UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Franklin Biotechnology Discovery Fund A.P. PHARMA, INC. Meeting Date:JUN 12, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:APPA Security ID:00202J203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Stephen R. Davis Management For For 1.3 Elect Director Barry D. Quart Management For For 1.4 Elect Director Robert Rosen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ACADIA PHARMACEUTICALS INC. Meeting Date:JUN 07, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:ACAD Security ID:004225108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laura Brege Management For For 1.2 Elect Director Leslie L. Iversen Management For For 1.3 Elect Director William (Bill) M. Wells Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For ACHILLION PHARMACEUTICALS, INC. Meeting Date:MAY 28, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:ACHN Security ID:00448Q201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt Graves Management For For 1.2 Elect Director Dennis Liotta Management For For 1.3 Elect Director David I. Scheer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Max Link Management For For 1.3 Elect Director William R. Keller Management For For 1.4 Elect Director Joseph A. Madri Management For For 1.5 Elect Director Larry L. Mathis Management For For 1.6 Elect Director R. Douglas Norby Management For For 1.7 Elect Director Alvin S. Parven Management For For 1.8 Elect Director Andreas Rummelt Management For For 1.9 Elect Director Ann M. Veneman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For ALKERMES PLC. Meeting Date:AUG 01, 2012 Record Date:JUN 15, 2012 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Floyd E. Bloom Management For For 1.2 Elect Director Geraldine A. Henwood Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Change Location of Annual Meeting Management For For 6 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For ALLERGAN, INC. Meeting Date:APR 30, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Dawn Hudson Management For For 1e Elect Director Trevor M. Jones Management For For 1f Elect Director Louis J. Lavigne, Jr. Management For For 1g Elect Director Peter J. McDonnell Management For For 1h Elect Director Timothy D. Proctor Management For For 1i Elect Director Russell T. Ray Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5.1 Provide Right to Act by Written Consent Shareholder Against For 5.2 Report on Lobbying Payments and Policy Shareholder Against Against ALNYLAM PHARMACEUTICALS, INC. Meeting Date:JUN 06, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:ALNY Security ID:02043Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor J. Dzau Management For For 1.2 Elect Director Steven M. Paul Management For For 1.3 Elect Director Kevin P. Starr Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For AMARIN CORPORATION PLC Meeting Date:JUL 10, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Lars G. Ekman as Director Management For For 2 Re-elect Carl L. Gordon as Director Management For For 3 Re-elect Jan van Heek as Director Management For For 4 Re-elect Patrick J. O'Sullivan as Director Management For For 5 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 6 Approve Remuneration Report Management For For 7 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 8 Amend 2011 Stock Incentive Plan Management For For AMGEN INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:AMGN Security ID:031162100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Baltimore Management For For 1.2 Elect Director Frank J. Biondi, Jr. Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Francois de Carbonnel Management For For 1.5 Elect Director Vance D. Coffman Management For For 1.6 Elect Director Robert A. Eckert Management For For 1.7 Elect Director Rebecca M. Henderson Management For For 1.8 Elect Director Frank C. Herringer Management For For 1.9 Elect Director Tyler Jacks Management For For 1.10 Elect Director Gilbert S. Omenn Management For For 1.11 Elect Director Judith C. Pelham Management For For 1.12 Elect Director Leonard D. Schaeffer Management For For 1.13 Elect Director Ronald D. Sugar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For ANTHERA PHARMACEUTICALS, INC. Meeting Date:OCT 01, 2012 Record Date:AUG 13, 2012 Meeting Type:SPECIAL Ticker:ANTH Security ID:03674U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Adjourn Meeting Management For For ANTHERA PHARMACEUTICALS, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:ANTH Security ID:03674U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Thompson Management For For 1.2 Elect Director Sanford Zweifach Management For For 2 Ratify Auditors Management For For 3 Approve Reverse Stock Split Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year ARIAD PHARMACEUTICALS, INC. Meeting Date:JUN 20, 2013 Record Date:APR 25, 2013 Meeting Type:ANNUAL Ticker:ARIA Security ID:04033A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Athanase Lavidas Management For For 1.2 Elect Director Massimo Radaelli Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ASTEX PHARMACEUTICALS, INC. Meeting Date:JUN 13, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:ASTX Security ID:04624B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles J. Casamento Management For For 1.2 Elect Director Peter Fellner Management For For 1.3 Elect Director Thomas V. Girardi Management For For 1.4 Elect Director Allan R. Goldberg Management For For 1.5 Elect Director Timothy Haines Management For For 1.6 Elect Director Harren Jhoti Management For For 1.7 Elect Director Ismail Kola Management For For 1.8 Elect Director Walter J. Lack Management For For 1.9 Elect Director James S.J. Manuso Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BIOGEN IDEC INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 1.12 Elect Director William D. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Stock Retention/Holding Period Shareholder Against Against BIOMARIN PHARMACEUTICAL INC. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director Michael Grey Management For For 1.3 Elect Director Elaine J. Heron Management For For 1.4 Elect Director Pierre Lapalme Management For For 1.5 Elect Director V. Bryan Lawlis Management For For 1.6 Elect Director Richard A. Meier Management For For 1.7 Elect Director Alan J. Lewis Management For For 1.8 Elect Director William D. Young Management For For 1.9 Elect Director Kenneth M. Bate Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For BIOSPECIFICS TECHNOLOGIES CORP. Meeting Date:JUN 19, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:BSTC Security ID:090931106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry Morgan Management For For 1.2 Elect Director Michael Schamroth Management For For 1.3 Elect Director George Gould Management For For 2 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERUS CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CERS Security ID:157085101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurence M. Corash Management For For 1.2 Elect Director Gail Schulze Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For CHEMOCENTRYX, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:CCXI Security ID:16383L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Geoffrey M. Parker Management For For 1.2 Elect Director James L. Tyree Management For For 2 Ratify Auditors Management For For CLOVIS ONCOLOGY, INC. Meeting Date:JUN 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CLVS Security ID:189464100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian G. Atwood Management For For 1.2 Elect Director James C. Blair Management For For 1.3 Elect Director Paul H. Klingenstein Management For For 2 Ratify Auditors Management For For CURIS, INC. Meeting Date:MAY 30, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CRIS Security ID:231269101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert E. Martell Management For For 1.2 Elect Director Daniel R. Passeri Management For For 1.3 Elect Director Marc Rubin Management For For 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For Against 4 Ratify Auditors Management For For DYNAVAX TECHNOLOGIES CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:DVAX Security ID:268158102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis Carson Management For Withhold 1.2 Elect Director Dino Dina Management For For 1.3 Elect Director Denise M. Gilbert Management For Withhold 2 Increase Authorized Common Stock Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For Against ELAN CORPORATION PLC Meeting Date:DEC 12, 2012 Record Date:NOV 09, 2012 Meeting Type:SPECIAL Ticker:DRX Security ID:284131208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Demerger Management For For GENTIUM S.P.A. Meeting Date:APR 29, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:GENT Security ID:37250B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.a Elect Gigliola Bertoglio as Director Management For For 2.b Elect Marco Brughera as Director Management For For 2.c Elect Laura Ferro as Director Management For For 2.d Elect Khalid Islam as Director Management For For 2.e Elect Bobby Sandage as Director Management For For 2.f Elect Elmar Schnee as Director Management For For 2.g Elect Joyce Victoria Bigio as Director Management For For 3 Approve Remuneration of Directors Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director Carla A. Hills Management For For 1.4 Elect Director Kevin E. Lofton Management For For 1.5 Elect Director John W. Madigan Management For For 1.6 Elect Director John C. Martin Management For For 1.7 Elect Director Nicholas G. Moore Management For For 1.8 Elect Director Richard J. Whitley Management For For 1.9 Elect Director Gayle E. Wilson Management For Withhold 1.10 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For HYPERION THERAPEUTICS, INC. Meeting Date:MAY 29, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:HPTX Security ID:44915N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bijan Salehizadeh Management For For 1.2 Elect Director Donald J. Santel Management For For 2 Ratify Auditors Management For For ILLUMINA, INC. Meeting Date:MAY 29, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald Moller Management For For 1.2 Elect Director David R. Walt Management For For 1.3 Elect Director Robert S. Epstein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For INCYTE CORPORATION Meeting Date:MAY 30, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard U. De Schutter Management For For 1.2 Elect Director Barry M. Ariko Management For For 1.3 Elect Director Julian C. Baker Management For For 1.4 Elect Director Paul A. Brooke Management For For 1.5 Elect Director Wendy L. Dixon Management For For 1.6 Elect Director Paul A. Friedman Management For For 1.7 Elect Director Roy A. Whitfield Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INFINITY PHARMACEUTICALS, INC. Meeting Date:JUN 11, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INFI Security ID:45665G303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin Babler Management For For 1.2 Elect Director Anthony B. Evnin Management For For 1.3 Elect Director Gwen A. Fyfe Management For For 1.4 Elect Director Eric S. Lander Management For Against 1.5 Elect Director Thomas J. Lynch Management For Against 1.6 Elect Director Adelene Q. Perkins Management For For 1.7 Elect Director Norman C. Selby Management For For 1.8 Elect Director Ian F. Smith Management For For 1.9 Elect Director Michael C. Venuti Management For For 2 Amend Omnibus Stock Plan Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For INTERMUNE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:ITMN Security ID:45884X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director David S. Kabakoff Management For For 1.3 Elect Director Daniel G. Welch Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ISIS PHARMACEUTICALS, INC. Meeting Date:JUN 25, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:ISIS Security ID:464330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stanley T. Crooke Management For For 1.2 Elect Director Joseph Klein, III Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For JAZZ PHARMACEUTICALS PLC Meeting Date:JUL 27, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:JAZZ Security ID:G50871105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kenneth W. O'Keefe Management For For 2 Elect Director Alan M. Sebulsky Management For For 3 Elect Director Catherine A. Sohn Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year KALOBIOS PHARMACEUTICALS, INC. Meeting Date:JUN 19, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:KBIO Security ID:48344T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Pritchard Management For For 1.2 Elect Director James I. Healy Management For For 1.3 Elect Director Denise Gilbert Management For For 1.4 Elect Director Dennis Henner Management For For 1.5 Elect Director Ted W. Love Management For For 1.6 Elect Director Gary Lyons Management For For 1.7 Elect Director Brigitte Smith Management For For 1.8 Elect Director Raymond W. Withy Management For Withhold 2 Ratify Auditors Management For For KERYX BIOPHARMACEUTICALS, INC. Meeting Date:JUN 18, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:KERX Security ID:492515101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ron Bentsur Management For For 1.2 Elect Director Kevin J. Cameron Management For For 1.3 Elect Director Joseph M. Feczko Management For For 1.4 Elect Director Wyche Fowler, Jr. Management For For 1.5 Elect Director Jack Kaye Management For For 1.6 Elect Director Michael P. Tarnok Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LEXICON PHARMACEUTICALS, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:LXRX Security ID:528872104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond Debbane Management For For 1.2 Elect Director Robert J. Lefkowitz Management For Withhold 1.3 Elect Director Alan S. Nies Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIFE TECHNOLOGIES CORPORATION Meeting Date:APR 24, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:LIFE Security ID:53217V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George F. Adam, Jr. Management For For 1.2 Elect Director Raymond V. Dittamore Management For For 1.3 Elect Director Donald W. Grimm Management For For 1.4 Elect Director Craig J. Mundie Management For For 1.5 Elect Director Ora H. Pescovitz Management For For 1.6 Elect Director Per A. Peterson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For LPATH, INC. Meeting Date:JUN 19, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:LPTN Security ID:548910306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey A. Ferrell Management For For 1.2 Elect Director Charles A. Mathews Management For For 1.3 Elect Director Scott R. Pancoast Management For For 1.4 Elect Director Daniel H. Petree Management For For 1.5 Elect Director Daniel L. Kisner Management For For 1.6 Elect Director Donald R. Swortwood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Increase Authorized Common Stock Management For Against 6 Amend Omnibus Stock Plan Management For For MEDIVATION, INC. Meeting Date:JUL 13, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For Withhold 1.2 Elect Director Gregory H. Bailey Management For For 1.3 Elect Director Kim D. Blickenstaff Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director W. Anthony Vernon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For For 4 Approve Stock Split Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDIVATION, INC. Meeting Date:JUN 28, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director Dawn Graham Management For For 1.5 Elect Director David T. Hung Management For For 1.6 Elect Director W. Anthony Vernon Management For For 1.7 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Executive Incentive Bonus Plan Management For For NEKTAR THERAPEUTICS Meeting Date:JUN 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:NKTR Security ID:640268108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director R. Scott Greer Management For For 1b Elect Director Christopher A. Kuebler Management For For 1c Elect Director Lutz Lingnau Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEUROCRINE BIOSCIENCES, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:NBIX Security ID:64125C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Corinne H. Nevinny Management For For 1.2 Elect Director Richard F. Pops Management For For 1.3 Elect Director Stephen A. Sherwin Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For NPS PHARMACEUTICALS, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:NPSP Security ID:62936P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael W. Bonney Management For For 1.2 Elect Director Colin Broom Management For For 1.3 Elect Director Georges Gemayel Management For For 1.4 Elect Director Pedro Granadillo Management For For 1.5 Elect Director James G. Groninger Management For For 1.6 Elect Director Francois Nader Management For For 1.7 Elect Director Rachel R. Selisker Management For For 1.8 Elect Director Peter G. Tombros Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For NUVO RESEARCH INC. Meeting Date:JUN 18, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:NRI Security ID:67072X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel Chicoine Management For For 1.2 Elect Director David A. Copeland Management For For 1.3 Elect Director Anthony E. Dobranowski Management For For 1.4 Elect Director Henrich R. K. Guntermann Management For For 1.5 Elect Director Klaus von Lindeiner Management For For 1.6 Elect Director John C. London Management For For 1.7 Elect Director Jacques Messier Management For For 1.8 Elect Director Theodore H. Stanley Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For Against ONYX PHARMACEUTICALS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ONXX Security ID:683399109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Corinne H. Nevinny Management For For 1.2 Elect Director Thomas G. Wiggans Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For Against OREXIGEN THERAPEUTICS, INC. Meeting Date:JUN 05, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:OREX Security ID:686164104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Dovey Management For Withhold 1.2 Elect Director David J. Endicott Management For For 1.3 Elect Director Lota S. Zoth Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For Against 3 Ratify Auditors Management For For PACIRA PHARMACEUTICALS, INC. Meeting Date:JUN 11, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:PCRX Security ID:695127100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul Hastings Management For For 1.2 Elect Director John Longenecker Management For For 1.3 Elect Director Andreas Wicki Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PHARMACYCLICS, INC. Meeting Date:NOV 09, 2012 Record Date:SEP 12, 2012 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For Withhold 1.2 Elect Director Kenneth A. Clark Management For Withhold 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For Withhold 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PHARMACYCLICS, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For Withhold 1.2 Elect Director Kenneth A. Clark Management For Withhold 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For For 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PROGENICS PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:PGNX Security ID:743187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter J. Crowley Management For For 1.2 Elect Director Paul J. Maddon Management For For 1.3 Elect Director Mark R. Baker Management For For 1.4 Elect Director Stephen P. Goff Management For For 1.5 Elect Director David A. Scheinberg Management For For 1.6 Elect Director Nicole S. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 11, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For For 2 Ratify Auditors Management For For QUESTCOR PHARMACEUTICALS, INC. Meeting Date:MAY 24, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:QCOR Security ID:74835Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don M. Bailey Management For For 1.2 Elect Director Neal C. Bradsher Management For For 1.3 Elect Director Stephen C. Farrell Management For For 1.4 Elect Director Louis Silverman Management For For 1.5 Elect Director Virgil D. Thompson Management For For 1.6 Elect Director Scott M. Whitcup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 14, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael S. Brown Management For For 1.2 Elect Director Leonard S. Schleifer Management For For 1.3 Elect Director Eric M. Shooter Management For For 1.4 Elect Director George D. Yancopoulos Management For For 2 Ratify Auditors Management For For REPROS THERAPEUTICS INC. Meeting Date:JUN 18, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:RPRX Security ID:76028H209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph S. Podolski Management For For 1.2 Elect Director Daniel F. Cain Management For For 1.3 Elect Director Nola Masterson Management For For 1.4 Elect Director Saira Ramasastry Management For For 1.5 Elect Director Michael G. Wyllie Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year SALIX PHARMACEUTICALS, LTD. Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:SLXP Security ID:795435106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Chappell Management For For 1.2 Elect Director Thomas W. D'Alonzo Management For For 1.3 Elect Director William P. Keane Management For For 1.4 Elect Director Carolyn J. Logan Management For For 1.5 Elect Director Mark A. Sirgo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCICLONE PHARMACEUTICALS, INC. Meeting Date:JUN 27, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:SCLN Security ID:80862K104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon S. Saxe Management For For 1.2 Elect Director Friedhelm Blobel Management For For 1.3 Elect Director Richard J. Hawkins Management For For 1.4 Elect Director Gregg Anthony Lapointe Management For For 1.5 Elect Director Simon Li Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SEATTLE GENETICS, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:SGEN Security ID:812578102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc E. Lippman Management For For 1.2 Elect Director Franklin M. Berger Management For For 1.3 Elect Director Daniel G. Welch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SHIRE PLC Meeting Date:APR 30, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:SHP Security ID:82481R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect William Burns as Director Management For For 4 Re-elect Matthew Emmens as Director Management For For 5 Re-elect Dr David Ginsburg as Director Management For For 6 Re-elect Graham Hetherington as Director Management For For 7 Re-elect David Kappler as Director Management For For 8 Re-elect Susan Kilsby as Director Management For For 9 Re-elect Anne Minto as Director Management For For 10 Re-elect David Stout as Director Management For For 11 Elect Dr Steven Gillis as Director Management For For 12 Elect Dr Flemming Ornskov as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit, Compliance & Risk Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For TARGACEPT, INC. Meeting Date:MAY 31, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:TRGT Security ID:87611R306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Blixt Management For For 1.2 Elect Director Alan W. Dunton Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For THRESHOLD PHARMACEUTICALS, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:THLD Security ID:885807206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce C. Cozadd Management For For 1.2 Elect Director David R. Hoffmann Management For Withhold 1.3 Elect Director George G.C. Parker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For Against TRANSCEPT PHARMACEUTICALS, INC. Meeting Date:JUN 04, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:TSPT Security ID:89354M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher B. Ehrlich Management For For 1.2 Elect Director Frederick J. Ruegsegger Management For For 1.3 Elect Director Thomas J. Dietz Management For For 2 Ratify Auditors Management For For UNITED THERAPEUTICS CORPORATION Meeting Date:JUN 26, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:UTHR Security ID:91307C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher Causey Management For For 1.2 Elect Director Richard Giltner Management For For 1.3 Elect Director R. Paul Gray Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERASTEM, INC. Meeting Date:MAY 09, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:VSTM Security ID:92337C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Aldrich Management For For 1.2 Elect Director Michael Kauffman Management For For 1.3 Elect Director S. Louise Phanstiel Management For For 2 Ratify Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Boger Management For For 1.2 Elect Director Terrence C. Kearney Management For Withhold 1.3 Elect Director Yuchun Lee Management For For 1.4 Elect Director Elaine S. Ullian Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against YM BIOSCIENCES INC. Meeting Date:NOV 20, 2012 Record Date:SEP 21, 2012 Meeting Type:ANNUAL Ticker:YM Security ID:984238105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director David G.P. Allan Management For For 2.2 Elect Director Thomas I.A. Allen Management For For 2.3 Elect Director Kapil Dhingra Management For For 2.4 Elect Director Mark Entwistle Management For For 2.5 Elect Director Henry Friesen Management For For 2.6 Elect Director Nick Glover Management For For 2.7 Elect Director Catherine J. Mackey Management For For 2.8 Elect Director Nicole Onetto Management For For 2.9 Elect Director Tryon M. Williams Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For YM BIOSCIENCES INC. Meeting Date:JAN 31, 2013 Record Date:DEC 31, 2012 Meeting Type:SPECIAL Ticker:YM Security ID:984238105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by 3268218 Nova Scotia Limited, a Wholly-Owned Subsidiary of Gilead Sciences, Inc. Management For For Franklin Flex Cap Growth Fund ABBOTT LABORATORIES Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Label and Eliminate GMO Ingredients in Products Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 9 Pro-rata Vesting of Equity Awards Shareholder Against Against ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For ACME PACKET, INC. Meeting Date:MAR 28, 2013 Record Date:FEB 22, 2013 Meeting Type:SPECIAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jack Michelson Management For For 1b Elect Director Ronald R. Taylor Management For For 1c Elect Director Andrew L. Turner Management For For 1d Elect Director Paul M. Bisaro Management For For 1e Elect Director Christopher W. Bodine Management For For 1f Elect Director Michael J. Feldman Management For For 1g Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention Shareholder Against For AFLAC INCORPORATED Meeting Date:MAY 06, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director E. Stephen Purdom Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director David Gary Thompson Management For For 1n Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ALLERGAN, INC. Meeting Date:APR 30, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Dawn Hudson Management For For 1e Elect Director Trevor M. Jones Management For For 1f Elect Director Louis J. Lavigne, Jr. Management For For 1g Elect Director Peter J. McDonnell Management For For 1h Elect Director Timothy D. Proctor Management For For 1i Elect Director Russell T. Ray Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5.1 Provide Right to Act by Written Consent Shareholder Against For 5.2 Report on Lobbying Payments and Policy Shareholder Against Against AMAZON.COM, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Report on Political Contributions Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Right to Call Special Meeting Management For For ANSYS, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Hovsepian Management For For 1.2 Elect Director Michael C. Thurk Management For For 1.3 Elect Director Barbara V. Scherer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For APPLE INC. Meeting Date:FEB 27, 2013 Record Date:JAN 02, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Amend Articles of Incorporation Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Establish Board Committee on Human Rights Shareholder Against Against ARIAD PHARMACEUTICALS, INC. Meeting Date:JUN 20, 2013 Record Date:APR 25, 2013 Meeting Type:ANNUAL Ticker:ARIA Security ID:04033A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Athanase Lavidas Management For For 1.2 Elect Director Massimo Radaelli Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against BIOGEN IDEC INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 1.12 Elect Director William D. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Stock Retention/Holding Period Shareholder Against Against BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 15, 2012 Record Date:SEP 26, 2012 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Curran Management For For 1.2 Elect Director Joseph L. Mullen Management For For 1.3 Elect Director James W. Zilinski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:JAN 17, 2013 Record Date:DEC 04, 2012 Meeting Type:SPECIAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 07, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Lewis B. Campbell Management For For 1C Elect Director James M. Cornelius Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Vicki L. Sato Management For For 1H Elect Director Elliott Sigal Management For For 1I Elect Director Gerald L. Storch Management For For 1J Elect Director Togo D. West, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BROADSOFT, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Gavin, Jr. Management For For 1.2 Elect Director Charles L. Ill, III Management For For 1.3 Elect Director Michael Tessler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against For CERNER CORPORATION Meeting Date:MAY 24, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald E. Bisbee, Jr. Management For For 1b Elect Director Denis A. Cortese Management For For 1c Elect Director Linda M. Dillman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Increase Authorized Common Stock Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 25, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Six Directors Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 3 Approve Executive Compensation Policy Management For For 4 Approve Compensation of Chairman/CEO Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert S. Baldocchi Management For For 1.2 Elect Director Neil W. Flanzraich Management For For 1.3 Elect Director Darlene J. Friedman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Management For For 6 Pro-rata Vesting of Equity Plan Shareholder Against Against COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph H. Bryant Management For For 1.2 Elect Director N. John Lancaster Management For For 1.3 Elect Director Jon A. Marshall Management For For 1.4 Elect Director Kenneth A. Pontarelli Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DANAHER CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For For 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Teri List-Stoll Management For For 1.4 Elect Director Walter G. Lohr, Jr. Management For Against 1.5 Elect Director Steven M. Rales Management For For 1.6 Elect Director John T. Schwieters Management For For 1.7 Elect Director Alan G. Spoon Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Political Contributions Shareholder Against For DAVITA HEALTHCARE PARTNERS INC. Meeting Date:JUN 17, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony ('John') Davidson Management For For 1d Elect Director Paul J. Diaz Management For For 1e Elect Director Peter T. Grauer Management For For 1f Elect Director Robert J. Margolis Management For For 1g Elect Director John M. Nehra Management For Against 1h Elect Director William L. Roper Management For For 1i Elect Director Kent J. Thiry Management For For 1j Elect Director Roger J. Valine Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against DICK'S SPORTING GOODS, INC. Meeting Date:JUN 05, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emanuel Chirico Management For For 1.2 Elect Director Allen R. Weiss Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITALGLOBE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick S. Cyprus Management For For 1.2 Elect Director Jeffrey R. Tarr Management For For 1.3 Elect Director James M. Whitehurst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIRECTV Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Neil Austrian Management For For 1b Elect Director Ralph Boyd, Jr. Management For For 1c Elect Director Abelardo Bru Management For For 1d Elect Director David Dillon Management For For 1e Elect Director Samuel DiPiazza, Jr. Management For For 1f Elect Director Dixon Doll Management For For 1g Elect Director Charles Lee Management For For 1h Elect Director Peter Lund Management For For 1i Elect Director Nancy Newcomb Management For For 1j Elect Director Lorrie Norrington Management For For 1k Elect Director Michael White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For DOLLAR GENERAL CORPORATION Meeting Date:MAY 29, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raj Agrawal Management For Withhold 1.2 Elect Director Warren F. Bryant Management For For 1.3 Elect Director Michael M. Calbert Management For For 1.4 Elect Director Sandra B. Cochran Management For Withhold 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Patricia D. Fili-Krushel Management For For 1.7 Elect Director Adrian Jones Management For Withhold 1.8 Elect Director William C. Rhodes, III Management For For 1.9 Elect Director David B. Rickard Management For For 2 Adopt Majority Voting for the Election of Directors Management For For 3 Ratify Auditors Management For For EBAY INC. Meeting Date:APR 18, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David M. Moffett Management For For 1b Elect Director Richard T. Schlosberg, III Management For For 1c Elect Director Thomas J. Tierney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Report on Privacy and Data Security Shareholder Against Against 5 Ratify Auditors Management For For ECOLAB INC. Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Jerry A. Grundhofer Management For For 1.6 Elect Director Arthur J. Higgins Management For For 1.7 Elect Director Joel W. Johnson Management For For 1.8 Elect Director Michael Larson Management For For 1.9 Elect Director Jerry W. Levin Management For For 1.10 Elect Director Robert L. Lumpkins Management For For 1.11 Elect Director Victoria J. Reich Management For For 1.12 Elect Director Mary M. VanDeWeghe Management For For 1.13 Elect Director John J. Zillmer Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Ingram Management For For 1.2 Elect Director William J. Link Management For For 1.3 Elect Director Wesley W. von Schack Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Declassify the Board of Directors Management For For 7 Reduce Supermajority Vote Requirement Management For For 8 Amend Bylaws Call Special Meetings Shareholder Against For EVERCORE PARTNERS INC. Meeting Date:JUN 19, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Pedro Aspe Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Francois de Saint Phalle Management For For 1.5 Elect Director Gail B. Harris Management For For 1.6 Elect Director Curt Hessler Management For For 1.7 Elect Director Robert B. Millard Management For For 1.8 Elect Director Anthony N. Pritzker Management For For 1.9 Elect Director Ralph L. Schlosstein Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:EXPD Security ID:302130109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Peter J. Rose Management For For 2 Elect Director Robert R. Wright Management For For 3 Elect Director Mark A. Emmert Management For For 4 Elect Director R. Jordan Gates Management For For 5 Elect Director Dan P. Kourkoumelis Management For For 6 Elect Director Michael J. Malone Management For For 7 Elect Director John W. Meisenbach Management For For 8 Elect Director Liane J. Pelletier Management For For 9 Elect Director James L.k. Wang Management For For 10 Elect Director Tay Yoshitani Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Approve Stock Option Plan Management For For 13 Ratify Auditors Management For For 14 Stock Retention Shareholder Against Against EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For Against 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For Against 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Samuel K. Skinner Management For For 1l Elect Director Seymour Sternberg Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For F5 NETWORKS, INC. Meeting Date:MAR 13, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Dreyer Management For For 1b Elect Director Sandra Bergeron Management For For 1c Elect Director Deborah L. Bevier Management For For 1d Elect Director Alan J. Higginson Management For For 1e Elect Director John McAdam Management For For 1f Elect Director Stephen Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For FACEBOOK, INC. Meeting Date:JUN 11, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For Withhold 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For FACTSET RESEARCH SYSTEMS INC. Meeting Date:DEC 18, 2012 Record Date:OCT 22, 2012 Meeting Type:ANNUAL Ticker:FDS Security ID:303075105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Billeadeau Management For For 1.2 Elect Director Philip A. Hadley Management For For 1.3 Elect Director Joseph R. Zimmel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FASTENAL COMPANY Meeting Date:APR 16, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Kierlin Management For For 1b Elect Director Stephen M. Slaggie Management For For 1c Elect Director Michael M. Gostomski Management For For 1d Elect Director Willard D. Oberton Management For For 1e Elect Director Michael J. Dolan Management For Against 1f Elect Director Reyne K. Wisecup Management For For 1g Elect Director Hugh L. Miller Management For Against 1h Elect Director Michael J. Ancius Management For For 1i Elect Director Scott A. Satterlee Management For Against 1j Elect Director Rita J. Heise Management For For 1k Elect Director Darren R. Jackson Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FINANCIAL ENGINES, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:FNGN Security ID:317485100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heidi K. Fields Management For For 1.2 Elect Director Joseph A. Grundfest Management For For 1.3 Elect Director Paul G. Koontz Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Executive Incentive Bonus Plan Management For For FLEETCOR TECHNOLOGIES, INC. Meeting Date:MAY 30, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald F. Clarke Management For For 1.2 Elect Director Richard Macchia Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For FMC TECHNOLOGIES, INC. Meeting Date:MAY 03, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eleazar de Carvalho Filho Management For For 1b Elect Director Claire S. Farley Management For For 1c Elect Director Joseph H. Netherland Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against For FORTINET, INC. Meeting Date:JUN 20, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ming Hsieh Management For For 1.2 Elect Director Christopher B. Paisley Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For GENESEE & WYOMING INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Bott Management For For 1.2 Elect Director Oivind Lorentzen, III Management For Withhold 1.3 Elect Director Philip J. Ringo Management For For 1.4 Elect Director Mark A. Scudder Management For For 1.5 Elect Director Gregory S. Ledford Management For For 2 Ratify Auditors Management For For GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas Godshall Management For For 1.2 Elect Director Seth Harrison Management For For 1.3 Elect Director Robert Stockman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Restricted Stock Unit Grants to Douglas Godshall Management For Against 5 Approve Restricted Stock Unit and Stock Option Grants to Robert Thomas Management For For 6 Approve Restricted Stock Unit and Stock Option Grants to Seth Harrison Management For For 7 Approve Restricted Stock Unit and Stock Option Grants to Timothy Barberich Management For For 8 Approve Restricted Stock Unit and Stock Option Grants to Cynthia Feldman Management For For 9 Approve Restricted Stock Unit and Stock Option Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Restricted Stock Unit and Stock Option Grants to Robert Stockman Management For For 11 Approve Restricted Stock Unit and Stock Option Grants to Denis Wade Management For For 12 Ratify Past Issuance of 1,725,000 Shares Management For For HOMEAWAY, INC. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Sharples Management For For 1.2 Elect Director Charles ("Lanny") Baker Management For For 1.3 Elect Director Tina B. Sharkey Management For For 2 Ratify Auditors Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 22, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Gordon M. Bethune Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For Against 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against For HUB GROUP, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:HUBG Security ID:443320106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Yeager Management For For 1.2 Elect Director Mark A. Yeager Management For For 1.3 Elect Director Gary D. Eppen Management For Withhold 1.4 Elect Director Charles R. Reaves Management For For 1.5 Elect Director Martin P. Slark Management For For 1.6 Elect Director Jonathan P. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IDEXX LABORATORIES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:IDXX Security ID:45168D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jonathan W. Ayers Management For For 1.2 Elect Director Robert J. Murray Management For For 1.3 Elect Director M. Anne Szostak Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For ILLUMINA, INC. Meeting Date:MAY 29, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald Moller Management For For 1.2 Elect Director David R. Walt Management For For 1.3 Elect Director Robert S. Epstein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For IMAX CORPORATION Meeting Date:JUN 11, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:IMX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard L. Gelfond as Director Management For For 1.2 Elect Michael MacMillan as Director Management For For 1.3 Elect I. Martin Pompadur as Director Management For For 1.4 Elect Bradley J. Wechsler as Director Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Articles of Amalgamation of the Company Management For For 4 Amend By-law No. 1 of the Company Management For For 5 Approve Omnibus Stock Plan Management For For 6 Advisory Vote on Executive Compensation Approach Management For For INTERCONTINENTALEXCHANGE, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:ICE Security ID:45865V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Judd A. Gregg Management For For 1d Elect Director Fred W. Hatfield Management For For 1e Elect Director Terrence F. Martell Management For For 1f Elect Director Callum McCarthy Management For For 1g Elect Director Robert Reid Management For For 1h Elect Director Frederic V. Salerno Management For Against 1i Elect Director Jeffrey C. Sprecher Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Vincent Tese Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Non-Employee Director Stock Option Plan Management For For 5 Ratify Auditors Management For For INTERCONTINENTALEXCHANGE, INC. Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:ICE Security ID:45865V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2A Increase Authorized Preferred and Common Stock Management For For 2B Approve Stock Ownership Limitations Management For For 2C Provisions Related to Disqualification of Officers and Directors and Certain Powers of the Board of Directors Management For For 2D Provisions Related to Considerations of the Board of Directors Management For For 2E Amend ICE Group Certificate of Incorporation Management For For 3 Adjourn Meeting Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against INTUITIVE SURGICAL, INC. Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:ISRG Security ID:46120E602 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amal M. Johnson Management For For 1.2 Elect Director Eric H. Halvorson Management For For 1.3 Elect Director Alan J. Levy Management For Against 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For JOHNSON CONTROLS, INC. Meeting Date:JAN 23, 2013 Record Date:NOV 15, 2012 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Julie L. Bushman Management For For 1.3 Elect Director Eugenio Clariond Reyes-Retana Management For For 1.4 Elect Director Jeffrey A. Joerres Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For KANSAS CITY SOUTHERN Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrence P. Dunn Management For For 1.2 Elect Director Antonio O. Garza, Jr. Management For For 1.3 Elect Director David L. Starling Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For KIRBY CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:KEX Security ID:497266106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Sean Day Management For For 1.2 Elect Director William M. Lamont, Jr. Management For For 1.3 Elect Director William M. Waterman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LINKEDIN CORPORATION Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Michael J. Moritz Management For For 2 Ratify Auditors Management For For MASTERCARD INCORPORATED Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Nancy J. Karch Management For For 1g Elect Director Marc Olivie Management For For 1h Elect Director Rima Qureshi Management For For 1i Elect Director Jose Octavio Reyes Lagunes Management For For 1j Elect Director Mark Schwartz Management For For 1k Elect Director Jackson P. Tai Management For For 1l Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCKESSON CORPORATION Meeting Date:JUL 25, 2012 Record Date:MAY 31, 2012 Meeting Type:ANNUAL Ticker:MCK Security ID:58155Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Andy D. Bryant Management For For 2 Elect Director Wayne A. Budd Management For For 3 Elect Director John H. Hammergren Management For For 4 Elect Director Alton F. Irby, III Management For For 5 Elect Director M. Christine Jacobs Management For For 6 Elect Director Marie L. Knowles Management For For 7 Elect Director David M. Lawrence Management For For 8 Elect Director Edward A. Mueller Management For For 9 Elect Director Jane E. Shaw Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Provide Right to Act by Written Consent Shareholder Against For 13 Require Independent Board Chairman Shareholder Against For 14 Stock Retention Shareholder Against Against 15 Pro-rata Vesting of Equity Awards Shareholder Against For MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Peter Kasper Jakobsen Management For For 1i Elect Director Peter G. Ratcliffe Management For For 1j Elect Director Elliott Sigal Management For For 1k Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 17, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Albert J. Hugo-Martinez Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Matthew W. Chapman Management For For 1.5 Elect Director Wade F. Meyercord Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Approve Conversion of Securities Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Truchard Management For For 1.2 Elect Director John M. Berra Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For For 4 Other Business Management For Against NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Ben A. Guill Management For For 1D Elect Director David D. Harrison Management For For 1E Elect Director Roger L. Jarvis Management For For 1F Elect Director Eric L. Mattson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For NIELSEN HOLDINGS N.V. Meeting Date:MAY 07, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:NLSN Security ID:N63218106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3a Elect Director David L. Calhoun Management For For 3b Elect Director James A. Attwood, Jr. Management For For 3c Elect Director Richard J. Bressler Management For For 3d Elect Director Patrick Healy Management For For 3e Elect Director Karen M. Hoguet Management For For 3f Elect Director James M. Kilts Management For For 3g Elect Director Alexander Navab Management For For 3h Elect Director Robert Pozen Management For For 3i Elect Director Vivek Ranadive Management For Against 3j Elect Director Robert Reid Management For For 3k Elect Director Javier G. Teruel Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Appoint Ernst and Young Accountants LLP to Audit the Dutch Statutory Annual Accounts Management For For 6 Amend Omnibus Stock Plan Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Advisory Vote to Approve Remuneration of Executives Management For For NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against NOBLE ENERGY, INC. Meeting Date:APR 23, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Amend Bylaws to Change Certain Provisions Management For For NUANCE COMMUNICATIONS, INC. Meeting Date:JAN 25, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:NUAN Security ID:67020Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul A. Ricci Management For For 1b Elect Director Robert G. Teresi Management For For 1c Elect Director Robert J. Frankenberg Management For Against 1d Elect Director Katharine A. Martin Management For Against 1e Elect Director Patrick T. Hackett Management For For 1f Elect Director William H. Janeway Management For For 1g Elect Director Mark B. Myers Management For Against 1h Elect Director Philip J. Quigley Management For For 1i Elect Director Mark R. Laret Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:MAY 30, 2013 Record Date:MAY 02, 2013 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Adopt Financial Statements and Statutory Reports Management For For 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Approve Discharge of Board of Directors Management For For 3a Elect R.L. Clemmer as Director Management For For 3b Elect Peter Bonfield as Director Management For For 3c Elect J.P. Huth as Director Management For For 3d Elect E. Durban as Director Management For For 3e Elect K.A. Goldman as Director Management For For 3f Elect J. Kaeser as Director Management For For 3g Elect I. Loring as Director Management For For 3h Elect M. Plantevin as Director Management For For 3i Elect V. Bhatia as Director Management For For 3j Elect R. MacKenzie as Director Management For For 3k Elect Jean-Pierre Saad as Director Management For For 4 Authorize Repurchase of Up to 50 Percent of Issued Share Capital Management For For 5 Other Business (Non-Voting) Management None None ORACLE CORPORATION Meeting Date:NOV 07, 2012 Record Date:SEP 10, 2012 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Donald L. Lucas Management For For 1.12 Elect Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Non-Employee Director Stock Option Plan Management For Against 4 Ratify Auditors Management For For 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Adopt Retention Ratio for Executives/Directors Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For PALL CORPORATION Meeting Date:DEC 12, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Amend Bylaws Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PERRIGO COMPANY Meeting Date:NOV 06, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:PRGO Security ID:714290103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary M. Cohen Management For For 1.2 Elect Director David T. Gibbons Management For For 1.3 Elect Director Ran Gottfried Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PHARMACYCLICS, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For Withhold 1.2 Elect Director Kenneth A. Clark Management For Withhold 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For For 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PRAXAIR, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 4 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 14, 2012 Record Date:JUN 12, 2012 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Vernon E. Oechsle Management For For 1.3 Elect Director Ulrich Schmidt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For PRICELINE.COM INCORPORATED Meeting Date:JUN 06, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Thomas E. Rothman Management For For 1.9 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against PROTO LABS, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:PRLB Security ID:743713109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence J. Lukis Management For For 1.2 Elect Director Bradley A. Cleveland Management For For 1.3 Elect Director Matthew Blodgett Management For For 1.4 Elect Director Rainer Gawlick Management For For 1.5 Elect Director John B. Goodman Management For For 1.6 Elect Director Douglas W. Kohrs Management For For 1.7 Elect Director Margaret A. Loftus Management For For 1.8 Elect Director Brian K. Smith Management For For 1.9 Elect Director Sven A. Wehrwein Management For For 2 Ratify Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 05, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For Against 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Duane A. Nelles Management For For 1i Elect Director Francisco Ros Management For For 1j Elect Director Brent Scowcroft Management For For 1k Elect Director Marc I. Stern Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RALPH LAUREN CORPORATION Meeting Date:AUG 09, 2012 Record Date:JUN 21, 2012 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For RED HAT, INC. Meeting Date:AUG 09, 2012 Record Date:JUN 15, 2012 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Marye Anne Fox Management For For 2 Elect Director Donald H. Livingstone Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Shareholder Against For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry C. Johnson Management For For 1.2 Elect Director William T. McCormick,Jr. Management For For 1.3 Elect Director Keith D. Nosbusch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER INDUSTRIES, INC. Meeting Date:MAY 24, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Devonshire Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For SALESFORCE.COM, INC. Meeting Date:MAR 20, 2013 Record Date:FEB 08, 2013 Meeting Type:SPECIAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For SALESFORCE.COM, INC. Meeting Date:JUN 06, 2013 Record Date:MAY 06, 2013 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stratton Sclavos Management For For 1.2 Elect Director Lawrence Tomlinson Management For For 1.3 Elect Director Shirley Young Management For For 2 Declassify the Board of Directors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin L. Beebe Management For For 1.2 Elect Director Jack Langer Management For For 1.3 Elect Director Jeffrey A. Stoops Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SIGNATURE BANK Meeting Date:APR 24, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judith Huntington Management For For 1.2 Elect Director Michael Pappagallo Management For For 1.3 Elect Director John Tamberlane Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIRIUS XM RADIO INC. Meeting Date:MAY 21, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:SIRI Security ID:82967N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joan L. Amble Management For For 1.2 Elect Director Mark D. Carleton Management For Withhold 1.3 Elect Director David J.A. Flowers Management For For 1.4 Elect Director Eddy W. Hartenstein Management For For 1.5 Elect Director James P. Holden Management For For 1.6 Elect Director Gregory B. Maffei Management For Withhold 1.7 Elect Director Evan D. Malone Management For For 1.8 Elect Director James E. Meyer Management For For 1.9 Elect Director James F. Mooney Management For For 1.10 Elect Director Robin S. Pringle Management For For 1.11 Elect Director Carl E. Vogel Management For For 1.12 Elect Director Vanessa A. Wittman Management For For 1.13 Elect Director David Zaslav Management For For 2 Ratify Auditors Management For For 3 Adopt Policy on Succession Planning Shareholder Against Against SOLARCITY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SCTY Security ID:83416T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raj Atluru Management For For 1b Elect Director John H. N. Fisher Management For For 1c Elect Director Lyndon R. Rive Management For For 2 Ratify Auditors Management For For SOURCEFIRE, INC. Meeting Date:JUN 06, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:FIRE Security ID:83616T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Becker Management For For 1.2 Elect Director Kevin M. Klausmeyer Management For For 1.3 Elect Director Arnold L. Punaro Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Ben Baldanza Management For For 1.2 Elect Director Carlton D. Donaway Management For For 1.3 Elect Director David G. Elkins Management For For 1.4 Elect Director Horacio Scapparone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPLUNK INC. Meeting Date:JUN 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SPLK Security ID:848637104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Hornik Management For For 1.2 Elect Director Thomas M. Neustaetter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year STERICYCLE, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:SRCL Security ID:858912108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark C. Miller Management For For 1b Elect Director Jack W. Schuler Management For Against 1c Elect Director Charles A. Alutto Management For For 1d Elect Director Thomas D. Brown Management For For 1e Elect Director Rod F. Dammeyer Management For For 1f Elect Director William K. Hall Management For For 1g Elect Director Jonathan T. Lord Management For For 1h Elect Director John Patience Management For For 1i Elect Director Ronald G. Spaeth Management For For 1j Elect Director Mike S. Zafirovski Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against STRATASYS LTD. Meeting Date:JUN 21, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Re: Increase the Number of Directors from Nine to Ten Management For For 2 Elect Ziva Patir as Director and Approve Her Remuneration Management For For 3.1 Approve Compensation of Edward J. Fierko Management For Against 3.2 Approve Compensation of John J. McEleney Management For Against 3.3 Approve Compensation of Clifford H. Schwieter Management For Against 4 Grant Options to S. Scott Crump, the Chairman and Chief Innovation Officer Management For Against 5 Approve Cash Award to CEO Management For For 6 Increase the Coverage under Directors and Officers Liability Insurance Policy Management For For 7 Increase Authorized Common Stock and Issued Capital Management For Against 8 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 23, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward C. Bernard Management For For 1b Elect Director James T. Brady Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Alfred Sommer Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TESLA MOTORS, INC. Meeting Date:JUN 04, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:TSLA Security ID:88160R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brad W. Buss Management For Withhold 1.2 Elect Director Ira Ehrenpreis Management For Withhold 2 Ratify Auditors Management For For THE COCA-COLA COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herbert A. Allen Management For For 1.2 Elect Director Ronald W. Allen Management For Against 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Richard M. Daley Management For For 1.5 Elect Director Barry Diller Management For Against 1.6 Elect Director Helene D. Gayle Management For For 1.7 Elect Director Evan G. Greenberg Management For For 1.8 Elect Director Alexis M. Herman Management For For 1.9 Elect Director Muhtar Kent Management For For 1.10 Elect Director Robert A. Kotick Management For For 1.11 Elect Director Maria Elena Lagomasino Management For For 1.12 Elect Director Donald F. McHenry Management For For 1.13 Elect Director Sam Nunn Management For For 1.14 Elect Director James D. Robinson, III Management For For 1.15 Elect Director Peter V. Ueberroth Management For For 1.16 Elect Director Jacob Wallenberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Establish Board Committee on Human Rights Shareholder Against Against THE MANITOWOC COMPANY, INC. Meeting Date:MAY 07, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joan K. Chow Management For For 1.2 Elect Director Kenneth W. Krueger Management For For 1.3 Elect Director Robert C. Stift Management For For 2 Approve Omnibus Stock Plan Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 06, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Elect Director Susan E. Arnold Management For For 1.b Elect Director John S. Chen Management For For 1.c Elect Director Judith L. Estrin Management For For 1.d Elect Director Robert A. Iger Management For For 1.e Elect Director Fred H. Langhammer Management For For 1.f Elect Director Aylwin B. Lewis Management For For 1.g Elect Director Monica C. Lozano Management For For 1.h Elect Director Robert W. Matschullat Management For For 1.i Elect Director Sheryl K. Sandberg Management For For 1.j Elect Director Orin C. Smith Management For Against 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Adopt Proxy Access Right Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For TRACTOR SUPPLY COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Wright Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Jack C. Bingleman Management For For 1.5 Elect Director Richard W. Frost Management For For 1.6 Elect Director Cynthia T. Jamison Management For For 1.7 Elect Director George MacKenzie Management For For 1.8 Elect Director Edna K. Morris Management For For 1.9 Elect Director Gregory A. Sandfort Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSDIGM GROUP INCORPORATED Meeting Date:MAR 06, 2013 Record Date:JAN 11, 2013 Meeting Type:ANNUAL Ticker:TDG Security ID:893641100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mervin Dunn Management For For 1.2 Elect Director Michael S. Graff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder None For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Mark S. Peek Management For For 1.8 Elect Director Nickolas W. Vande Steeg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNDER ARMOUR, INC. Meeting Date:APR 30, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Brenda Piper Management For For 1.9 Elect Director Harvey L. Sanders Management For For 1.10 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For UNION PACIFIC CORPORATION Meeting Date:MAY 16, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director Thomas J. Donohue Management For For 1.4 Elect Director Archie W. Dunham Management For For 1.5 Elect Director Judith Richards Hope Management For For 1.6 Elect Director John J. Koraleski Management For For 1.7 Elect Director Charles C. Krulak Management For For 1.8 Elect Director Michael R. McCarthy Management For For 1.9 Elect Director Michael W. McConnell Management For For 1.10 Elect Director Thomas F. McLarty, III Management For For 1.11 Elect Director Steven R. Rogel Management For For 1.12 Elect Director Jose H. Villarreal Management For For 1.13 Elect Director James R. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against UNITED RENTALS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:URI Security ID:911363109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Bobby J. Griffin Management For For 1.4 Elect Director Michael J. Kneeland Management For For 1.5 Elect Director Pierre E. Leroy Management For For 1.6 Elect Director Singleton B. McAllister Management For For 1.7 Elect Director Brian D. McAuley Management For For 1.8 Elect Director John S. McKinney Management For For 1.9 Elect Director James H. Ozanne Management For For 1.10 Elect Director Jason D. Papastavrou Management For For 1.11 Elect Director Filippo Passerini Management For For 1.12 Elect Director Donald C. Roof Management For For 1.13 Elect Director Keith Wimbush Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For For 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VANTIV, INC. Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:VNTV Security ID:92210H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lee Adrean Management For For 1.2 Elect Director Lori A. Beer Management For For 1.3 Elect Director Gary Lauer Management For For 1.4 Elect Director Thomas Ryan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For VISA INC. Meeting Date:JAN 30, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary P. Coughlan Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Joseph W. Saunders Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director William S. Shanahan Management For For 1k Elect Director John A. Swainson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against VMWARE, INC. Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:VMW Security ID:928563402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For WATERS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For Against 1h Elect Director Cynthia H. Milligan Management For Against 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against WHITEWAVE FOODS COMPANY Meeting Date:APR 17, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:WWAV Security ID:966244105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen L. Green Management For For 1.2 Elect Director Michelle P. Goolsby Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify Auditors Management For For WHOLE FOODS MARKET, INC. Meeting Date:MAR 15, 2013 Record Date:JAN 15, 2013 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Gabrielle Greene Management For For 1.3 Elect Director Shahid 'Hass' Hassan Management For For 1.4 Elect Director Stephanie Kugelman Management For For 1.5 Elect Director John Mackey Management For For 1.6 Elect Director Walter Robb Management For For 1.7 Elect Director Jonathan Seiffer Management For For 1.8 Elect Director Morris 'Mo' Siegel Management For For 1.9 Elect Director Jonathan Sokoloff Management For For 1.10 Elect Director Ralph Sorenson Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against XILINX, INC. Meeting Date:AUG 08, 2012 Record Date:JUN 11, 2012 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Philip T. Gianos Management For For 2 Elect Director Moshe N. Gavrielov Management For For 3 Elect Director John L. Doyle Management For For 4 Elect Director Jerald G. Fishman Management For For 5 Elect Director William G. Howard, Jr. Management For For 6 Elect Director J. Michael Patterson Management For For 7 Elect Director Albert A. Pimentel Management For For 8 Elect Director Marshall C. Turner Management For For 9 Elect Director Elizabeth W. Vanderslice Management For For 10 Amend Qualified Employee Stock Purchase Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For Franklin Focused Core Equity Fund ACTAVIS, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jack Michelson Management For For 1b Elect Director Ronald R. Taylor Management For For 1c Elect Director Andrew L. Turner Management For For 1d Elect Director Paul M. Bisaro Management For For 1e Elect Director Christopher W. Bodine Management For For 1f Elect Director Michael J. Feldman Management For For 1g Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention Shareholder Against For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 11, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Kelly J. Barlow Management For For 1c Elect Director Edward W. Barnholt Management For For 1d Elect Director Robert K. Burgess Management For For 1e Elect Director Frank A. Calderoni Management For For 1f Elect Director Michael R. Cannon Management For For 1g Elect Director James E. Daley Management For For 1h Elect Director Laura B. Desmond Management For For 1i Elect Director Charles M. Geschke Management For For 1j Elect Director Shantanu Narayen Management For For 1k Elect Director Daniel L. Rosensweig Management For Against 1l Elect Director Robert Sedgewick Management For For 1m Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AETNA INC. Meeting Date:MAY 17, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:AET Security ID:00817Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Fernando Aguirre Management For For 1b Elect Director Mark T. Bertolini Management For For 1c Elect Director Frank M. Clark Management For For 1d Elect Director Betsy Z. Cohen Management For For 1e Elect Director Molly J. Coye Management For Against 1f Elect Director Roger N. Farah Management For For 1g Elect Director Barbara Hackman Franklin Management For For 1h Elect Director Jeffrey E. Garten Management For For 1i Elect Director Ellen M. Hancock Management For For 1j Elect Director Richard J. Harrington Management For For 1k Elect Director Edward J. Ludwig Management For For 1l Elect Director Joseph P. Newhouse Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Reduce Supermajority Vote Requirement Shareholder Against For 7 Enhance Board Oversight of Political Contributions Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against AXIALL CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 29, 2013 Meeting Type:ANNUAL Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Carrico Management For For 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For For 1.4 Elect Director Robert M. Gervis Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Stephen E. Macadam Management For For 1.7 Elect Director William L. Mansfield Management For For 1.8 Elect Director Michael H. McGarry Management For For 1.9 Elect Director Mark L. Noetzel Management For For 1.10 Elect Director Robert Ripp Management For For 1.11 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BARRICK GOLD CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director Jamie C. Sokalsky Management For For 1.13 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For BUNGE LIMITED Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Management For For 1b Elect Director William Engels Management For For 1c Elect Director L. Patrick Lupo Management For For 1d Elect Director Soren Schroder Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard D. Fairbank Management For For 1b Elect Director W. Ronald Dietz Management For For 1c Elect Director Lewis Hay, III Management For For 1d Elect Director Benjamin P. Jenkins, III Management For For 1e Elect Director Peter E. Raskind Management For For 1f Elect Director Mayo A. Shattuck, III Management For For 1g Elect Director Bradford H. Warner Management For For 1h Elect Director Catherine G. West Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4a Reduce Supermajority Vote Requirement Management For For 4b Reduce Supermajority Vote Requirement Management For For 4c Reduce Supermajority Vote Requirement Management For For CELANESE CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay V. Ihlenfeld Management For For 1b Elect Director Mark C. Rohr Management For For 1c Elect Director Farah M. Walters Management For For 1d Elect Director Edward G. Galante Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CISCO SYSTEMS, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director M. Michele Burns Management For For 1d Elect Director Michael D. Capellas Management For For 1e Elect Director Larry R. Carter Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Richard M. Kovacevich Management For For 1k Elect Director Roderick C. McGeary Management For For 1l Elect Director Arun Sarin Management For For 1m Elect Director Steven M. West Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Eliminating Conflict Minerals from Supply Chain Shareholder Against Against CITIGROUP INC. Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Franz B. Humer Management For For 1c Elect Director Robert L. Joss Management For Against 1d Elect Director Michael E. O'Neill Management For For 1e Elect Director Judith Rodin Management For Against 1f Elect Director Robert L. Ryan Management For For 1g Elect Director Anthony M. Santomero Management For For 1h Elect Director Joan E. Spero Management For For 1i Elect Director Diana L. Taylor Management For For 1j Elect Director William S. Thompson, Jr. Management For For 1k Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Indemnifications Provisions Shareholder Against Against CORNING INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Seely Brown Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For Against 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For Against 1.6 Elect Director James B. Flaws Management For Against 1.7 Elect Director Kurt M. Landgraf Management For For 1.8 Elect Director Kevin J. Martin Management For For 1.9 Elect Director Deborah D. Rieman Management For For 1.10 Elect Director Hansel E. Tookes, II Management For For 1.11 Elect Director Wendell P. Weeks Management For For 1.12 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown II Management For For 1.2 Elect Director David W. Dorman Management For For 1.3 Elect Director Anne M. Finucane Management For For 1.4 Elect Director Kristen Gibney Williams Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Reduce Vote Requirement Under the Fair Price Provision Management For For 6 Report on Political Contributions Shareholder Against For 7 Pro-rata Vesting of Equity Awards Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against For DEVRY INC. Meeting Date:NOV 07, 2012 Record Date:SEP 24, 2012 Meeting Type:ANNUAL Ticker:DV Security ID:251893103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darren R. Huston Management For For 1.2 Elect Director William T. Keevan Management For For 1.3 Elect Director Lyle Logan Management For For 1.4 Elect Director Alan G. Merten Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMC CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director Edmund F. Kelly Management For For 1g Elect Director Judith A. Miscik Management For For 1h Elect Director Windle B. Priem Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Management For For 7 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against FEDEX CORPORATION Meeting Date:SEP 24, 2012 Record Date:JUL 30, 2012 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Shirley Ann Jackson Management For For 1.4 Elect Director Steven R. Loranger Management For For 1.5 Elect Director Gary W. Loveman Management For For 1.6 Elect Director R. Brad Martin Management For For 1.7 Elect Director Joshua Cooper Ramo Management For For 1.8 Elect Director Susan C. Schwab Management For For 1.9 Elect Director Frederick W. Smith Management For For 1.10 Elect Director Joshua I. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against For GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against GUESS?, INC. Meeting Date:JUN 27, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:GES Security ID:401617105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony Chidoni Management For For 1.2 Elect Director Paul Marciano Management For For 2 Ratify Auditors Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 22, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacques Aigrain Management For For 1.2 Elect Director Scott M. Kleinman Management For For 1.3 Elect Director Bruce A. Smith Management For For 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Dividends of USD 4.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For 12 Amend Articles of Association Management For For MARATHON OIL CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Linda Z. Cook Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 14, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tunc Doluca Management For For 1.2 Elect Director B. Kipling Hagopian Management For For 1.3 Elect Director James R. Bergman Management For Withhold 1.4 Elect Director Joseph R. Bronson Management For For 1.5 Elect Director Robert E. Grady Management For For 1.6 Elect Director William D. Watkins Management For For 1.7 Elect Director A.R. Frank Wazzan Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Peter Kasper Jakobsen Management For For 1i Elect Director Peter G. Ratcliffe Management For For 1j Elect Director Elliott Sigal Management For For 1k Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Bell, Jr Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Wesley G. Bush Management For For 1.5 Elect Director Daniel A. Carp Management For For 1.6 Elect Director Karen N. Horn Management For Against 1.7 Elect Director Burton M. Joyce Management For For 1.8 Elect Director Steven F. Leer Management For For 1.9 Elect Director Michael D. Lockhart Management For For 1.10 Elect Director Charles W. Moorman Management For For 1.11 Elect Director Martin H. Nesbitt Management For For 1.12 Elect Director John R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For PPG INDUSTRIES, INC. Meeting Date:APR 18, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:PPG Security ID:693506107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James G. Berges Management For For 1.2 Elect Director John V. Faraci Management For For 1.3 Elect Director Victoria F. Haynes Management For For 1.4 Elect Director Martin H. Richenhagen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For 5 Reduce Supermajority Vote Requirement Shareholder Against For RESEARCH IN MOTION LIMITED Meeting Date:JUL 10, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Dattels Management For For 1.2 Elect Director Thorsten Heins Management For For 1.3 Elect Director David Kerr Management For For 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Mike Lazaridis Management For For 1.6 Elect Director Roger Martin Management For For 1.7 Elect Director John E. Richardson Management For For 1.8 Elect Director Barbara Stymiest Management For For 1.9 Elect Director Prem Watsa Management For For 1.10 Elect Director John Wetmore Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Paul G. Kirk, Jr. Management For Against 1d Elect Director Liam E. McGee Management For For 1e Elect Director Kathryn A. Mikells Management For For 1f Elect Director Michael G. Morris Management For For 1g Elect Director Thomas A. Renyi Management For For 1h Elect Director Charles B. Strauss Management For For 1i Elect Director H. Patrick Swygert Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VALEANT PHARMACEUTICALS INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:VRX Security ID:91911K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ronald H. Farmer Management For For 1b Elect Director Robert A. Ingram Management For For 1c Elect Director Theo Melas-Kyriazi Management For For 1d Elect Director G. Mason Morfit Management For For 1e Elect Director Laurence E. Paul Management For For 1f Elect Director J. Michael Pearson Management For For 1g Elect Director Robert N. Power Management For For 1h Elect Director Norma A. Provencio Management For For 1i Elect Director Howard B. Schiller Management For For 1j Elect Director Lloyd M. Segal Management For For 1k Elect Director Katharine B. Stevenson Management For For 2 Advisory Vote on Executive Compensation Approach Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Approve Continuance of Company [CBCA to BCBCA] Management For Against VISA INC. Meeting Date:JAN 30, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary P. Coughlan Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Joseph W. Saunders Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director William S. Shanahan Management For For 1k Elect Director John A. Swainson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against Franklin Growth Opportunities Fund ACME PACKET, INC. Meeting Date:MAR 28, 2013 Record Date:FEB 22, 2013 Meeting Type:SPECIAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jack Michelson Management For For 1b Elect Director Ronald R. Taylor Management For For 1c Elect Director Andrew L. Turner Management For For 1d Elect Director Paul M. Bisaro Management For For 1e Elect Director Christopher W. Bodine Management For For 1f Elect Director Michael J. Feldman Management For For 1g Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention Shareholder Against For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 11, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Sean M. Healey Management For For 1d Elect Director Harold J. Meyerman Management For For 1e Elect Director William J. Nutt Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Rita M. Rodriguez Management For For 1h Elect Director Patrick T. Ryan Management For For 1i Elect Director Jide J. Zeitlin Management For For 2 Approve Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 04, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Linda A. Marvin Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALLERGAN, INC. Meeting Date:APR 30, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:AGN Security ID:018490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David E.I. Pyott Management For For 1b Elect Director Michael R. Gallagher Management For For 1c Elect Director Deborah Dunsire Management For For 1d Elect Director Dawn Hudson Management For For 1e Elect Director Trevor M. Jones Management For For 1f Elect Director Louis J. Lavigne, Jr. Management For For 1g Elect Director Peter J. McDonnell Management For For 1h Elect Director Timothy D. Proctor Management For For 1i Elect Director Russell T. Ray Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5.1 Provide Right to Act by Written Consent Shareholder Against For 5.2 Report on Lobbying Payments and Policy Shareholder Against Against AMARIN CORPORATION PLC Meeting Date:JUL 10, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Lars G. Ekman as Director Management For For 2 Re-elect Carl L. Gordon as Director Management For For 3 Re-elect Jan van Heek as Director Management For For 4 Re-elect Patrick J. O'Sullivan as Director Management For For 5 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 6 Approve Remuneration Report Management For For 7 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 8 Amend 2011 Stock Incentive Plan Management For For AMAZON.COM, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Report on Political Contributions Shareholder Against For AMC NETWORKS INC. Meeting Date:JUN 06, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:AMCX Security ID:00164V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil M. Ashe Management For For 1.2 Elect Director Alan D. Schwartz Management For For 1.3 Elect Director Leonard Tow Management For For 1.4 Elect Director Carl E. Vogel Management For For 1.5 Elect Director Robert C. Wright Management For For 2 Ratify Auditors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against APPLE INC. Meeting Date:FEB 27, 2013 Record Date:JAN 02, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Amend Articles of Incorporation Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Establish Board Committee on Human Rights Shareholder Against Against ARM HOLDINGS PLC Meeting Date:MAY 02, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Sir John Buchanan as Director Management For For 5 Re-elect Warren East as Director Management For For 6 Re-elect Andy Green as Director Management For For 7 Re-elect Larry Hirst as Director Management For For 8 Re-elect Mike Muller as Director Management For For 9 Re-elect Kathleen O'Donovan as Director Management For For 10 Re-elect Janice Roberts as Director Management For For 11 Re-elect Philip Rowley as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Re-elect Simon Segars as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Long Term Incentive Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For AXIALL CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 29, 2013 Meeting Type:ANNUAL Ticker:AXLL Security ID:05463D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul D. Carrico Management For For 1.2 Elect Director T. Kevin DeNicola Management For For 1.3 Elect Director Patrick J. Fleming Management For For 1.4 Elect Director Robert M. Gervis Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Stephen E. Macadam Management For For 1.7 Elect Director William L. Mansfield Management For For 1.8 Elect Director Michael H. McGarry Management For For 1.9 Elect Director Mark L. Noetzel Management For For 1.10 Elect Director Robert Ripp Management For For 1.11 Elect Director David N. Weinstein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BIOGEN IDEC INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Caroline D. Dorsa Management For For 1.2 Elect Director Stelios Papadopoulos Management For For 1.3 Elect Director George A. Scangos Management For For 1.4 Elect Director Lynn Schenk Management For For 1.5 Elect Director Alexander J. Denner Management For For 1.6 Elect Director Nancy L. Leaming Management For For 1.7 Elect Director Richard C. Mulligan Management For For 1.8 Elect Director Robert W. Pangia Management For For 1.9 Elect Director Brian S. Posner Management For For 1.10 Elect Director Eric K. Rowinsky Management For For 1.11 Elect Director Stephen A. Sherwin Management For For 1.12 Elect Director William D. Young Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Stock Retention/Holding Period Shareholder Against Against BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James T. Hackett Management For For 1.2 Elect Director Michael E. Patrick Management For For 1.3 Elect Director Jon Erik Reinhardsen Management For For 1.4 Elect Director Bruce W. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CATAMARAN CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:CTRX Security ID:148887102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Thierer Management For For 1.2 Elect Director Peter J. Bensen Management For For 1.3 Elect Director Steven Cosler Management For For 1.4 Elect Director William J. Davis Management For For 1.5 Elect Director Steven B. Epstein Management For For 1.6 Elect Director Betsy D. Holden Management For For 1.7 Elect Director Karen L. Katen Management For For 1.8 Elect Director Harry M. Kraemer Management For For 1.9 Elect Director Anthony Masso Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CBRE GROUP, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Blum Management For For 1.2 Elect Director Brandon B. Boze Management For For 1.3 Elect Director Curtis F. Feeny Management For For 1.4 Elect Director Bradford M. Freeman Management For For 1.5 Elect Director Michael Kantor Management For For 1.6 Elect Director Frederic V. Malek Management For For 1.7 Elect Director Jane J. Su Management For For 1.8 Elect Director Robert E. Sulentic Management For For 1.9 Elect Director Laura D. Tyson Management For For 1.10 Elect Director Gary L. Wilson Management For For 1.11 Elect Director Ray Wirta Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELANESE CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay V. Ihlenfeld Management For For 1b Elect Director Mark C. Rohr Management For For 1c Elect Director Farah M. Walters Management For For 1d Elect Director Edward G. Galante Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CELGENE CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert S. Baldocchi Management For For 1.2 Elect Director Neil W. Flanzraich Management For For 1.3 Elect Director Darlene J. Friedman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Management For For 6 Pro-rata Vesting of Equity Plan Shareholder Against Against CITIGROUP INC. Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Franz B. Humer Management For For 1c Elect Director Robert L. Joss Management For Against 1d Elect Director Michael E. O'Neill Management For For 1e Elect Director Judith Rodin Management For Against 1f Elect Director Robert L. Ryan Management For For 1g Elect Director Anthony M. Santomero Management For For 1h Elect Director Joan E. Spero Management For For 1i Elect Director Diana L. Taylor Management For For 1j Elect Director William S. Thompson, Jr. Management For For 1k Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Indemnifications Provisions Shareholder Against Against CITRIX SYSTEMS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark B. Templeton Management For For 1b Elect Director Stephen M. Dow Management For For 1c Elect Director Godfrey R. Sullivan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph H. Bryant Management For For 1.2 Elect Director N. John Lancaster Management For For 1.3 Elect Director Jon A. Marshall Management For For 1.4 Elect Director Kenneth A. Pontarelli Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CROWN CASTLE INTERNATIONAL CORP. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:CCI Security ID:228227104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward C. Hutcheson, Jr. Management For For 1b Elect Director J. Landis Martin Management For For 1c Elect Director W. Benjamin Moreland Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Declassify the Board of Directors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUMMINS INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Carl Ware Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Robert J. Bernhard Management For For 8 Elect Director Franklin R. Chang Diaz Management For For 9 Elect Director Stephen B. Dobbs Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For 12 Require Independent Board Chairman Shareholder Against Against DIGITALGLOBE, INC. Meeting Date:DEC 03, 2012 Record Date:OCT 29, 2012 Meeting Type:SPECIAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For DIGITALGLOBE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick S. Cyprus Management For For 1.2 Elect Director Jeffrey R. Tarr Management For For 1.3 Elect Director James M. Whitehurst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOLLAR GENERAL CORPORATION Meeting Date:MAY 29, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raj Agrawal Management For Withhold 1.2 Elect Director Warren F. Bryant Management For For 1.3 Elect Director Michael M. Calbert Management For For 1.4 Elect Director Sandra B. Cochran Management For Withhold 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Patricia D. Fili-Krushel Management For For 1.7 Elect Director Adrian Jones Management For Withhold 1.8 Elect Director William C. Rhodes, III Management For For 1.9 Elect Director David B. Rickard Management For For 2 Adopt Majority Voting for the Election of Directors Management For For 3 Ratify Auditors Management For For EBAY INC. Meeting Date:APR 18, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David M. Moffett Management For For 1b Elect Director Richard T. Schlosberg, III Management For For 1c Elect Director Thomas J. Tierney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Report on Privacy and Data Security Shareholder Against Against 5 Ratify Auditors Management For For EMC CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director Edmund F. Kelly Management For For 1g Elect Director Judith A. Miscik Management For For 1h Elect Director Windle B. Priem Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Management For For 7 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against EQUINIX, INC. Meeting Date:JUN 05, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tom Bartlett Management For For 1.2 Elect Director Gary Hromadko Management For For 1.3 Elect Director Scott Kriens Management For For 1.4 Elect Director William Luby Management For For 1.5 Elect Director Irving Lyons, III Management For For 1.6 Elect Director Christopher Paisley Management For Withhold 1.7 Elect Director Stephen Smith Management For For 1.8 Elect Director Peter Van Camp Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For Against 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For Against 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Samuel K. Skinner Management For For 1l Elect Director Seymour Sternberg Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For F5 NETWORKS, INC. Meeting Date:MAR 13, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Dreyer Management For For 1b Elect Director Sandra Bergeron Management For For 1c Elect Director Deborah L. Bevier Management For For 1d Elect Director Alan J. Higginson Management For For 1e Elect Director John McAdam Management For For 1f Elect Director Stephen Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For FACEBOOK, INC. Meeting Date:JUN 11, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For Withhold 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For FASTENAL COMPANY Meeting Date:APR 16, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Kierlin Management For For 1b Elect Director Stephen M. Slaggie Management For For 1c Elect Director Michael M. Gostomski Management For For 1d Elect Director Willard D. Oberton Management For For 1e Elect Director Michael J. Dolan Management For Against 1f Elect Director Reyne K. Wisecup Management For For 1g Elect Director Hugh L. Miller Management For Against 1h Elect Director Michael J. Ancius Management For For 1i Elect Director Scott A. Satterlee Management For Against 1j Elect Director Rita J. Heise Management For For 1k Elect Director Darren R. Jackson Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDEX CORPORATION Meeting Date:SEP 24, 2012 Record Date:JUL 30, 2012 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Shirley Ann Jackson Management For For 1.4 Elect Director Steven R. Loranger Management For For 1.5 Elect Director Gary W. Loveman Management For For 1.6 Elect Director R. Brad Martin Management For For 1.7 Elect Director Joshua Cooper Ramo Management For For 1.8 Elect Director Susan C. Schwab Management For For 1.9 Elect Director Frederick W. Smith Management For For 1.10 Elect Director Joshua I. Smith Management For For 1.11 Elect Director David P. Steiner Management For For 1.12 Elect Director Paul S. Walsh Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Political Contributions Shareholder Against For FLOWSERVE CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gayla J. Delly Management For For 1.2 Elect Director Rick J. Mills Management For For 1.3 Elect Director Charles M. Rampacek Management For For 1.4 Elect Director William C. Rusnack Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:MAY 03, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eleazar de Carvalho Filho Management For For 1b Elect Director Claire S. Farley Management For For 1c Elect Director Joseph H. Netherland Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against For GEORGIA GULF CORPORATION Meeting Date:JAN 10, 2013 Record Date:NOV 26, 2012 Meeting Type:SPECIAL Ticker:GGC Security ID:373200302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Adjourn Meeting Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director Carla A. Hills Management For For 1.4 Elect Director Kevin E. Lofton Management For For 1.5 Elect Director John W. Madigan Management For For 1.6 Elect Director John C. Martin Management For For 1.7 Elect Director Nicholas G. Moore Management For For 1.8 Elect Director Richard J. Whitley Management For For 1.9 Elect Director Gayle E. Wilson Management For Withhold 1.10 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas Godshall Management For For 1.2 Elect Director Seth Harrison Management For For 1.3 Elect Director Robert Stockman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Restricted Stock Unit Grants to Douglas Godshall Management For Against 5 Approve Restricted Stock Unit and Stock Option Grants to Robert Thomas Management For For 6 Approve Restricted Stock Unit and Stock Option Grants to Seth Harrison Management For For 7 Approve Restricted Stock Unit and Stock Option Grants to Timothy Barberich Management For For 8 Approve Restricted Stock Unit and Stock Option Grants to Cynthia Feldman Management For For 9 Approve Restricted Stock Unit and Stock Option Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Restricted Stock Unit and Stock Option Grants to Robert Stockman Management For For 11 Approve Restricted Stock Unit and Stock Option Grants to Denis Wade Management For For 12 Ratify Past Issuance of 1,725,000 Shares Management For For HEXCEL CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Berges Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Sandra L. Derickson Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director David C. Hill Management For For 1.10 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For IHS INC. Meeting Date:APR 10, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KANSAS CITY SOUTHERN Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrence P. Dunn Management For For 1.2 Elect Director Antonio O. Garza, Jr. Management For For 1.3 Elect Director David L. Starling Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For KEY ENERGY SERVICES, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn R. Coleman Management For For 1.2 Elect Director Kevin P. Collins Management For For 1.3 Elect Director W. Phillip Marcum Management For For 1.4 Elect Director William F. Owens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LAS VEGAS SANDS CORP. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:LVS Security ID:517834107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sheldon G. Adelson Management For For 1.2 Elect Director Irwin Chafetz Management For For 1.3 Elect Director Victor Chaltiel Management For For 1.4 Elect Director Charles A. Koppelman Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LINKEDIN CORPORATION Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Michael J. Moritz Management For For 2 Ratify Auditors Management For For LULULEMON ATHLETICA INC. Meeting Date:JUN 11, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Bensoussan Management For For 1.2 Elect Director William H. Glenn Management For For 1.3 Elect Director Thomas G. Stemberg Management For For 1.4 Elect Director Dennis J. Wilson Management For For 2 Ratify Auditors Management For For LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 22, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacques Aigrain Management For For 1.2 Elect Director Scott M. Kleinman Management For For 1.3 Elect Director Bruce A. Smith Management For For 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Dividends of USD 4.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For 12 Amend Articles of Association Management For For MASTERCARD INCORPORATED Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Nancy J. Karch Management For For 1g Elect Director Marc Olivie Management For For 1h Elect Director Rima Qureshi Management For For 1i Elect Director Jose Octavio Reyes Lagunes Management For For 1j Elect Director Mark Schwartz Management For For 1k Elect Director Jackson P. Tai Management For For 1l Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCDONALD'S CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Walter E. Massey Management For For 1b Elect Director John W. Rogers, Jr. Management For For 1c Elect Director Roger W. Stone Management For For 1d Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Pay Disparity Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Human Rights Risk Assessment Process Shareholder Against Against 7 Report on Nutrition Initiatives and Childhood Obesity Concerns Shareholder Against Against MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Peter Kasper Jakobsen Management For For 1i Elect Director Peter G. Ratcliffe Management For For 1j Elect Director Elliott Sigal Management For For 1k Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDIVATION, INC. Meeting Date:JUL 13, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For Withhold 1.2 Elect Director Gregory H. Bailey Management For For 1.3 Elect Director Kim D. Blickenstaff Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director W. Anthony Vernon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For For 4 Approve Stock Split Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDIVATION, INC. Meeting Date:JUN 28, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director Dawn Graham Management For For 1.5 Elect Director David T. Hung Management For For 1.6 Elect Director W. Anthony Vernon Management For For 1.7 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Executive Incentive Bonus Plan Management For For MICHAEL KORS HOLDINGS LTD. Meeting Date:AUG 08, 2012 Record Date:JUN 15, 2012 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect M. William Benedetto as Director Management For For 2b Elect Stephen F. Reitman as a Director Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MONSANTO COMPANY Meeting Date:JAN 31, 2013 Record Date:DEC 03, 2012 Meeting Type:ANNUAL Ticker:MON Security ID:61166W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Chicoine Management For For 1b Elect Director Arthur H. Harper Management For For 1c Elect Director Gwendolyn S. King Management For For 1d Elect Director Jon R. Moeller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Report on Risk of Genetically Engineered Products Shareholder Against Against MONSTER BEVERAGE CORPORATION Meeting Date:JUN 03, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For Withhold 1.3 Elect Director Norman C. Epstein Management For For 1.4 Elect Director Benjamin M. Polk Management For Withhold 1.5 Elect Director Sydney Selati Management For For 1.6 Elect Director Harold C. Taber, Jr. Management For Withhold 1.7 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against ONYX PHARMACEUTICALS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ONXX Security ID:683399109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Corinne H. Nevinny Management For For 1.2 Elect Director Thomas G. Wiggans Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For Against PEET'S COFFEE & TEA, INC. Meeting Date:OCT 26, 2012 Record Date:SEP 19, 2012 Meeting Type:SPECIAL Ticker:PEET Security ID:705560100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against PERRIGO COMPANY Meeting Date:NOV 06, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:PRGO Security ID:714290103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary M. Cohen Management For For 1.2 Elect Director David T. Gibbons Management For For 1.3 Elect Director Ran Gottfried Management For For 1.4 Elect Director Ellen R. Hoffing Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PRECISION CASTPARTS CORP. Meeting Date:AUG 14, 2012 Record Date:JUN 12, 2012 Meeting Type:ANNUAL Ticker:PCP Security ID:740189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark Donegan Management For For 1.2 Elect Director Vernon E. Oechsle Management For For 1.3 Elect Director Ulrich Schmidt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For PRICELINE.COM INCORPORATED Meeting Date:JUN 06, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:PCLN Security ID:741503403 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Armstrong Management For For 1.2 Elect Director Howard W. Barker, Jr. Management For For 1.3 Elect Director Jeffery H. Boyd Management For For 1.4 Elect Director Jan L. Docter Management For For 1.5 Elect Director Jeffrey E. Epstein Management For For 1.6 Elect Director James M. Guyette Management For For 1.7 Elect Director Nancy B. Peretsman Management For For 1.8 Elect Director Thomas E. Rothman Management For For 1.9 Elect Director Craig W. Rydin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against QUALCOMM INCORPORATED Meeting Date:MAR 05, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For Against 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Duane A. Nelles Management For For 1i Elect Director Francisco Ros Management For For 1j Elect Director Brent Scowcroft Management For For 1k Elect Director Marc I. Stern Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RALPH LAUREN CORPORATION Meeting Date:AUG 09, 2012 Record Date:JUN 21, 2012 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For REALOGY HOLDINGS CORP. Meeting Date:MAY 07, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:RLGY Security ID:75605Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director V. Ann Hailey Management For For 1.2 Elect Director M. Ali Rashid Management For For 1.3 Elect Director Brett White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For RED HAT, INC. Meeting Date:AUG 09, 2012 Record Date:JUN 15, 2012 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Marye Anne Fox Management For For 2 Elect Director Donald H. Livingstone Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Shareholder Against For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry C. Johnson Management For For 1.2 Elect Director William T. McCormick,Jr. Management For For 1.3 Elect Director Keith D. Nosbusch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SALESFORCE.COM, INC. Meeting Date:MAR 20, 2013 Record Date:FEB 08, 2013 Meeting Type:SPECIAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For SALESFORCE.COM, INC. Meeting Date:JUN 06, 2013 Record Date:MAY 06, 2013 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stratton Sclavos Management For For 1.2 Elect Director Lawrence Tomlinson Management For For 1.3 Elect Director Shirley Young Management For For 2 Declassify the Board of Directors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin L. Beebe Management For For 1.2 Elect Director Jack Langer Management For For 1.3 Elect Director Jeffrey A. Stoops Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SEMTECH CORPORATION Meeting Date:JUN 20, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 1.9 Elect Director Carmelo J. Santoro Management For For 1.10 Elect Director Sylvia Summers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against SHUTTERFLY, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eric J. Keller Management For For 1.2 Elect Director Nancy J. Schoendorf Management For For 1.3 Elect Director Michael P. Zeisser Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 24, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judith Huntington Management For For 1.2 Elect Director Michael Pappagallo Management For For 1.3 Elect Director John Tamberlane Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SILICON LABORATORIES INC. Meeting Date:APR 16, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Bock Management For For 1.2 Elect Director R. Ted Enloe, III Management For For 1.3 Elect Director Jack R. Lazar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SM ENERGY COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director Anthony J. Best Management For For 1.3 Elect Director Larry W. Bickle Management For For 1.4 Elect Director Stephen R. Brand Management For For 1.5 Elect Director William J. Gardiner Management For For 1.6 Elect Director Loren M. Leiker Management For For 1.7 Elect Director Julio M. Quintana Management For For 1.8 Elect Director John M. Seidl Management For For 1.9 Elect Director William D. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For STARBUCKS CORPORATION Meeting Date:MAR 20, 2013 Record Date:JAN 10, 2013 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Robert M. Gates Management For For 1d Elect Director Mellody Hobson Management For For 1e Elect Director Kevin R. Johnson Management For For 1f Elect Director Olden Lee Management For For 1g Elect Director Joshua Cooper Ramo Management For For 1h Elect Director James G. Shennan, Jr. Management For For 1i Elect Director Clara Shih Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Myron E. Ullman, III Management For For 1l Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Prohibit Political Spending Shareholder Against Against THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 29, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For Withhold 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SHERWIN-WILLIAMS COMPANY Meeting Date:APR 17, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:SHW Security ID:824348106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur F. Anton Management For For 1.2 Elect Director Christopher M. Connor Management For For 1.3 Elect Director David F. Hodnik Management For For 1.4 Elect Director Thomas G. Kadien Management For For 1.5 Elect Director Richard J. Kramer Management For For 1.6 Elect Director Susan J. Kropf Management For For 1.7 Elect Director Richard K. Smucker Management For For 1.8 Elect Director John M. Stropki Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Mark S. Peek Management For For 1.8 Elect Director Nickolas W. Vande Steeg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ULTA SALON, COSMETICS & FRAGRANCE, INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:ULTA Security ID:90384S303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Heilbronn Management For Withhold 1.2 Elect Director Michael R. MacDonald Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNDER ARMOUR, INC. Meeting Date:APR 30, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Brenda Piper Management For For 1.9 Elect Director Harvey L. Sanders Management For For 1.10 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For UNITED RENTALS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:URI Security ID:911363109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Bobby J. Griffin Management For For 1.4 Elect Director Michael J. Kneeland Management For For 1.5 Elect Director Pierre E. Leroy Management For For 1.6 Elect Director Singleton B. McAllister Management For For 1.7 Elect Director Brian D. McAuley Management For For 1.8 Elect Director John S. McKinney Management For For 1.9 Elect Director James H. Ozanne Management For For 1.10 Elect Director Jason D. Papastavrou Management For For 1.11 Elect Director Filippo Passerini Management For For 1.12 Elect Director Donald C. Roof Management For For 1.13 Elect Director Keith Wimbush Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Lehman, Jr. Management For For 1.2 Elect Director Andrew G. Mills Management For For 1.3 Elect Director Constantine P. Iordanou Management For For 1.4 Elect Director Scott G. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For VIASAT, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Johnson Management For For 1.2 Elect Director John Stenbit Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For VISA INC. Meeting Date:JAN 30, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:V Security ID:92826C839 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary P. Coughlan Management For For 1b Elect Director Mary B. Cranston Management For Against 1c Elect Director Francisco Javier Fernandez-Carbajal Management For For 1d Elect Director Robert W. Matschullat Management For For 1e Elect Director Cathy E. Minehan Management For For 1f Elect Director Suzanne Nora Johnson Management For For 1g Elect Director David J. Pang Management For For 1h Elect Director Joseph W. Saunders Management For For 1i Elect Director Charles W. Scharf Management For For 1j Elect Director William S. Shanahan Management For For 1k Elect Director John A. Swainson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against WORKDAY, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George ('Skip') Battle Management For For 1.2 Elect Director Michael M. McNamara Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For YAHOO! INC. Meeting Date:JUN 25, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:YHOO Security ID:984332106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Hayes Management For For 1.2 Elect Director Susan M. James Management For For 1.3 Elect Director Max R. Levchin Management For For 1.4 Elect Director Peter Liguori Management For For 1.5 Elect Director Daniel S. Loeb Management For For 1.6 Elect Director Marissa A. Mayer Management For For 1.7 Elect Director Thomas J. McInerney Management For For 1.8 Elect Director Maynard G. Webb, Jr. Management For For 1.9 Elect Director Harry J. Wilson Management For For 1.10 Elect Director Michael J. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against 5 Report on Political Contributions Shareholder Against For Franklin Natural Resources Fund ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:ALDL Security ID:G0259M110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Allied Gold Mining plc by St Barbara Limited Management For For ALLIED GOLD MINING PLC Meeting Date:AUG 14, 2012 Record Date:AUG 10, 2012 Meeting Type:COURT Ticker:ALD Security ID:G0259M110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ALPHA NATURAL RESOURCES, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ANR Security ID:02076X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin S. Crutchfield Management For For 1.2 Elect Director Angelo C. Brisimitzakis Management For For 1.3 Elect Director William J. Crowley, Jr. Management For For 1.4 Elect Director E. Linn Draper, Jr. Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Deborah M. Fretz Management For For 1.7 Elect Director P. Michael Giftos Management For For 1.8 Elect Director L. Patrick Hassey Management For For 1.9 Elect Director Joel Richards, III Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Report on Appalachian Mining Environmental and Health Hazard Reduction Efforts Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against ALTERRA POWER CORP. Meeting Date:MAY 14, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:AXY Security ID:02153D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross J. Beaty Management For For 1.2 Elect Director David W. Cornhill Management For For 1.3 Elect Director Donald Shumka Management For For 1.4 Elect Director Donald A. McInnes Management For For 1.5 Elect Director Walter T. Segsworth Management For For 1.6 Elect Director James M.I. Bruce Management For For 1.7 Elect Director John B. Carson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against ANGLOGOLD ASHANTI LTD Meeting Date:MAR 11, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Long Term Incentive Plan 2005 Management For For 2 Amend Bonus Share Plan 2005 Management For For 3 Authorise Board to Ratify and Execute Approved Resolutions Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAR 27, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Memorandum of Incorporation Management For For 1 Authorise Board to Ratify and Execute Approved Resolutions Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 2 Elect Michael Kirkwood as Director Management For For 3 Elect Tony O'Neill as Director Management For For 4 Re-elect Srinivasan Venkatakrishnan (Venkat) as Director Management For For 5 Re-elect Wiseman Nkuhlu as Member of the Audit and Corporate Governance Committee Management For For 6 Elect Michael Kirkwood as Member of the Audit and Corporate Governance Committee Management For For 7 Re-elect Rhidwaan Gasant as Member of the Audit and Corporate Governance Committee Management For For 8 Re-elect Nozipho January-Bardill as Member of the Audit and Corporate Governance Committee Management For For 9 Place Authorised but Unissued Shares under Control of Directors Management For For 10 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For For 11 Approve Remuneration Policy Management For For 12 Approve Increase in Non-executive Directors Fees Management For For 13 Approve Increase in Non-executive Directors' Fees for Board Committees and Statutory Committee Meetings Management For For 14 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 15 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For APACHE CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Eugene C. Fiedorek Management For For 2 Elect Director Chansoo Joung Management For For 3 Elect Director William C. Montgomery Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Declassify the Board of Directors Management For For B2GOLD CORP. Meeting Date:JUN 14, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director John Ivany Management For For 2.7 Elect Director Bongani Mtshisi Management For For 2.8 Elect Director Michael Carrick Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Lynn L. Elsenhans Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For For 1.10 Elect Director James W. Stewart Management For For 1.11 Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For BARRICK GOLD CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director Jamie C. Sokalsky Management For For 1.13 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BHP BILLITON PLC Meeting Date:OCT 25, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:BLTL Security ID:05545E209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Pat Davies as Director Management For For 3 Re-elect Malcolm Broomhead as Director Management For For 4 Re-elect Sir John Buchanan as Director Management For For 5 Re-elect Carlos Cordeiro as Director Management For For 6 Re-elect David Crawford as Director Management For For 7 Re-elect Carolyn Hewson as Director Management For For 8 Re-elect Marius Kloppers as Director Management For For 9 Re-elect Lindsay Maxsted as Director Management For For 10 Re-elect Wayne Murdy as Director Management For For 11 Re-elect Keith Rumble as Director Management For For 12 Re-elect John Schubert as Director Management For For 13 Re-elect Shriti Vadera as Director Management For For 14 Re-elect Jac Nasser as Director Management For For 15 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Remuneration Report Management For For 20 Approve the Grant of Long-Term Incentive Performance Shares to Marius Kloppers Management For For BOART LONGYEAR LTD. Meeting Date:MAY 21, 2013 Record Date:MAY 19, 2013 Meeting Type:ANNUAL Ticker:BLY Security ID:Q1645L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David McLemore as a Director Management For For 2 Elect Bruce Brook as a Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up to 945,000 Retention Share Rights and 2.83 Million Performance Share Rights to Richard T. O'Brien, Chief Executive Officer of the Company Management For For 5 Approve the Termination Benefits of Richard T. O'Brien, Chief Executive Officer of the Company Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BUNGE LIMITED Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Management For For 1b Elect Director William Engels Management For For 1c Elect Director L. Patrick Lupo Management For For 1d Elect Director Soren Schroder Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For C&C ENERGIA LTD. Meeting Date:DEC 28, 2012 Record Date:NOV 28, 2012 Meeting Type:SPECIAL Ticker:CZE Security ID:12674A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Platino Energy Stock Option Plan Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAY 20, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua E. Comstock Management For For 1.2 Elect Director Randall C. McMullen, Jr. Management For Withhold 1.3 Elect Director Darren M. Friedman Management For For 1.4 Elect Director Michael Roemer Management For For 1.5 Elect Director H.H. Wommack, III Management For For 1.6 Elect Director C. James Stewart, III Management For Withhold 1.7 Elect Director Adrianna Ma Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CABOT OIL & GAS CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert L. Keiser Management For For 1b Elect Director W. Matt Ralls Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Plans Shareholder Against For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James T. Hackett Management For For 1.2 Elect Director Michael E. Patrick Management For For 1.3 Elect Director Jon Erik Reinhardsen Management For For 1.4 Elect Director Bruce W. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CANADIAN NATURAL RESOURCES LIMITED Meeting Date:MAY 02, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:CNQ Security ID:136385101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect C.M. Best, N. M. Edwards, T.W. Faithfull, G. A. Filmon, C. L. Fong, G.D. Giffin, W.A. Gobert, S.W. Laut, K.A. J. MacPhail, F.J. McKenna, E.R. Smith and D.A. Tuer as Directors Management For For 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director N. Murray Edwards Management For For 1.3 Elect Director Timothy W. Faithfull Management For For 1.4 Elect Director Gary A. Filmon Management For For 1.5 Elect Director Christopher L. Fong Management For For 1.6 Elect Director Gordon D. Giffin Management For For 1.7 Elect Director Wilfred A. Gobert Management For For 1.8 Elect Director Steve W. Laut Management For For 1.9 Elect Director Keith A. J. MacPhail Management For For 1.10 Elect Director Frank J. McKenna Management For For 1.11 Elect Director Eldon R. Smith Management For For 1.12 Elect Director David A. Tuer Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For Against CELANESE CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay V. Ihlenfeld Management For For 1b Elect Director Mark C. Rohr Management For For 1c Elect Director Farah M. Walters Management For For 1d Elect Director Edward G. Galante Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CGA MINING LTD. Meeting Date:NOV 28, 2012 Record Date:NOV 26, 2012 Meeting Type:ANNUAL Ticker:CGX Security ID:Q22628103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Justine Magee as Director Management For For 2 Elect Robert Scott as Director Management For For 3 Elect Phil Lockyer as Director Management For For 4 Approve CGA Loan Funded Share Plan Management For For 5 Approve the Adoption of the Remuneration Report Management For For CGA MINING LTD. Meeting Date:DEC 24, 2012 Record Date:DEC 22, 2012 Meeting Type:COURT Ticker:CGX Security ID:Q22628103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Scheme of Arrangement Between CGA Mining Limited and Its Shareholders Management For For CHARIOT OIL & GAS LTD Meeting Date:MAY 21, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHAR Security ID:G210A5105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint BDO LLP as Auditors and Authorise Board to Fix Their Remuneration Management For For 3 Elect Mark Reid as Director Management For For 4 Reelect Heindrich Ndume as Director Management For For 5 Reelect Philip Loader as Director Management For Abstain 6 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against CIMAREX ENERGY CO. Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:XEC Security ID:171798101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hans Helmerich Management For For 1.2 Elect Director Harold R. Logan, Jr. Management For For 1.3 Elect Director Monroe W. Robertson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CLIFFS NATURAL RESOURCES INC. Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:CLF Security ID:18683K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph A. Carrabba Management For For 1b Elect Director Susan M. Cunningham Management For For 1c Elect Director Barry J. Eldridge Management For For 1d Elect Director Andres R. Gluski Management For For 1e Elect Director Susan M. Green Management For For 1f Elect Director Janice K. Henry Management For For 1g Elect Director James F. Kirsch Management For For 1h Elect Director Francis R. McAllister Management For For 1i Elect Director Richard K. Riederer Management For For 1j Elect Director Timothy W. Sullivan Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Eliminate Cumulative Voting Management For For 4 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph H. Bryant Management For For 1.2 Elect Director N. John Lancaster Management For For 1.3 Elect Director Jon A. Marshall Management For For 1.4 Elect Director Kenneth A. Pontarelli Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONCHO RESOURCES INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary A. Merriman Management For For 1.2 Elect Director Ray M. Poage Management For For 1.3 Elect Director A. Wellford Tabor Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For For 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr. Management For For 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For DRESSER-RAND GROUP INC. Meeting Date:MAY 07, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:DRC Security ID:261608103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Macaulay Management For For 1.2 Elect Director Vincent R. Volpe, Jr. Management For For 1.3 Elect Director Rita V. Foley Management For For 1.4 Elect Director Louis A. Raspino Management For For 1.5 Elect Director Philip R. Roth Management For For 1.6 Elect Director Stephen A. Snider Management For For 1.7 Elect Director Michael L. Underwood Management For For 1.8 Elect Director Joseph C. Winkler, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For DRIL-QUIP, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:DRQ Security ID:262037104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexander P. Shukis Management For For 1.2 Elect Director Terence B. Jupp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENCANA CORPORATION Meeting Date:APR 23, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:ECA Security ID:292505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter A. Dea Management For For 1.2 Elect Director Claire S. Farley Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Suzanne P. Nimocks Management For For 1.5 Elect Director David P. O'Brien Management For For 1.6 Elect Director Jane L. Peverett Management For For 1.7 Elect Director Brian G. Shaw Management For For 1.8 Elect Director Bruce G. Waterman Management For For 1.9 Elect Director Clayton H. Woitas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Shareholder Rights Plan Management For For ENSCO PLC Meeting Date:MAY 20, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ESV Security ID:G3157S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Francis S. Kalman as Director Management For For 2 Re-elect Roxanne J. Decyk as Director Management For For 3 Re-elect Mary Francis CBE as Director Management For For 4 Reappoint KPMG LLP as Auditors of the Company Management For For 5 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote to Approve Directors' Remuneration Report Management For For 9 Accept Auditors' and Directors' Reports and Statutory Reports Management For For 10 Amend Articles of Association Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares Management For For 11 Authorize Share Repurchase Program Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:MAY 03, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eleazar de Carvalho Filho Management For For 1b Elect Director Claire S. Farley Management For For 1c Elect Director Joseph H. Netherland Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against For FORUM ENERGY TECHNOLOGIES, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:FET Security ID:34984V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Christopher Gaut Management For For 1.2 Elect Director David C. Baldwin Management For For 1.3 Elect Director Franklin Myers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For G-RESOURCES GROUP LTD. Meeting Date:DEC 18, 2012 Record Date: Meeting Type:ANNUAL Ticker:01051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reelect Chiu Tao as Director and Authorize the Board to Fix His Remuneration Management For Against 2b Reelect Ma Xiao as Director and Authorize the Board to Fix His Remuneration Management For Against 2c Reelect Tsui Ching Hung as Director and Authorize the Board to Fix His Remuneration Management For For 2d Reelect Or Ching Fai as Director and Authorize the Board to Fix His Remuneration Management For Against 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against GLENCORE XSTRATA PLC Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:GLEN Security ID:G39420107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Ivan Glasenberg as Director Management For For 4 Re-elect Anthony Hayward as Director Management For For 5 Re-elect Leonhard Fischer as Director Management For For 6 Re-elect William Macaulay as Director Management For Against 7 Subject to the Merger Becoming Effective, Elect Sir John Bond as Director Management For Abstain 8 Subject to the Merger Becoming Effective, Elect Sir Steve Robson as Director Management For Against 9 Subject to the Merger Becoming Effective, Elect Ian Strachan as Director Management For For 10 Subject to the Merger Becoming Effective, Elect Con Fauconnier as Director Management For Abstain 11 Subject to the Merger Becoming Effective, Elect Peter Hooley as Director Management For For 12 Subject to the Merger Not Becoming Effective, Re-elect Simon Murray as Director Management For Abstain 13 Subject to the Merger Not Becoming Effective, Re-elect Steven Kalmin as Director Management For Abstain 14 Subject to the Merger Not Becoming Effective, Re-elect Peter Coates as Director Management For Abstain 15 Subject to the Merger Not Becoming Effective, Re-elect Li Ning as Director Management For Abstain 16 Approve Remuneration Report Management For Against 17 Reappoint Deloitte LLP as Auditors Management For For 18 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For GOLDCORP INC. Meeting Date:MAY 02, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast a1 Elect Director John P. Bell Management For For a2 Elect Director Beverley A. Briscoe Management For For a3 Elect Director Peter J. Dey Management For For a4 Elect Director Douglas M. Holtby Management For For a5 Elect Director Charles A. Jeannes Management For For a6 Elect Director P. Randy Reifel Management For For a7 Elect Director A. Dan Rovig Management For For a8 Elect Director Ian W. Telfer Management For For a9 Elect Director Blanca Trevino Management For For a10 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For GRAN TIERRA ENERGY INC. Meeting Date:JUN 26, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:GTE Security ID:38500T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dana Coffield Management For For 1.2 Elect Director Jeffrey J. Scott Management For For 1.3 Elect Director Verne Johnson Management For For 1.4 Elect Director Nicholas G. Kirton Management For For 1.5 Elect Director J. Scott Price Management For For 1.6 Elect Director Gerald Macey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GUYANA GOLDFIELDS INC. Meeting Date:APR 26, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Sheridan Management For For 1.2 Elect Director Alan Ferry Management For For 1.3 Elect Director Richard Williams Management For For 1.4 Elect Director Robert Bondy Management For For 1.5 Elect Director Daniel Noone Management For For 1.6 Elect Director Jean-Pierre Chauvin Management For For 1.7 Elect Director Scott Caldwell Management For For 1.8 Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For Against 4 Establish Range for Board Size (Minimum of One to Maximum of Eleven) Management For For HALLIBURTON COMPANY Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For Against 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Human Rights Risk Assessment Process Shareholder Against Against HESS CORPORATION Meeting Date:MAY 16, 2013 Record Date:APR 08, 2013 Meeting Type:PROXY CONTEST Ticker:HES Security ID:42809H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director J. Krenicki Management For Did Not Vote 1.2 Elect Director K. Meyers Management For Did Not Vote 1.3 Elect Director Fredric G. Reynolds Management For Did Not Vote 1.4 Elect Director William G. Schrader Management For Did Not Vote 1.5 Director Mark Williams Management For Did Not Vote 2 Ratify Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Declassify the Board of Directors Management For Did Not Vote 5 Require Independent Board Chairman Shareholder Against Did Not Vote 6 Reduce Supermajority Vote Requirement Shareholder Against Did Not Vote 7 Report on Political Contributions Shareholder Against Did Not Vote 8 Repeal Any Bylaws Amendments Adopted subsequent to February 2, 2011 Shareholder Against Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Card) 1.1 Elect Director Rodney F. Chase Shareholder For For 1.2 Elect Director Harvey Golub Shareholder For For 1.3 Elect Director Karl F. Kurz Shareholder For For 1.4 Elect Director David McManus Shareholder For For 1.5 Elect Director Marshall D. Smith Shareholder For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Against For 4 Declassify the Board of Directors Management For For 5 Require Independent Board Chairman Shareholder For For 6 Reduce Supermajority Vote Requirement Shareholder For For 7 Report on Political Contributions Shareholder For For 8 Repeal Any Bylaws Amendments Adopted subsequent to February 2, 2011 Shareholder For For HORNBECK OFFSHORE SERVICES, INC. Meeting Date:JUN 20, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:HOS Security ID:440543106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Hunt Management For For 1.2 Elect Director Kevin O. Meyers Management For For 1.3 Elect Director Bernie W. Stewart Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HRT PARTICIPACOES EM PETROLEO S.A. Meeting Date:OCT 01, 2012 Record Date: Meeting Type:SPECIAL Ticker:HRTP3 Security ID:P5280D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in Board Size from 9 to 11 Members Management For For 2 Amend Article 17 Management For For 3 Accept Director Resignations Management For For 4 Elect Directors Management For For HRT PARTICIPACOES EM PETROLEO S.A. Meeting Date:APR 29, 2013 Record Date: Meeting Type:ANNUAL Ticker:HRTP3 Security ID:P5280D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 2 Elect Directors, Elect Chairman and Vice-Chairman, and Approve Remuneration of Company's Management Management For For 3 Approve Treatment of Net Loss Management For For ILUKA RESOURCES LTD. Meeting Date:MAY 22, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:ILU Security ID:Q4875J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Stephen John Turner as a Director Management For For 2 Elect Wayne Osborn as a Director Management For For 3 Elect Gregory John Walton Martin as a Director Management For For 4 Elect James Hutchison Ranck as a Director Management For For 5 Approve the Remuneration Report Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Five Management For For 2.1 Elect Director Pierre Lebel Management For For 2.2 Elect Director J. Brian Kynoch Management For For 2.3 Elect Director Larry G. Moeller Management For For 2.4 Elect Director Theodore W. Muraro Management For For 2.5 Elect Director Edward A. Yurkowski Management For For 3 Ratify Deloitte LLP as Auditors Management For For 4 Re-approve Stock Option Plan Management For Against IVANHOE AUSTRALIA LTD. Meeting Date:MAY 28, 2013 Record Date:MAY 26, 2013 Meeting Type:ANNUAL Ticker:IVA Security ID:Q4980B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3a Elect Stewart Beckman as a Director Management For For 3b Elect Stephen McIntosh as a Director Management For For 3c Elect Director Management For Against 4 Approve the Ivanhoe Australia Limited's 2013 Revised Long Term Incentive Plan for Employees Management For For 5 Approve the Grant of Performance Rights to Peter McMahon, Chairman of the Company Management For For 6 Approve the Grant of Performance Rights to Robert Vassie, Managing Director of the Company Management For Against 7 Approve the Change of Company Name to Inova Resources Limited Management For For 8 Approve the Amendments to the Company's Constitution Management For For KEY ENERGY SERVICES, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn R. Coleman Management For For 1.2 Elect Director Kevin P. Collins Management For For 1.3 Elect Director W. Phillip Marcum Management For For 1.4 Elect Director William F. Owens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KODIAK OIL & GAS CORP. Meeting Date:JUN 19, 2013 Record Date:MAY 09, 2013 Meeting Type:ANNUAL Ticker:KOG Security ID:50015Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn A. Peterson Management For For 1.2 Elect Director James E. Catlin Management For For 1.3 Elect Director Rodney D. Knutson Management For For 1.4 Elect Director Herrick K. Lidstone, Jr. Management For For 1.5 Elect Director William J. Krysiak Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KOSMOS ENERGY LTD. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:KOS Security ID:G5315B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Kemp III Management For Withhold 1.2 Elect Director Brian F. Maxted Management For Withhold 1.3 Elect Director Richard B. Dearlove Management For For 1.4 Elect Director David I. Foley Management For Withhold 1.5 Elect Director David B. Krieger Management For Withhold 1.6 Elect Director Joseph P. Landy Management For Withhold 1.7 Elect Director Prakash A. Melwani Management For Withhold 1.8 Elect Director Adebayo ("Bayo") O. Ogunlesi Management For For 1.9 Elect Director Lars H. Thunell Management For For 1.10 Elect Director Chris Tong Management For For 1.11 Elect Director Christopher A. Wright Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 22, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacques Aigrain Management For For 1.2 Elect Director Scott M. Kleinman Management For For 1.3 Elect Director Bruce A. Smith Management For For 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Dividends of USD 4.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For 12 Amend Articles of Association Management For For MAG SILVER CORP. Meeting Date:OCT 05, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Daniel T. MacInnis Management For For 2.2 Elect Director Jonathan A. Rubenstein Management For For 2.3 Elect Director Eric H. Carlson Management For For 2.4 Elect Director Richard M. Colterjohn Management For For 2.5 Elect Director Derek C. White Management For For 2.6 Elect Director Peter K. Megaw Management For For 2.7 Elect Director Frank R. Hallam Management For For 2.8 Elect Director Richard P. Clark Management For For 2.9 Elect Director Peter D. Barnes Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For MAG SILVER CORP. Meeting Date:JUN 18, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel T. MacInnis Management For For 1.2 Elect Director Jonathan A. Rubenstein Management For For 1.3 Elect Director Eric H. Carlson Management For For 1.4 Elect Director Richard M. Colterjohn Management For For 1.5 Elect Director Derek C. White Management For For 1.6 Elect Director Peter K. Megaw Management For For 1.7 Elect Director Frank R. Hallam Management For For 1.8 Elect Director Richard P. Clark Management For For 1.9 Elect Director Peter D. Barnes Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For Against MARATHON OIL CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MRO Security ID:565849106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory H. Boyce Management For For 1b Elect Director Pierre Brondeau Management For For 1c Elect Director Clarence P. Cazalot, Jr. Management For For 1d Elect Director Linda Z. Cook Management For For 1e Elect Director Shirley Ann Jackson Management For For 1f Elect Director Philip Lader Management For For 1g Elect Director Michael E. J. Phelps Management For For 1h Elect Director Dennis H. Reilley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For MARATHON PETROLEUM CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Bayh Management For For 1.2 Elect Director William L. Davis Management For For 1.3 Elect Director Thomas J. Usher Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For MEG ENERGY CORP. Meeting Date:MAY 02, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:MEG Security ID:552704108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William McCaffrey Management For For 1b Elect Director David J. Wizinsky Management For For 1c Elect Director David B. Krieger Management For For 1d Elect Director Peter R. Kagan Management For For 1e Elect Director Boyd Anderson Management For For 1f Elect Director James D. McFarland Management For For 1g Elect Director Harvey Doerr Management For For 1h Elect Director Robert Hodgins Management For For 2 Re-approve Stock Option Plan Management For Against 3 Re-approve Restricted Stock Plan Management For Against 4 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For MINMETALS RESOURCES LTD. Meeting Date:AUG 27, 2012 Record Date:AUG 22, 2012 Meeting Type:SPECIAL Ticker:01208 Security ID:Y6065U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name to MMG Limited Management For For 2 Amend Memorandum and Articles of Association of the Company and Adopt the Reprinted New Memorandum and Articles of Association of the Company Management For For MMG LIMITED Meeting Date:MAR 26, 2013 Record Date:MAR 21, 2013 Meeting Type:SPECIAL Ticker:01208 Security ID:Y6133Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Share Option Scheme Management For Against MMG LIMITED Meeting Date:MAY 22, 2013 Record Date:MAY 16, 2013 Meeting Type:ANNUAL Ticker:01208 Security ID:Y6133Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Leung Cheuk Yan as Director Management For For 2b Elect Andrew Gordon Michelmore as Director Management For For 2c Elect Jiao Jian as Director Management For For 2d Elect Peter William Cassidy as Director Management For For 2e Authorize the Board to Fix the Remuneration of Directors Management For For 3 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against MOLYCORP, INC. Meeting Date:JUN 27, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:MCP Security ID:608753109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross R. Bhappu Management For For 1.2 Elect Director Constantine E. Karayannopoulos Management For For 1.3 Elect Director Mark S. Kristoff Management For Withhold 1.4 Elect Director Alec Machiels Management For For 2 Ratify Auditors Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Ben A. Guill Management For For 1D Elect Director David D. Harrison Management For For 1E Elect Director Roger L. Jarvis Management For For 1F Elect Director Eric L. Mattson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For NAUTILUS MINERALS INC. Meeting Date:JUN 26, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Matthew Hammond Management For For 1.4 Elect Director Cynthia Thomas Management For For 1.5 Elect Director Mohammed Al Barwani Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Require Advance Notice for Shareholder Proposals/Nominations Management For For 4 Allow Electronic Distribution of Company Communications Management For For NEWCREST MINING LTD. Meeting Date:OCT 25, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Gerard Michael Bond as a Director Management For For 2b Elect Vince Gauci as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For NOBLE CORPORATION Meeting Date:APR 26, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael A. Cawley Management For For 1b Elect Director Gordon T. Hall Management For For 1c Elect Director Ashley Almanza Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 5 Approve Discharge of Board and Senior Management Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Approve Extension of CHF 133 Million Pool of Capital without Preemptive Rights Management For For NOBLE ENERGY, INC. Meeting Date:APR 23, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Amend Bylaws to Change Certain Provisions Management For For NORTH AMERICAN PALLADIUM LTD. Meeting Date:MAY 09, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PDL Security ID:656912102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven R. Berlin Management For For 1.2 Elect Director C. David A. Comba Management For For 1.3 Elect Director Andre J. Douchane Management For For 1.4 Elect Director Robert J. Quinn Management For For 1.5 Elect Director Greg J. Van Staveren Management For For 1.6 Elect Director William J. Weymark Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve RRSP Share Issuance Plan Management For For 4 Approve Stock Option Plan Management For For 5 Approve Amended and Restated By-law No. 1 Management For For 6 Approve Advance Notice Policy Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Edward P. Djerejian Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Ray R. Irani Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Aziz D. Syriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For OCEANEERING INTERNATIONAL, INC. Meeting Date:APR 26, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Murphy, Jr. Management For For 1.2 Elect Director Harris J. Pappas Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For OGX PETROLEO E GAS PARTICIPACOES S.A Meeting Date:AUG 06, 2012 Record Date: Meeting Type:SPECIAL Ticker:OGXP3 Security ID:P7356Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin A. Lambert Management For For 1.2 Elect Director Mark G. Papa Management For For 1.3 Elect Director Stephen A. Wells Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For OSISKO MINING CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:OSK Security ID:688278100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor H. Bradley Management For For 1.2 Elect Director John F. Burzynski Management For For 1.3 Elect Director Marcel Cote Management For For 1.4 Elect Director Michele Darling Management For For 1.5 Elect Director Joanne Ferstman Management For For 1.6 Elect Director Staph Leavenworth Bakali Management For For 1.7 Elect Director William A. MacKinnon Management For For 1.8 Elect Director Charles E. Page Management For For 1.9 Elect Director Sean Roosen Management For For 1.10 Elect Director Gary A. Sugar Management For For 1.11 Elect Director Serge Vezina Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Allow Board to Appoint Additional Directors Between Annual Meetings Management For For 4 Approve Shareholder Rights Plan Management For For 5 Approve Advance Notice Policy Management For For 6 Advisory Vote on Executive Compensation Approach Management For For PACIFIC RUBIALES ENERGY CORP. Meeting Date:MAY 30, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:PRE Security ID:69480U206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Twelve Management For For 2a Elect Director Jose Francisco Arata Management For For 2b Elect Director Miguel de la Campa Management For For 2c Elect Director German Efromovich Management For For 2d Elect Director Serafino Iacono Management For For 2e Elect Director Augusto Lopez Management For For 2f Elect Director Hernan Martinez Management For For 2g Elect Director Dennis Mills Management For For 2h Elect Director Ronald Pantin Management For For 2i Elect Director Victor Rivera Management For For 2j Elect Director Miguel Rodriguez Management For For 2k Elect Director Francisco Sole Management For For 2l Elect Director Neil Woodyer Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Advance Notice Policy Management For For PANAUST LTD Meeting Date:MAY 17, 2013 Record Date:MAY 15, 2013 Meeting Type:ANNUAL Ticker:PNA Security ID:Q7283A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Annabelle Chaplain as a Director Management For For 4 Elect Geoffrey Billard as a Director Management For For 5 Elect Zezhong Li as a Director Management For For 6 Approve the Grant of Up to 3.55 Million Ordinary Fully Paid Shares and the Advance of Loan to Gary Stafford, Managing Director of the Company Management For For PDC ENERGY, INC. Meeting Date:JUN 06, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:PDCE Security ID:69327R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry F. Mazza Management For For 1.2 Elect Director James M. Trimble Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For PEABODY ENERGY CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director John F. Turner Management For For 1.9 Elect Director Sandra A. Van Trease Management For For 1.10 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 29, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 2 Approve Capital Budget for Upcoming Fiscal Year Management For For 3 Approve Allocation of Income and Dividends Management For For 4a Elect Directors Appointed by Controlling Shareholder Management For For 4b Elect Directors Appointed by Minority Shareholders Management For For 5 Elect Board Chairman Appointed by Controlling Shareholder Management For For 6a Elect Fiscal Council Members Appointed by Controlling Shareholder Management For For 6b Elect Fiscal Council Members Appointed by Minority Shareholders Management For For 7 Approve Remuneration of Company's Management Management For For 1 Authorize Capitalization of Reserves Management For For PHILLIPS 66 Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PSX Security ID:718546104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Greg C. Garland Management For For 1b Elect Director John E. Lowe Management For For 2 Ratify Auditors Management For Against 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 15, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Michael Rauh Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director Daniel Clauw Management For For 1.4 Elect Director William J. Doyle Management For For 1.5 Elect Director John W. Estey Management For For 1.6 Elect Director Gerald W. Grandey Management For For 1.7 Elect Director C. Steven Hoffman Management For For 1.8 Elect Director Dallas J. Howe Management For For 1.9 Elect Director Alice D. Laberge Management For For 1.10 Elect Director Keith G. Martell Management For For 1.11 Elect Director Jeffrey J. McCaig Management For For 1.12 Elect Director Mary Mogford Management For For 1.13 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve 2013 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For QEP RESOURCES, INC. Meeting Date:MAY 24, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:QEP Security ID:74733V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julie A. Dill Management For For 1.2 Elect Director L. Richard Flury Management For For 1.3 Elect Director M.W. Scoggins Management For Withhold 1.4 Elect Director Robert E. McKee, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Management For For 5 Require Independent Board Chairman Shareholder Against For RANDGOLD RESOURCES LTD Meeting Date:APR 29, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Philippe Lietard as Director Management For For 5 Re-elect Mark Bristow as Director Management For For 6 Re-elect Norborne Cole Jr as Director Management For For 7 Re-elect Christopher Coleman as Director Management For For 8 Re-elect Kadri Dagdelen as Director Management For For 9 Elect Jeanine Mabunda Lioko as Director Management For For 10 Re-elect Graham Shuttleworth as Director Management For For 11 Re-elect Andrew Quinn as Director Management For For 12 Re-elect Karl Voltaire as Director Management For For 13 Reappoint BDO LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 17 Approve Grant of a One-Off Career Shares Award of Ordinary Shares to the CEO Management For Against 18 Approve Increase in Non-Executive Directors' Aggregate Fees Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For REX ENERGY CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lance T. Shaner Management For Withhold 1.2 Elect Director Thomas C. Stabley Management For For 1.3 Elect Director John W. Higbee Management For For 1.4 Elect Director John A. Lombardi Management For For 1.5 Elect Director Eric L. Mattson Management For For 1.6 Elect Director John J. Zak Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against RIGNET, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:RNET Security ID:766582100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James H. Browning Management For For 1.2 Elect Director Charles L. Davis Management For For 1.3 Elect Director Kevin Mulloy Management For For 1.4 Elect Director Kevin Neveu Management For For 1.5 Elect Director Kevin J. O'Hara Management For For 1.6 Elect Director Keith Olsen Management For For 1.7 Elect Director Mark B. Slaughter Management For For 1.8 Elect Director Brent K. Whittington Management For For 1.9 Elect Director Ditlef de Vibe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RIO TINTO PLC Meeting Date:APR 18, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Brown as Director Management For For 4 Re-elect Vivienne Cox as Director Management For For 5 Re-elect Jan du Plessis as Director Management For For 6 Re-elect Guy Elliott as Director Management For For 7 Re-elect Michael Fitzpatrick as Director Management For For 8 Re-elect Ann Godbehere as Director Management For For 9 Re-elect Richard Goodmanson as Director Management For For 10 Re-elect Lord Kerr as Director Management For For 11 Re-elect Chris Lynch as Director Management For For 12 Re-elect Paul Tellier as Director Management For For 13 Re-elect John Varley as Director Management For For 14 Re-elect Sam Walsh as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Performance Share Plan Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROBBINS & MYERS, INC. Meeting Date:DEC 27, 2012 Record Date:NOV 26, 2012 Meeting Type:SPECIAL Ticker:RBN Security ID:770196103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ROMARCO MINERALS INC. Meeting Date:MAY 15, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane R. Garrett Management For For 1.2 Elect Director James R. Arnold Management For For 1.3 Elect Director Leendert G. Krol Management For For 1.4 Elect Director Robert (Don) MacDonald Management For For 1.5 Elect Director John O. Marsden Management For For 1.6 Elect Director Patrick Michaels Management For For 1.7 Elect Director Robert van Doorn Management For For 1.8 Elect Director Gary A. Sugar Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For ROWAN COMPANIES PLC Meeting Date:JUL 25, 2012 Record Date:JUN 04, 2012 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Thomas R. Hix as Director Management For For 2 Re-elect Suzanne P. Nimocks as Director Management For For 3 Re-elect P. Dexter Peacock as Director Management For Against 4 Appoint Deloitte & Touche LLP as U.S. Auditors Management For For 5 Appoint Deloitte & Touche UK LLP as U.K. Auditors Management For For 6 Authorize Board to Fix Remuneration of Auditors Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES PLC Meeting Date:APR 26, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William T. Fox, III as Director Management For For 2 Elect Sir Graham Hearne as Director Management For For 3 Elect H. E. Lentz as Director Management For For 4 Ratify Deloitte & Touche LLP as our U.S. Auditors Management For For 5 Reappoint Deloitte & Touche U.K LLP as our U.K. Auditors Management For For 6 Authorize the Audit Committee to Fix Remuneration of Auditors Management For For 7 Approve Omnibus Stock Plan Management For For 8 Approve Remuneration Report Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SANDFIRE RESOURCES NL Meeting Date:NOV 27, 2012 Record Date:NOV 25, 2012 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Adoption of the Remuneration Report Management For For 2 Elect Derek La Ferla as Director Management For Against 3 Elect Soocheol Shin as Director Management For Against SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SILVER LAKE RESOURCES LTD. Meeting Date:NOV 23, 2012 Record Date:NOV 21, 2012 Meeting Type:ANNUAL Ticker:SLR Security ID:Q85014100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Adoption of the Remuneration Report Management For For 2 Elect Brian Kennedy as Director Management For For 3 Elect David Griffiths as Director Management For For 4 Approve Silver Lake Resources Long Term Incentive Plan Management For Against 5 Approve the Termination Benefits of Leslie Davis, Managing Director of the Company Management For Against 6 Approve the Termination Benefits of Christopher Banasik, Exploration and Geology Director Management For Against 7 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 8 Renew Proportional Takeover Provision Management For For SM ENERGY COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director Anthony J. Best Management For For 1.3 Elect Director Larry W. Bickle Management For For 1.4 Elect Director Stephen R. Brand Management For For 1.5 Elect Director William J. Gardiner Management For For 1.6 Elect Director Loren M. Leiker Management For For 1.7 Elect Director Julio M. Quintana Management For For 1.8 Elect Director John M. Seidl Management For For 1.9 Elect Director William D. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 21, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Harold M. Korell Management For For 1.5 Elect Director Vello A. Kuuskraa Management For For 1.6 Elect Director Kenneth R. Mourton Management For For 1.7 Elect Director Steven L. Mueller Management For For 1.8 Elect Director Elliott Pew Management For For 1.9 Elect Director Alan H. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For ST BARBARA LTD. Meeting Date:NOV 22, 2012 Record Date:NOV 20, 2012 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect Saul Jonathan Colin Wise as a Director Management For For 4 Elect Phillip Clive Lockyer as a Director Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 6 Approve the Issuance of Up to 438,182 Performance Rights to Timothy James Lehany, Managing Director and Chief Executive Officer of the Company Management For For 7 Approve the Provision of Financial Assistance in Relation with the Acquisition of Allied Gold Mining Limited Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:JUN 06, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Ernest E. 'Wyn' Howard, III Management For Withhold 1.7 Elect Director Peter D. Kinnear Management For For 1.8 Elect Director Michael M. McShane Management For For 1.9 Elect Director W. Matt Ralls Management For For 1.10 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Stock Ownership Limitations Management For For 6 Ratify Auditors Management For For TAHOE RESOURCES INC. Meeting Date:MAY 09, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Dan Rovig Management For For 1.2 Elect Director C. Kevin McArthur Management For For 1.3 Elect Director Lorne B. Anderson Management For For 1.4 Elect Director Paul B. Sweeney Management For For 1.5 Elect Director James S. Voorhees Management For For 1.6 Elect Director John P. Bell Management For For 1.7 Elect Director Kenneth F. Williamson Management For For 1.8 Elect Director Tanya M. Jakusconek Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Amend Share Option and Incentive Share Plan Management For Against TECK RESOURCES LIMITED Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:TCK.B Security ID:878742204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mayank M. Ashar Management For For 1.2 Elect Director Jalynn H. Bennett Management For For 1.3 Elect Director Hugh J. Bolton Management For For 1.4 Elect Director Felix P. Chee Management For For 1.5 Elect Director Jack L. Cockwell Management For For 1.6 Elect Director Edward C. Dowling Management For For 1.7 Elect Director Norman B. Keevil Management For For 1.8 Elect Director Norman B. Keevil, III Management For For 1.9 Elect Director Takeshi Kubota Management For For 1.10 Elect Director Takashi Kuriyama Management For For 1.11 Elect Director Donald R. Lindsay Management For For 1.12 Elect Director Janice G. Rennie Management For For 1.13 Elect Director Warren S.R. Seyffert Management For For 1.14 Elect Director Chris M.T. Thompson Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TIDEWATER INC. Meeting Date:JUL 19, 2012 Record Date:JUN 01, 2012 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For For 1.9 Elect Director Jeffrey M. Platt Management For For 1.10 Elect Director Nicholas J. Sutton Management For For 1.11 Elect Director Cindy B. Taylor Management For For 1.12 Elect Director Dean E. Taylor Management For For 1.13 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TOTAL SA Meeting Date:MAY 17, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Reelect Thierry Desmarest as Director Management For For 6 Reelect Gunnar Brock as Director Management For For 7 Reelect Gerard Lamarche as Director Management For For 8 Elect Charles Keller and Philippe Marchandise as Representative of Employee Shareholders to the Board Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million Management For For 10 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan Management For Against 11 Approve Employee Stock Purchase Plan Management For For 12 Approve the Establishment of an Independent Ethics Committee Shareholder Against Against 13 Approve to Link Remuneration to Positive Safety Indicators Shareholder Against Against 14 Acquire the Diversity Label Shareholder Against Against 15 Approve Nomination of Employees Representative to the Remuneration Committee Shareholder Against Against 16 Allow Loyalty Dividends to Long-Term Registered Shareholders Shareholder Against Against TRIANGLE PETROLEUM CORPORATION Meeting Date:NOV 16, 2012 Record Date:OCT 08, 2012 Meeting Type:ANNUAL Ticker:TPLM Security ID:89600B201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Hill Management For For 1.2 Elect Director Jonathan Samuels Management For For 1.3 Elect Director F. Gardner Parker Management For For 1.4 Elect Director Gus Halas Management For For 1.5 Elect Director Randal Matkaluk Management For For 1.6 Elect Director Roy A. Aneed Management For For 2 Ratify Auditors Management For For 3 Approve Issuance of Shares for a Private Placement Management For For 4 Change State of Incorporation Management For For 5 Increase Authorized Common Stock Management For For 6 Authorize New Class of Preferred Stock Management For For 7 Amend Omnibus Stock Plan Management For For TULLOW OIL PLC Meeting Date:MAY 08, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:TLW Security ID:G91235104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Anne Drinkwater as Director Management For For 5 Re-elect Tutu Agyare as Director Management For For 6 Re-elect David Bamford as Director Management For For 7 Re-elect Ann Grant as Director Management For For 8 Re-elect Aidan Heavey as Director Management For For 9 Re-elect Steve Lucas as Director Management For For 10 Re-elect Graham Martin as Director Management For For 11 Re-elect Angus McCoss as Director Management For For 12 Re-elect Paul McDade as Director Management For For 13 Re-elect Ian Springett as Director Management For For 14 Re-elect Simon Thompson as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Commitee to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 20 Approve Tullow Incentive Plan Management For For 21 Approve Employee Share Award Plan Management For For 22 Approve Share Incentive Plan Management For For TURQUOISE HILL RESOURCES LTD. Meeting Date:MAY 10, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:TRQ Security ID:900435108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jill Gardiner Management For For 1.2 Elect Director R. Peter Gillin Management For For 1.3 Elect Director Warren Goodman Management For For 1.4 Elect Director Isabelle Hudon Management For For 1.5 Elect Director Jean-Sebastien Jacques Management For For 1.6 Elect Director David Klingner Management For For 1.7 Elect Director Charles Lenegan Management For For 1.8 Elect Director Daniel Larsen Management For For 1.9 Elect Director Livia Mahler Management For For 1.10 Elect Director Peter G. Meredith Management For For 1.11 Elect Director Kay Priestly Management For For 1.12 Elect Director Russel C. Robertson Management For For 1.13 Elect Director Jeffery D. Tygesen Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For UNITED STATES STEEL CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:X Security ID:912909108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan O. Dinges Management For Against 1.2 Elect Director John G. Drosdick Management For Against 1.3 Elect Director John J. Engel Management For Against 1.4 Elect Director Charles R. Lee Management For Against 1.5 Elect Director Thomas W. LaSorda Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For URANIUM ONE INC. Meeting Date:MAR 07, 2013 Record Date:FEB 08, 2013 Meeting Type:SPECIAL Ticker:UUU Security ID:91701P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by Effective Energy N.V. and JSC Atomredmetzoloto Management For For URANIUM ONE INC. Meeting Date:JUN 21, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:UUU Security ID:91701P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Telfer Management For For 1.2 Elect Director Andrew Adams Management For For 1.3 Elect Director Peter Bowie Management For For 1.4 Elect Director Vadim Jivov Management For For 1.5 Elect Director D. Jean Nortier Management For For 1.6 Elect Director Christopher Sattler Management For For 1.7 Elect Director Phillip Shirvington Management For For 1.8 Elect Director Kenneth Williamson Management For For 1.9 Elect Director Ilya Yampolskiy Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For VALE S.A. Meeting Date:APR 17, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 1.2 Approve Allocation of Income and Dividends Management For For 1.3 Elect Directors Management For For 1.4 Elect Fiscal Council Members Management For For 1.5 Approve Remuneration of Company's Management Management For Withhold 2.1 Amend Articles Management For For 2.2 Consolidate Bylaws Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jerry D. Choate Management For For 1b Elect Director Ruben M. Escobedo Management For Against 1c Elect Director William R. Klesse Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Bob Marbut Management For For 1f Elect Director Donald L. Nickles Management For For 1g Elect Director Philip J. Pfeiffer Management For For 1h Elect Director Robert A. Profusek Management For For 1i Elect Director Susan Kaufman Purcell Management For For 1j Elect Director Stephen M. Waters Management For For 1k Elect Director Randall J. Weisenburger Management For For 1l Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against WALTER ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 05, 2013 Meeting Type:PROXY CONTEST Ticker:WLT Security ID:93317Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director David R. Beatty Management For For 1.2 Elect Director Mary R. Henderson Management For For 1.3 Elect Director Jerry W. Kolb Management For For 1.4 Elect Director Patrick A. Kriegshauser Management For For 1.5 Elect Director Joseph B. Leonard Management For Withhold 1.6 Elect Director Graham Mascall Management For For 1.7 Elect Director Bernard G. Rethore Management For For 1.8 Elect Director Walter J. Scheller Management For For 1.9 Elect Director Michael T. Tokarz Management For Withhold 1.10 Elect Director A.J. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Edward G. Scholtz Shareholder For Did Not Vote 1.2 Elect Director Mark H. Lochtenberg Shareholder For Did Not Vote 1.3 Elect Director Robert H. Stan Shareholder For Did Not Vote 1.4 Elect Director Lawrence M. Clark, Jr. Shareholder For Did Not Vote 1.5 Elect Director Julian A. Treger Shareholder For Did Not Vote 1.6 Management Nominee - David R. Beatty Shareholder For Did Not Vote 1.7 Management Nominee - Mary R. Henderson Shareholder For Did Not Vote 1.8 Management Nominee - Patrick A. Kriegshauser Shareholder For Did Not Vote 1.9 Management Nominee - Graham Mascall Shareholder For Did Not Vote 1.10 Management Nominee - Walter J. Scheller Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Ratify Auditors Management None Did Not Vote WEATHERFORD INTERNATIONAL LTD. Meeting Date:JUN 20, 2013 Record Date:MAY 30, 2013 Meeting Type:ANNUAL Ticker:WFT Security ID:H27013103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3a Relect Bernard J. Duroc-Danner as Director Management For For 3b Reelect Nicholas F. Brady as Director Management For For 3c Reelect David J. Butters as Director Management For For 3d Reelect John D. Gass as Director Management For For 3e Reelect Francis S. Kalman as Director Management For For 3f Reelect William E. Macaulay as Director Management For For 3g Reelect Robert K. Moses, Jr. as Director Management For For 3h Reelect Guillermo Ortiz as Director Management For For 3i Reelect Emyr Jones Parry as Director Management For For 3j Reelect Robert A. Rayne as Director Management For For 4 Ratify Auditors Management For For 5 Authorize Capital Increase for Future Acquisitions Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WHITING PETROLEUM CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:WLL Security ID:966387102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas L. Aller Management For For 1.2 Elect Director Michael B. Walen Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For XSTRATA PLC Meeting Date:NOV 20, 2012 Record Date:NOV 16, 2012 Meeting Type:SPECIAL Ticker:XTA Security ID:G9826T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to Merger with Glencore International plc Management For For 2 Approve the Revised Management Incentive Arrangements and the Revised New Xstrata 2012 Plan Management For Against XSTRATA PLC Meeting Date:NOV 20, 2012 Record Date:NOV 16, 2012 Meeting Type:COURT Ticker:XTA Security ID:G9826T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Subject to the Revised Management Incentive Arrangements Resolution Being Passed Management For For 2 Approve Scheme of Arrangement Subject to the Revised Management Incentive Arrangements Resolution Not Being Passed Management Against For Franklin Small Cap Growth Fund A.P. PHARMA, INC. Meeting Date:JUN 12, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:APPA Security ID:00202J203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin C. Tang Management For For 1.2 Elect Director Stephen R. Davis Management For For 1.3 Elect Director Barry D. Quart Management For For 1.4 Elect Director Robert Rosen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ACME PACKET, INC. Meeting Date:MAR 28, 2013 Record Date:FEB 22, 2013 Meeting Type:SPECIAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ADVENT SOFTWARE, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ADVS Security ID:007974108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John H. Scully Management For Against 1b Elect Director Stephanie G. DiMarco Management For For 1c Elect Director David Peter F. Hess Jr. Management For For 1d Elect Director James D. Kirsner Management For For 1e Elect Director Wendell G. Van Auken Management For For 1f Elect Director Christine S. Manfredi Management For For 1g Elect Director Asiff S. Hirji Management For For 1h Elect Director Robert M. Tarkoff Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 11, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Sean M. Healey Management For For 1d Elect Director Harold J. Meyerman Management For For 1e Elect Director William J. Nutt Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Rita M. Rodriguez Management For For 1h Elect Director Patrick T. Ryan Management For For 1i Elect Director Jide J. Zeitlin Management For For 2 Approve Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 04, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Linda A. Marvin Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALTRA HOLDINGS, INC. Meeting Date:APR 25, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:AIMC Security ID:02208R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edmund M. Carpenter Management For For 1.2 Elect Director Carl R. Christenson Management For For 1.3 Elect Director Lyle G. Ganske Management For For 1.4 Elect Director Michael L. Hurt Management For For 1.5 Elect Director Michael S. Lipscomb Management For For 1.6 Elect Director Larry McPherson Management For Withhold 1.7 Elect Director James H. Woodward, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMARIN CORPORATION PLC Meeting Date:JUL 10, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:AMRN Security ID:023111206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Lars G. Ekman as Director Management For For 2 Re-elect Carl L. Gordon as Director Management For For 3 Re-elect Jan van Heek as Director Management For For 4 Re-elect Patrick J. O'Sullivan as Director Management For For 5 Advisory Vote to Approve Compensation of Named Executive Officers Management For For 6 Approve Remuneration Report Management For For 7 Appoint Deloitte & Touche LLP as Auditors and Authorise Their Remuneration Management For For 8 Amend 2011 Stock Incentive Plan Management For For ASTRONICS CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:ATRO Security ID:046433108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond W. Boushie Management For For 1.2 Elect Director Robert T. Brady Management For Withhold 1.3 Elect Director John B. Drenning Management For Withhold 1.4 Elect Director Peter J. Gundermann Management For For 1.5 Elect Director Kevin T. Keane Management For Withhold 1.6 Elect Director Robert J. McKenna Management For Withhold 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Increase Authorized Class B Stock Management For Against BLUE NILE, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:NILE Security ID:09578R103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Chris Bruzzo Management For For 1.2 Elect Director Harvey Kanter Management For For 1.3 Elect Director Leslie Lane Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 15, 2012 Record Date:SEP 26, 2012 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Curran Management For For 1.2 Elect Director Joseph L. Mullen Management For For 1.3 Elect Director James W. Zilinski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:JAN 17, 2013 Record Date:DEC 04, 2012 Meeting Type:SPECIAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For BROADSOFT, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:BSFT Security ID:11133B409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Gavin, Jr. Management For For 1.2 Elect Director Charles L. Ill, III Management For For 1.3 Elect Director Michael Tessler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For C&J ENERGY SERVICES, INC. Meeting Date:MAY 20, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CJES Security ID:12467B304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua E. Comstock Management For For 1.2 Elect Director Randall C. McMullen, Jr. Management For Withhold 1.3 Elect Director Darren M. Friedman Management For For 1.4 Elect Director Michael Roemer Management For For 1.5 Elect Director H.H. Wommack, III Management For For 1.6 Elect Director C. James Stewart, III Management For Withhold 1.7 Elect Director Adrianna Ma Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CASEY'S GENERAL STORES, INC. Meeting Date:SEP 14, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:CASY Security ID:147528103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth H. Haynie Management For For 1.2 Elect Director William C. Kimball Management For For 1.3 Elect Director Richard A. Wilkey Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CIBER, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CBR Security ID:17163B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Francois Heitz Management For For 1.2 Elect Director James C. Spira Management For Withhold 1.3 Elect Director Bobby G. Stevenson Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CITI TRENDS, INC. Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:CTRN Security ID:17306X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Carney Management For Withhold 1.2 Elect Director John S. Lupo Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For COGNEX CORPORATION Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:SPECIAL Ticker:CGNX Security ID:192422103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Shillman Management For For 1.2 Elect Director Anthony Sun Management For For 1.3 Elect Director Robert J. Willett Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COINSTAR, INC. Meeting Date:JUN 27, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:CSTR Security ID:19259P300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nora M. Denzel Management For For 1b Elect Director Ronald B. Woodard Management For For 2 Change Company Name Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For Against COLFAX CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:CFX Security ID:194014106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell P. Rales Management For For 1b Elect Director Steven E. Simms Management For For 1c Elect Director Clay H. Kiefaber Management For For 1d Elect Director Patrick W. Allender Management For For 1e Elect Director Thomas S. Gayner Management For For 1f Elect Director Rhonda L. Jordan Management For For 1g Elect Director San W. Orr, III Management For For 1h Elect Director A. Clayton Perfall Management For For 1i Elect Director Rajiv Vinnakota Management For For 2 Ratify Auditors Management For For COMMVAULT SYSTEMS, INC. Meeting Date:AUG 22, 2012 Record Date:JUL 02, 2012 Meeting Type:ANNUAL Ticker:CVLT Security ID:204166102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director N. Robert Hammer Management For For 1.2 Elect Director Keith Geeslin Management For For 1.3 Elect Director Gary B. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DEXCOM, INC. Meeting Date:MAY 30, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:DXCM Security ID:252131107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara E. Kahn Management For For 1b Elect Director Jay S. Skyler Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITALGLOBE, INC. Meeting Date:DEC 03, 2012 Record Date:OCT 29, 2012 Meeting Type:SPECIAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For DIGITALGLOBE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick S. Cyprus Management For For 1.2 Elect Director Jeffrey R. Tarr Management For For 1.3 Elect Director James M. Whitehurst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ECHO GLOBAL LOGISTICS, INC. Meeting Date:JUN 14, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ECHO Security ID:27875T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel K. Skinner Management For Withhold 1.2 Elect Director Douglas R. Waggoner Management For For 1.3 Elect Director John R. Walter Management For Withhold 1.4 Elect Director John F. Sandner Management For Withhold 1.5 Elect Director Bradley A. Keywell Management For For 1.6 Elect Director Matthew Ferguson Management For Withhold 1.7 Elect Director David Habiger Management For For 1.8 Elect Director Nelda J. Connors Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For EVERCORE PARTNERS INC. Meeting Date:JUN 19, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:EVR Security ID:29977A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger C. Altman Management For For 1.2 Elect Director Pedro Aspe Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Francois de Saint Phalle Management For For 1.5 Elect Director Gail B. Harris Management For For 1.6 Elect Director Curt Hessler Management For For 1.7 Elect Director Robert B. Millard Management For For 1.8 Elect Director Anthony N. Pritzker Management For For 1.9 Elect Director Ralph L. Schlosstein Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For EXPONENT, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:EXPO Security ID:30214U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel H. Armacost Management For For 1.2 Elect Director Mary B. Cranston Management For For 1.3 Elect Director Michael R. Gaulke Management For For 1.4 Elect Director Paul R. Johnston Management For For 1.5 Elect Director Stephen C. Riggins Management For For 1.6 Elect Director John B. Shoven Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For FABRINET Meeting Date:DEC 20, 2012 Record Date:OCT 12, 2012 Meeting Type:ANNUAL Ticker:FN Security ID:G3323L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David T. Mitchell Management For For 1.2 Elect Director William J. Perry Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify PricewaterhouseCoopers ABAS Ltd. as Auditors Management For For FARO TECHNOLOGIES, INC. Meeting Date:MAY 23, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:FARO Security ID:311642102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Caldwell Management For For 1.2 Elect Director John Donofrio Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRAND CANYON EDUCATION, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:LOPE Security ID:38526M106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brent D. Richardson Management For For 1.2 Elect Director Brian E. Mueller Management For For 1.3 Elect Director David J. Johnson Management For For 1.4 Elect Director Jack A. Henry Management For For 1.5 Elect Director Bradley A. Casper Management For For 1.6 Elect Director Kevin F. Warren Management For For 1.7 Elect Director Sara R. Dial Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GREATBATCH, INC. Meeting Date:MAY 21, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:GB Security ID:39153L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pamela G. Bailey Management For For 1.2 Elect Director Anthony P. Bihl, III Management For For 1.3 Elect Director Joseph W. Dziedzic Management For For 1.4 Elect Director Thomas J. Hook Management For For 1.5 Elect Director Rudy A. Mazzocchi Management For For 1.6 Elect Director Kevin C. Melia Management For For 1.7 Elect Director Joseph A. Miller, Jr. Management For For 1.8 Elect Director Bill R. Sanford Management For For 1.9 Elect Director Peter H. Soderberg Management For For 1.10 Elect Director William B. Summers, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GUESS?, INC. Meeting Date:JUN 27, 2013 Record Date:MAY 08, 2013 Meeting Type:ANNUAL Ticker:GES Security ID:401617105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony Chidoni Management For For 1.2 Elect Director Paul Marciano Management For For 2 Ratify Auditors Management For For GUIDEWIRE SOFTWARE, INC. Meeting Date:DEC 05, 2012 Record Date:OCT 08, 2012 Meeting Type:ANNUAL Ticker:GWRE Security ID:40171V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth W. Branson Management For For 1.2 Elect Director Craig Ramsey Management For For 1.3 Elect Director Marcus S. Ryu Management For For 2 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 11, 2013 Record Date:FEB 13, 2013 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dante C. Parrini Management For For 1.2 Elect Director John C. van Roden, Jr. Management For For 1.3 Elect Director James J. Owens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For HANCOCK HOLDING COMPANY Meeting Date:APR 12, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:HBHC Security ID:410120109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James B. Estabrook, Jr. Management For For 1.2 Elect Director Hardy B. Fowler Management For For 1.3 Elect Director Randall W. Hanna Management For For 1.4 Elect Director Eric J. Nickelsen Management For For 1.5 Elect Director Robert W. Roseberry Management For For 1.6 Elect Director Anthony J. Topazi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas Godshall Management For For 1.2 Elect Director Seth Harrison Management For For 1.3 Elect Director Robert Stockman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Restricted Stock Unit Grants to Douglas Godshall Management For Against 5 Approve Restricted Stock Unit and Stock Option Grants to Robert Thomas Management For For 6 Approve Restricted Stock Unit and Stock Option Grants to Seth Harrison Management For For 7 Approve Restricted Stock Unit and Stock Option Grants to Timothy Barberich Management For For 8 Approve Restricted Stock Unit and Stock Option Grants to Cynthia Feldman Management For For 9 Approve Restricted Stock Unit and Stock Option Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Restricted Stock Unit and Stock Option Grants to Robert Stockman Management For For 11 Approve Restricted Stock Unit and Stock Option Grants to Denis Wade Management For For 12 Ratify Past Issuance of 1,725,000 Shares Management For For HEXCEL CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Berges Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Sandra L. Derickson Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director David C. Hill Management For For 1.10 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Sharples Management For For 1.2 Elect Director Charles ("Lanny") Baker Management For For 1.3 Elect Director Tina B. Sharkey Management For For 2 Ratify Auditors Management For For HUB GROUP, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:HUBG Security ID:443320106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Yeager Management For For 1.2 Elect Director Mark A. Yeager Management For For 1.3 Elect Director Gary D. Eppen Management For Withhold 1.4 Elect Director Charles R. Reaves Management For For 1.5 Elect Director Martin P. Slark Management For For 1.6 Elect Director Jonathan P. Ward Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 03, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James D. Edwards Management For For 1.2 Elect Director John McCartney Management For For 1.3 Elect Director James H. Roth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ICONIX BRAND GROUP, INC. Meeting Date:AUG 15, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:ICON Security ID:451055107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil Cole Management For For 1.2 Elect Director Barry Emanuel Management For Withhold 1.3 Elect Director Drew Cohen Management For Withhold 1.4 Elect Director F. Peter Cuneo Management For Withhold 1.5 Elect Director Mark Friedman Management For Withhold 1.6 Elect Director James A. Marcum Management For For 1.7 Elect Director Laurence N. Charney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For IMAX CORPORATION Meeting Date:JUN 11, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:IMX Security ID:45245E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard L. Gelfond as Director Management For For 1.2 Elect Michael MacMillan as Director Management For For 1.3 Elect I. Martin Pompadur as Director Management For For 1.4 Elect Bradley J. Wechsler as Director Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Articles of Amalgamation of the Company Management For For 4 Amend By-law No. 1 of the Company Management For For 5 Approve Omnibus Stock Plan Management For For 6 Advisory Vote on Executive Compensation Approach Management For For IMPAX LABORATORIES, INC. Meeting Date:MAY 14, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:IPXL Security ID:45256B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie Z. Benet Management For Withhold 1.2 Elect Director Robert L. Burr Management For Withhold 1.3 Elect Director Allen Chao Management For For 1.4 Elect Director Nigel Ten Fleming Management For Withhold 1.5 Elect Director Larry Hsu Management For Withhold 1.6 Elect Director Michael Markbreiter Management For Withhold 1.7 Elect Director Peter R. Terreri Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For INTERFACE, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TILE Security ID:458665304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward C. Callaway Management For For 1.2 Elect Director Andrew B. Cogan Management For For 1.3 Elect Director Dianne Dillon-Ridgeley Management For For 1.4 Elect Director Carl I. Gable Management For For 1.5 Elect Director Daniel T. Hendrix Management For For 1.6 Elect Director June M. Henton Management For For 1.7 Elect Director Christopher G. Kennedy Management For For 1.8 Elect Director K. David Kohler Management For For 1.9 Elect Director James B. Miller, Jr. Management For For 1.10 Elect Director Harold M. Paisner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTERMUNE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:ITMN Security ID:45884X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean-Jacques Bienaime Management For For 1.2 Elect Director David S. Kabakoff Management For For 1.3 Elect Director Daniel G. Welch Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IXIA Meeting Date:JUN 19, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:XXIA Security ID:45071R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Victor Alston Management For For 1.2 Elect Director Laurent Asscher Management For For 1.3 Elect Director Jonathan Fram Management For Withhold 1.4 Elect Director Errol Ginsberg Management For Withhold 1.5 Elect Director Gail Hamilton Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Amend Qualified Employee Stock Purchase Plan Management For Against JACK IN THE BOX INC. Meeting Date:FEB 15, 2013 Record Date:DEC 18, 2012 Meeting Type:ANNUAL Ticker:JACK Security ID:466367109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Goebel Management For For 1.2 Elect Director Madeleine A. Kleiner Management For For 1.3 Elect Director Linda A. Lang Management For For 1.4 Elect Director Michael W. Murphy Management For For 1.5 Elect Director James M. Myers Management For For 1.6 Elect Director David M. Tehle Management For For 1.7 Elect Director Winifred M. Webb Management For For 1.8 Elect Director John T. Wyatt Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KEY ENERGY SERVICES, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:KEG Security ID:492914106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lynn R. Coleman Management For For 1.2 Elect Director Kevin P. Collins Management For For 1.3 Elect Director W. Phillip Marcum Management For For 1.4 Elect Director William F. Owens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LATTICE SEMICONDUCTOR CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:LSCC Security ID:518415104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darin G. Billerbeck Management For For 1.2 Elect Director Patrick S. Jones Management For For 1.3 Elect Director Robin A. Abrams Management For For 1.4 Elect Director John Bourgoin Management For For 1.5 Elect Director Balaji Krishnamurthy Management For For 1.6 Elect Director Gerhard H. Parker Management For For 1.7 Elect Director Hans Schwarz Management For For 2 Amend Non-Employee Director Omnibus Stock Plan Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For LITHIA MOTORS, INC. Meeting Date:APR 26, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:LAD Security ID:536797103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney B. DeBoer Management For For 1.2 Elect Director Thomas R. Becker Management For For 1.3 Elect Director Susan O. Cain Management For For 1.4 Elect Director Bryan B. DeBoer Management For For 1.5 Elect Director M.L. Dick Heimann Management For For 1.6 Elect Director Kenneth E. Roberts Management For Withhold 1.7 Elect Director William J. Young Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For MANNING & NAPIER, INC. Meeting Date:JUN 19, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:MN Security ID:56382Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Manning Management For For 1.2 Elect Director B. Reuben Auspitz Management For For 1.3 Elect Director Patrick Cunningham Management For For 1.4 Elect Director Barbara Goodstein Management For For 1.5 Elect Director Richard M. Hurwitz Management For For 1.6 Elect Director Edward J. Pettinella Management For For 1.7 Elect Director Robert M. Zak Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MATTRESS FIRM HOLDING CORP. Meeting Date:SEP 05, 2012 Record Date:JUL 11, 2012 Meeting Type:ANNUAL Ticker:MFRM Security ID:57722W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Stephen Stagner Management For For 1.2 Elect Director William E. Watts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For MATTRESS FIRM HOLDING CORP. Meeting Date:MAY 30, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:MFRM Security ID:57722W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles R. Eitel Management For For 1.2 Elect Director David A. Fiorentino Management For For 1.3 Elect Director Frederick C. Tinsey, III Management For For 2 Ratify Auditors Management For For MOBILE TELESYSTEMS OJSC Meeting Date:FEB 14, 2013 Record Date:NOV 19, 2012 Meeting Type:SPECIAL Ticker:MTSS Security ID:607409109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Early Termination of Powers of Board of Directors Management For For 3.1 Elect Anton Abugov as Director Management None Against 3.2 Elect Aleksey Buyanov as Director Management None Against 3.3 Elect Aleksandr Gorbunov as Director Management None Against 3.4 Elect Andrey Dubovskov as Director Management None Against 3.5 Elect Ron Sommer as Director Management None Against 3.6 Elect Michel Combes as Director Management None For 3.7 Elect Stanley Miller as Director Management None For 3.8 Elect Vsevolod Rozanov as Director Management None Against 3.9 Elect Thomas Holtrop as Director Management None For 4.1 Approve Early Termination of Powers of Audit Commission Management For For 4.2.1 Elect Irina Borysenkova as Member of Audit Commission Management For For 4.2.2 Elect Maksim Mamonov as Member of Audit Commission Management For For 4.2.3 Elect Aleksandr Obermeister as Member of Audit Commission Management For For 5 Approve Company's Membership in Association National Payment Council Management For For MWI VETERINARY SUPPLY, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:MWIV Security ID:55402X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith E. Alessi Management For For 1.2 Elect Director Bruce C. Bruckmann Management For For 1.3 Elect Director James F. Cleary, Jr. Management For For 1.4 Elect Director John F. McNamara Management For For 1.5 Elect Director A. Craig Olson Management For For 1.6 Elect Director Robert N. Rebholtz, Jr. Management For For 1.7 Elect Director William J. Robison Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Truchard Management For For 1.2 Elect Director John M. Berra Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For For 4 Other Business Management For Against NEOGEN CORPORATION Meeting Date:OCT 04, 2012 Record Date:AUG 06, 2012 Meeting Type:ANNUAL Ticker:NEOG Security ID:640491106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lon M. Bohannon Management For For 1.2 Elect Director Richard T. Crowder Management For For 1.3 Elect Director A. Charles Fischer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NETSPEND HOLDINGS, INC. Meeting Date:JUN 18, 2013 Record Date:APR 03, 2013 Meeting Type:SPECIAL Ticker:NTSP Security ID:64118V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For OPENTABLE, INC. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:OPEN Security ID:68372A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Layton Management For For 1.2 Elect Director Matthew Roberts Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PAREXEL INTERNATIONAL CORPORATION Meeting Date:DEC 06, 2012 Record Date:OCT 10, 2012 Meeting Type:ANNUAL Ticker:PRXL Security ID:699462107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eduard E. Holdener Management For For 1.2 Elect Director Richard L. Love Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For Against 5 Ratify Auditors Management For For PEET'S COFFEE & TEA, INC. Meeting Date:OCT 26, 2012 Record Date:SEP 19, 2012 Meeting Type:SPECIAL Ticker:PEET Security ID:705560100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against PHARMACYCLICS, INC. Meeting Date:NOV 09, 2012 Record Date:SEP 12, 2012 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For Withhold 1.2 Elect Director Kenneth A. Clark Management For Withhold 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For Withhold 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PHARMACYCLICS, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For Withhold 1.2 Elect Director Kenneth A. Clark Management For Withhold 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For For 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For PIONEER ENERGY SERVICES CORP. Meeting Date:MAY 15, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:PES Security ID:723664108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Michael Rauh Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For POWER INTEGRATIONS, INC. Meeting Date:JUN 03, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:POWI Security ID:739276103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Balu Balakrishnan Management For For 1.2 Elect Director Alan D. Bickell Management For For 1.3 Elect Director Nicholas E. Brathwaite Management For For 1.4 Elect Director William George Management For For 1.5 Elect Director Balakrishnan S. Iyer Management For Withhold 1.6 Elect Director E. Floyd Kvamme Management For For 1.7 Elect Director Steven J. Sharp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PUMA BIOTECHNOLOGY, INC. Meeting Date:JUN 11, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan H. Auerbach Management For For 1.2 Elect Director Thomas R. Malley Management For For 1.3 Elect Director Jay M. Moyes Management For For 2 Ratify Auditors Management For For QUALITY SYSTEMS, INC. Meeting Date:AUG 16, 2012 Record Date:JUN 18, 2012 Meeting Type:PROXY CONTEST Ticker:QSII Security ID:747582104 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director Craig A. Barbarosh Management For For 1.2 Elect Director George H. Bristol Management For For 1.3 Elect Director Mark H. Davis Management For For 1.4 Elect Director D. Russell Pflueger Management For For 1.5 Elect Director Steven T. Plochocki Management For For 1.6 Elect Director Sheldon Razin Management For For 1.7 Elect Director Lance E. Rosenzweig Management For For 1.8 Elect Director Maureen A. Spivack Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Ahmed D. Hussein Shareholder For Did Not Vote 1.2 Elect Director Murray F. Brennan Shareholder For Did Not Vote 1.3 Elect Director Patrick B. Cline Shareholder For Did Not Vote 1.4 Elect Director John J. Mueller Shareholder For Did Not Vote 1.5 Elect Director John M. McDuffie Shareholder For Did Not Vote 1.6 Elect Director Thomas R. DiBenedetto Shareholder For Did Not Vote 1.7 Elect Director Ian A. Gordon Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Ratify Auditors Management None Did Not Vote REX ENERGY CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:REXX Security ID:761565100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lance T. Shaner Management For Withhold 1.2 Elect Director Thomas C. Stabley Management For For 1.3 Elect Director John W. Higbee Management For For 1.4 Elect Director John A. Lombardi Management For For 1.5 Elect Director Eric L. Mattson Management For For 1.6 Elect Director John J. Zak Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against SANCHEZ ENERGY CORPORATION Meeting Date:MAY 22, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:SN Security ID:79970Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gilbert A. Garcia Management For For 2 Approve Director Liability and Indemnification Management For For 3 Ratify Auditors Management For For SAPIENT CORPORATION Meeting Date:JUN 06, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:SAPE Security ID:803062108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Benson Management For For 1.2 Elect Director Hermann Buerger Management For For 1.3 Elect Director Jerry A. Greenberg Management For For 1.4 Elect Director Alan J. Herrick Management For For 1.5 Elect Director J. Stuart Moore Management For For 1.6 Elect Director Robert L. Rosen Management For For 1.7 Elect Director Eva M. Sage-Gavin Management For For 1.8 Elect Director Ashok Shah Management For For 1.9 Elect Director Vijay Singal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SEMTECH CORPORATION Meeting Date:JUN 20, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 1.9 Elect Director Carmelo J. Santoro Management For For 1.10 Elect Director Sylvia Summers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against SHORETEL, INC. Meeting Date:NOV 02, 2012 Record Date:SEP 21, 2012 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary J. Daichendt Management For For 1.2 Elect Director Michael Gregoire Management For For 1.3 Elect Director Charles D. Kissner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SHUTTERFLY, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:SFLY Security ID:82568P304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eric J. Keller Management For For 1.2 Elect Director Nancy J. Schoendorf Management For For 1.3 Elect Director Michael P. Zeisser Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For SIGNATURE BANK Meeting Date:APR 24, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judith Huntington Management For For 1.2 Elect Director Michael Pappagallo Management For For 1.3 Elect Director John Tamberlane Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SILICON LABORATORIES INC. Meeting Date:APR 16, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Bock Management For For 1.2 Elect Director R. Ted Enloe, III Management For For 1.3 Elect Director Jack R. Lazar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPIRIT AIRLINES, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Ben Baldanza Management For For 1.2 Elect Director Carlton D. Donaway Management For For 1.3 Elect Director David G. Elkins Management For For 1.4 Elect Director Horacio Scapparone Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNOPTA INC. Meeting Date:MAY 28, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SOY Security ID:8676EP108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay Amato Management For For 1b Elect Director Steven Bromley Management For For 1c Elect Director Michael Detlefsen Management For For 1d Elect Director Peter Fraser Management For For 1e Elect Director Douglas Greene Management For For 1f Elect Director Victor Hepburn Management For For 1g Elect Director Katrina Houde Management For For 1h Elect Director Jeremy Kendall Management For For 1i Elect Director Alan Murray Management For For 1j Elect Director Allan Routh Management For For 2 Fix Number of Directors at Fifteen Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Deloitte LLP as Auditors Management For For 5 Advisory Vote on Executive Compensation Approach Management For For SUPERIOR ENERGY SERVICES, INC. Meeting Date:JUN 06, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Ernest E. 'Wyn' Howard, III Management For Withhold 1.7 Elect Director Peter D. Kinnear Management For For 1.8 Elect Director Michael M. McShane Management For For 1.9 Elect Director W. Matt Ralls Management For For 1.10 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Stock Ownership Limitations Management For For 6 Ratify Auditors Management For For TCF FINANCIAL CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:TCB Security ID:872275102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond L. Barton Management For For 1.2 Elect Director Peter Bell Management For For 1.3 Elect Director William F. Bieber Management For For 1.4 Elect Director Theodore J. Bigos Management For For 1.5 Elect Director William A. Cooper Management For For 1.6 Elect Director Thomas A. Cusick Management For For 1.7 Elect Director Craig R. Dahl Management For For 1.8 Elect Director Karen L. Grandstrand Management For For 1.9 Elect Director Thomas F. Jasper Management For For 1.10 Elect Director George G. Johnson Management For For 1.11 Elect Director Vance K. Opperman Management For For 1.12 Elect Director James M. Ramstad Management For For 1.13 Elect Director Gerald A. Schwalbach Management For For 1.14 Elect Director Barry N. Winslow Management For For 1.15 Elect Director Richard A. Zona Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Executive Incentive Bonus Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Auditors Management For For TENNECO INC. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas C. Freyman Management For For 1.2 Elect Director Dennis J. Letham Management For For 1.3 Elect Director Hari N. Nair Management For For 1.4 Elect Director Roger B. Porter Management For For 1.5 Elect Director David B. Price, Jr. Management For For 1.6 Elect Director Gregg M. Sherrill Management For For 1.7 Elect Director Paul T. Stecko Management For For 1.8 Elect Director Jane L. Warner Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE ADVISORY BOARD COMPANY Meeting Date:SEP 11, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:ABCO Security ID:00762W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sanju K. Bansal Management For For 1.2 Elect Director Peter J. Grua Management For For 1.3 Elect Director Kelt Kindick Management For For 1.4 Elect Director Robert W. Musslewhite Management For For 1.5 Elect Director Mark R. Neaman Management For For 1.6 Elect Director Leon D. Shapiro Management For For 1.7 Elect Director Frank J. Williams Management For For 1.8 Elect Director LeAnne M. Zumwalt Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 29, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For Withhold 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE HAIN CELESTIAL GROUP, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 20, 2012 Meeting Type:ANNUAL Ticker:HAIN Security ID:405217100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irwin D. Simon Management For For 1.2 Elect Director Richard C. Berke Management For For 1.3 Elect Director Jack Futterman Management For For 1.4 Elect Director Marina Hahn Management For For 1.5 Elect Director Andrew R. Heyer Management For For 1.6 Elect Director Brett Icahn Management For For 1.7 Elect Director Roger Meltzer Management For Withhold 1.8 Elect Director Scott M. O'Neil Management For For 1.9 Elect Director David Schechter Management For For 1.10 Elect Director Lawrence S. Zilavy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For THE KEYW HOLDING CORPORATION Meeting Date:AUG 15, 2012 Record Date:JUN 27, 2012 Meeting Type:ANNUAL Ticker:KEYW Security ID:493723100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William I. Campbell Management For For 1.2 Elect Director Pierre A. Chao Management For For 1.3 Elect Director John G. Hannon Management For For 1.4 Elect Director Kenneth A. Minihan Management For For 1.5 Elect Director Arthur L. Money Management For For 1.6 Elect Director Leonard E. Moodispaw Management For For 1.7 Elect Director Caroline S. Pisano Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 07, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joan K. Chow Management For For 1.2 Elect Director Kenneth W. Krueger Management For For 1.3 Elect Director Robert C. Stift Management For For 2 Approve Omnibus Stock Plan Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THORATEC CORPORATION Meeting Date:MAY 22, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:THOR Security ID:885175307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil F. Dimick Management For Withhold 1.2 Elect Director Gerhard F. Burbach Management For For 1.3 Elect Director J. Daniel Cole Management For For 1.4 Elect Director Steven H. Collis Management For For 1.5 Elect Director D. Keith Grossman Management For For 1.6 Elect Director William A. Hawkins, III Management For For 1.7 Elect Director Paul A. LaViolette Management For For 1.8 Elect Director Daniel M. Mulvena Management For For 1.9 Elect Director Todd C. Schermerhorn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 25, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George V. Bayly Management For For 1.2 Elect Director Diana S. Ferguson Management For For 1.3 Elect Director Gary D. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNDER ARMOUR, INC. Meeting Date:APR 30, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Brenda Piper Management For For 1.9 Elect Director Harvey L. Sanders Management For For 1.10 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For VANGUARD HEALTH SYSTEMS, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:VHS Security ID:922036207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. Dal Bello Management For For 1.2 Elect Director M. Fazle Husain Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VIASAT, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Johnson Management For For 1.2 Elect Director John Stenbit Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For VIRTUS INVESTMENT PARTNERS, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:VRTS Security ID:92828Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Baio Management For For 1.2 Elect Director Susan S. Fleming Management For For 1.3 Elect Director Russel C. Robertson Management For For 2 Ratify Auditors Management For For VITAMIN SHOPPE, INC. Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:VSI Security ID:92849E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director B. Michael Becker Management For For 1.2 Elect Director Catherine E. Buggeln Management For For 1.3 Elect Director Deborah M. Derby Management For For 1.4 Elect Director John H. Edmondson Management For For 1.5 Elect Director David H. Edwab Management For For 1.6 Elect Director Richard L. Markee Management For For 1.7 Elect Director Richard L. Perkal Management For For 1.8 Elect Director Beth M. Pritchard Management For For 1.9 Elect Director Katherine Savitt Management For For 1.10 Elect Director Anthony N. Truesdale Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VOLCANO CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:VOLC Security ID:928645100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kieran T. Gallahue Management For For 1.2 Elect Director Alexis V. Lukianov Management For For 1.3 Elect Director Eric J. Topol Management For For 2 Authorize Board to Fill Vacancies Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Conversion of Securities Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VOLTERRA SEMICONDUCTOR CORPORATION Meeting Date:APR 15, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:VLTR Security ID:928708106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey Staszak Management For For 1.2 Elect Director Ralph Quinsey Management For For 1.3 Elect Director Jeff Richardson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WOLVERINE WORLD WIDE, INC. Meeting Date:APR 18, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Boromisa Management For For 1.2 Elect Director David T. Kollat Management For For 1.3 Elect Director Timothy J. O'Donovan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For YELP INC. Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Anderson Management For For 1.2 Elect Director Peter Fenton Management For For 1.3 Elect Director Jeremy Levine Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Small-Mid Cap Growth Fund ACME PACKET, INC. Meeting Date:MAR 28, 2013 Record Date:FEB 22, 2013 Meeting Type:SPECIAL Ticker:APKT Security ID:004764106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jack Michelson Management For For 1b Elect Director Ronald R. Taylor Management For For 1c Elect Director Andrew L. Turner Management For For 1d Elect Director Paul M. Bisaro Management For For 1e Elect Director Christopher W. Bodine Management For For 1f Elect Director Michael J. Feldman Management For For 1g Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention Shareholder Against For AFFILIATED MANAGERS GROUP, INC. Meeting Date:JUN 11, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:AMG Security ID:008252108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel T. Byrne Management For For 1b Elect Director Dwight D. Churchill Management For For 1c Elect Director Sean M. Healey Management For For 1d Elect Director Harold J. Meyerman Management For For 1e Elect Director William J. Nutt Management For For 1f Elect Director Tracy P. Palandjian Management For For 1g Elect Director Rita M. Rodriguez Management For For 1h Elect Director Patrick T. Ryan Management For For 1i Elect Director Jide J. Zeitlin Management For For 2 Approve Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul N. Clark Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Tadataka Yamada Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For ALEXION PHARMACEUTICALS, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ALXN Security ID:015351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leonard Bell Management For For 1.2 Elect Director Max Link Management For For 1.3 Elect Director William R. Keller Management For For 1.4 Elect Director Joseph A. Madri Management For For 1.5 Elect Director Larry L. Mathis Management For For 1.6 Elect Director R. Douglas Norby Management For For 1.7 Elect Director Alvin S. Parven Management For For 1.8 Elect Director Andreas Rummelt Management For For 1.9 Elect Director Ann M. Veneman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For ALLEGIANT TRAVEL COMPANY Meeting Date:JUN 04, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:ALGT Security ID:01748X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Montie R. Brewer Management For For 1.2 Elect Director Gary Ellmer Management For For 1.3 Elect Director Timothy P. Flynn Management For Withhold 1.4 Elect Director Maurice J. Gallagher, Jr. Management For For 1.5 Elect Director Linda A. Marvin Management For For 1.6 Elect Director Charles W. Pollard Management For For 1.7 Elect Director John Redmond Management For Withhold 2 Ratify Auditors Management For For ALLIANCE DATA SYSTEMS CORPORATION Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:ADS Security ID:018581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence M. Benveniste Management For For 1.2 Elect Director D. Keith Cobb Management For For 1.3 Elect Director Kenneth R. Jensen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Ratify Auditors Management For For AMC NETWORKS INC. Meeting Date:JUN 06, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:AMCX Security ID:00164V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil M. Ashe Management For For 1.2 Elect Director Alan D. Schwartz Management For For 1.3 Elect Director Leonard Tow Management For For 1.4 Elect Director Carl E. Vogel Management For For 1.5 Elect Director Robert C. Wright Management For For 2 Ratify Auditors Management For For AMETEK, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ruby R. Chandy Management For For 1.2 Elect Director Charles D. Klein Management For For 1.3 Elect Director Steven W. Kohlhagen Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ANSYS, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:ANSS Security ID:03662Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald W. Hovsepian Management For For 1.2 Elect Director Michael C. Thurk Management For For 1.3 Elect Director Barbara V. Scherer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ARIAD PHARMACEUTICALS, INC. Meeting Date:JUN 20, 2013 Record Date:APR 25, 2013 Meeting Type:ANNUAL Ticker:ARIA Security ID:04033A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Athanase Lavidas Management For For 1.2 Elect Director Massimo Radaelli Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AUTODESK, INC. Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director J. Hallam Dawson Management For For 1d Elect Director Thomas Georgens Management For For 1e Elect Director Per-Kristian Halvorsen Management For Against 1f Elect Director Mary T. McDowell Management For For 1g Elect Director Lorrie M. Norrington Management For For 1h Elect Director Stacy J. Smith Management For For 1i Elect Director Steven M. West Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 11, 2013 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director John T. Dickson Management For For 1c Elect Director James V. Diller Management For For 1d Elect Director Kenneth Y. Hao Management For For 1e Elect Director John Min-Chih Hsuan Management For Against 1f Elect Director Justine F. Lien Management For For 1g Elect Director Donald Macleod Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Shares without Preemptive Rights Management For For 4 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For BE AEROSPACE, INC. Meeting Date:JUL 25, 2012 Record Date:MAY 29, 2012 Meeting Type:ANNUAL Ticker:BEAV Security ID:073302101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard G. Hamermesh Management For For 1.2 Elect Director Amin J. Khoury Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change Company Name Management For For 4 Ratify Auditors Management For For 5 Amend Omnibus Stock Plan Management For For BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:NOV 15, 2012 Record Date:SEP 26, 2012 Meeting Type:ANNUAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Curran Management For For 1.2 Elect Director Joseph L. Mullen Management For For 1.3 Elect Director James W. Zilinski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BOTTOMLINE TECHNOLOGIES (DE), INC. Meeting Date:JAN 17, 2013 Record Date:DEC 04, 2012 Meeting Type:SPECIAL Ticker:EPAY Security ID:101388106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For BUFFALO WILD WINGS, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:BWLD Security ID:119848109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sally J. Smith Management For For 1.2 Elect Director J. Oliver Maggard Management For For 1.3 Elect Director James M. Damian Management For For 1.4 Elect Director Dale M. Applequist Management For For 1.5 Elect Director Warren E. Mack Management For Withhold 1.6 Elect Director Michael P. Johnson Management For For 1.7 Elect Director Jerry R. Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For C. R. BARD, INC. Meeting Date:APR 17, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:BCR Security ID:067383109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David M. Barrett Management For For 1.2 Elect Director Anthony Welters Management For For 1.3 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Sustainability Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For CABOT OIL & GAS CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert L. Keiser Management For For 1b Elect Director W. Matt Ralls Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Plans Shareholder Against For CALPINE CORPORATION Meeting Date:MAY 10, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:CPN Security ID:131347304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank Cassidy Management For For 1.2 Elect Director Jack A. Fusco Management For For 1.3 Elect Director Robert C. Hinckley Management For For 1.4 Elect Director Michael W. Hofmann Management For For 1.5 Elect Director David C. Merritt Management For For 1.6 Elect Director W. Benjamin Moreland Management For For 1.7 Elect Director Robert A. Mosbacher, Jr. Management For For 1.8 Elect Director Denise M. O'Leary Management For For 1.9 Elect Director J. Stuart Ryan Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CAMERON INTERNATIONAL CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CAM Security ID:13342B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James T. Hackett Management For For 1.2 Elect Director Michael E. Patrick Management For For 1.3 Elect Director Jon Erik Reinhardsen Management For For 1.4 Elect Director Bruce W. Wilkinson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CAREFUSION CORPORATION Meeting Date:APR 15, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:CFN Security ID:14170T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Philip L. Francis Management For For 1b Elect Director Robert F. Friel Management For For 1c Elect Director Gregory T. Lucier Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For 5 Declassify the Board of Directors Shareholder Against For CATAMARAN CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:CTRX Security ID:148887102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Thierer Management For For 1.2 Elect Director Peter J. Bensen Management For For 1.3 Elect Director Steven Cosler Management For For 1.4 Elect Director William J. Davis Management For For 1.5 Elect Director Steven B. Epstein Management For For 1.6 Elect Director Betsy D. Holden Management For For 1.7 Elect Director Karen L. Katen Management For For 1.8 Elect Director Harry M. Kraemer Management For For 1.9 Elect Director Anthony Masso Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CELANESE CORPORATION Meeting Date:APR 25, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jay V. Ihlenfeld Management For For 1b Elect Director Mark C. Rohr Management For For 1c Elect Director Farah M. Walters Management For For 1d Elect Director Edward G. Galante Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CELLDEX THERAPEUTICS, INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Ellberger Management For For 1.2 Elect Director Anthony S. Marucci Management For For 1.3 Elect Director Herbert J. Conrad Management For For 1.4 Elect Director George O. Elston Management For For 1.5 Elect Director Harry H. Penner, Jr. Management For For 1.6 Elect Director Timothy M. Shannon Management For For 1.7 Elect Director Karen L. Shoos Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CERNER CORPORATION Meeting Date:MAY 24, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald E. Bisbee, Jr. Management For For 1b Elect Director Denis A. Cortese Management For For 1c Elect Director Linda M. Dillman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Increase Authorized Common Stock Management For For CHARTER COMMUNICATIONS, INC. Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:CHTR Security ID:16117M305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lance Conn Management For For 1.2 Elect Director Darren Glatt Management For For 1.3 Elect Director Craig A. Jacobson Management For For 1.4 Elect Director Bruce A. Karsh Management For For 1.5 Elect Director Edgar Lee Management For For 1.6 Elect Director Jeffrey A. Marcus Management For For 1.7 Elect Director John D. Markley, Jr. Management For For 1.8 Elect Director David C. Merritt Management For For 1.9 Elect Director Stan Parker Management For For 1.10 Elect Director Thomas M. Rutledge Management For For 1.11 Elect Director Eric L. Zinterhofer Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For CHIPOTLE MEXICAN GRILL, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:CMG Security ID:169656105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert S. Baldocchi Management For For 1.2 Elect Director Neil W. Flanzraich Management For For 1.3 Elect Director Darlene J. Friedman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Declassify the Board of Directors Management For For 6 Pro-rata Vesting of Equity Plan Shareholder Against Against CITRIX SYSTEMS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark B. Templeton Management For For 1b Elect Director Stephen M. Dow Management For For 1c Elect Director Godfrey R. Sullivan Management For For 2 Amend Omnibus Stock Plan Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COBALT INTERNATIONAL ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:CIE Security ID:19075F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph H. Bryant Management For For 1.2 Elect Director N. John Lancaster Management For For 1.3 Elect Director Jon A. Marshall Management For For 1.4 Elect Director Kenneth A. Pontarelli Management For Withhold 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COLFAX CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:CFX Security ID:194014106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell P. Rales Management For For 1b Elect Director Steven E. Simms Management For For 1c Elect Director Clay H. Kiefaber Management For For 1d Elect Director Patrick W. Allender Management For For 1e Elect Director Thomas S. Gayner Management For For 1f Elect Director Rhonda L. Jordan Management For For 1g Elect Director San W. Orr, III Management For For 1h Elect Director A. Clayton Perfall Management For For 1i Elect Director Rajiv Vinnakota Management For For 2 Ratify Auditors Management For For COMMVAULT SYSTEMS, INC. Meeting Date:AUG 22, 2012 Record Date:JUL 02, 2012 Meeting Type:ANNUAL Ticker:CVLT Security ID:204166102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director N. Robert Hammer Management For For 1.2 Elect Director Keith Geeslin Management For For 1.3 Elect Director Gary B. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DAVITA HEALTHCARE PARTNERS INC. Meeting Date:JUN 17, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:DVA Security ID:23918K108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pamela M. Arway Management For For 1b Elect Director Charles G. Berg Management For For 1c Elect Director Carol Anthony ('John') Davidson Management For For 1d Elect Director Paul J. Diaz Management For For 1e Elect Director Peter T. Grauer Management For For 1f Elect Director Robert J. Margolis Management For For 1g Elect Director John M. Nehra Management For Against 1h Elect Director William L. Roper Management For For 1i Elect Director Kent J. Thiry Management For For 1j Elect Director Roger J. Valine Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against DELPHI AUTOMOTIVE PLC Meeting Date:APR 25, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:DLPH Security ID:G27823106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gary L. Cowger as a Director Management For For 1.2 Reelect Nicholas M. Donofrio as a Director Management For For 1.3 Reelect Mark P. Frissora as a Director Management For For 1.4 Reelect Rajiv L. Gupta as a Director Management For For 1.5 Reelect John A. Krol as a Director Management For For 1.6 Reelect J. Randall MacDonald as a Director Management For For 1.7 Reelect Sean O. Mahoney as a Director Management For For 1.8 Reelect Rodney O'Neal as a Director Management For For 1.9 Reelect Thomas W. Sidlik as a Director Management For For 1.10 Reelect Bernd Wiedemann as a Director Management For For 1.11 Reelect Lawrence A. Zimmerman as a Director Management For For 2 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DELTA AIR LINES, INC. Meeting Date:JUN 27, 2013 Record Date:MAY 03, 2013 Meeting Type:ANNUAL Ticker:DAL Security ID:247361702 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Edward H. Bastian Management For For 1c Elect Director Roy J. Bostock Management For For 1d Elect Director John S. Brinzo Management For For 1e Elect Director Daniel A. Carp Management For For 1f Elect Director David G. DeWalt Management For For 1g Elect Director William H. Easter, III Management For For 1h Elect Director Mickey P. Foret Management For For 1i Elect Director Shirley C. Franklin Management For For 1j Elect Director David R. Goode Management For For 1k Elect Director George N. Mattson Management For For 1l Elect Director Paula Rosput Reynolds Management For For 1m Elect Director Kenneth C. Rogers Management For For 1n Elect Director Kenneth B. Woodrow Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against DICK'S SPORTING GOODS, INC. Meeting Date:JUN 05, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:DKS Security ID:253393102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emanuel Chirico Management For For 1.2 Elect Director Allen R. Weiss Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Michael F. Foust Management For For 1C Elect Director Laurence A. Chapman Management For For 1D Elect Director Kathleen Earley Management For For 1E Elect Director Ruann F. Ernst Management For For 1F Elect Director Kevin J. Kennedy Management For For 1G Elect Director William G. LaPerch Management For For 1H Elect Director Robert H. Zerbst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITALGLOBE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DGI Security ID:25389M877 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nick S. Cyprus Management For For 1.2 Elect Director Jeffrey R. Tarr Management For For 1.3 Elect Director James M. Whitehurst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DISCOVERY COMMUNICATIONS, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:DISCA Security ID:25470F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul A. Gould Management For For 1.2 Elect Director John S. Hendricks Management For For 1.3 Elect Director M. LaVoy Robison Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against DOLLAR GENERAL CORPORATION Meeting Date:MAY 29, 2013 Record Date:MAR 21, 2013 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raj Agrawal Management For Withhold 1.2 Elect Director Warren F. Bryant Management For For 1.3 Elect Director Michael M. Calbert Management For For 1.4 Elect Director Sandra B. Cochran Management For Withhold 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Patricia D. Fili-Krushel Management For For 1.7 Elect Director Adrian Jones Management For Withhold 1.8 Elect Director William C. Rhodes, III Management For For 1.9 Elect Director David B. Rickard Management For For 2 Adopt Majority Voting for the Election of Directors Management For For 3 Ratify Auditors Management For For EDWARDS LIFESCIENCES CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:EW Security ID:28176E108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert A. Ingram Management For For 1.2 Elect Director William J. Link Management For For 1.3 Elect Director Wesley W. von Schack Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Declassify the Board of Directors Management For For 7 Reduce Supermajority Vote Requirement Management For For 8 Amend Bylaws Call Special Meetings Shareholder Against For ELECTRONIC ARTS INC. Meeting Date:JUL 26, 2012 Record Date:JUN 04, 2012 Meeting Type:ANNUAL Ticker:EA Security ID:285512109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leonard S. Coleman Management For For 2 Elect Director Jay C. Hoag Management For For 3 Elect Director Jeffrey T. Huber Management For For 4 Elect Director Geraldine B. Laybourne Management For For 5 Elect Director Gregory B. Maffei Management For For 6 Elect Director Vivek Paul Management For For 7 Elect Director Lawrence F. Probst, III Management For For 8 Elect Director John S. Riccitiello Management For For 9 Elect Director Richard A. Simonson Management For Against 10 Elect Director Luis A. Ubinas Management For For 11 Amend Omnibus Stock Plan Management For Against 12 Approve Executive Incentive Bonus Plan Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify Auditors Management For For EQUINIX, INC. Meeting Date:JUN 05, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:EQIX Security ID:29444U502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tom Bartlett Management For For 1.2 Elect Director Gary Hromadko Management For For 1.3 Elect Director Scott Kriens Management For For 1.4 Elect Director William Luby Management For For 1.5 Elect Director Irving Lyons, III Management For For 1.6 Elect Director Christopher Paisley Management For Withhold 1.7 Elect Director Stephen Smith Management For For 1.8 Elect Director Peter Van Camp Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For F5 NETWORKS, INC. Meeting Date:MAR 13, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:FFIV Security ID:315616102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Dreyer Management For For 1b Elect Director Sandra Bergeron Management For For 1c Elect Director Deborah L. Bevier Management For For 1d Elect Director Alan J. Higginson Management For For 1e Elect Director John McAdam Management For For 1f Elect Director Stephen Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For FACTSET RESEARCH SYSTEMS INC. Meeting Date:DEC 18, 2012 Record Date:OCT 22, 2012 Meeting Type:ANNUAL Ticker:FDS Security ID:303075105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Scott A. Billeadeau Management For For 1.2 Elect Director Philip A. Hadley Management For For 1.3 Elect Director Joseph R. Zimmel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FASTENAL COMPANY Meeting Date:APR 16, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:FAST Security ID:311900104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Kierlin Management For For 1b Elect Director Stephen M. Slaggie Management For For 1c Elect Director Michael M. Gostomski Management For For 1d Elect Director Willard D. Oberton Management For For 1e Elect Director Michael J. Dolan Management For Against 1f Elect Director Reyne K. Wisecup Management For For 1g Elect Director Hugh L. Miller Management For Against 1h Elect Director Michael J. Ancius Management For For 1i Elect Director Scott A. Satterlee Management For Against 1j Elect Director Rita J. Heise Management For For 1k Elect Director Darren R. Jackson Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FLEETCOR TECHNOLOGIES, INC. Meeting Date:MAY 30, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:FLT Security ID:339041105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald F. Clarke Management For For 1.2 Elect Director Richard Macchia Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For FLOWSERVE CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:FLS Security ID:34354P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gayla J. Delly Management For For 1.2 Elect Director Rick J. Mills Management For For 1.3 Elect Director Charles M. Rampacek Management For For 1.4 Elect Director William C. Rusnack Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For FMC TECHNOLOGIES, INC. Meeting Date:MAY 03, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eleazar de Carvalho Filho Management For For 1b Elect Director Claire S. Farley Management For For 1c Elect Director Joseph H. Netherland Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against For GENESEE & WYOMING INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Bott Management For For 1.2 Elect Director Oivind Lorentzen, III Management For Withhold 1.3 Elect Director Philip J. Ringo Management For For 1.4 Elect Director Mark A. Scudder Management For For 1.5 Elect Director Gregory S. Ledford Management For For 2 Ratify Auditors Management For For GEORGIA GULF CORPORATION Meeting Date:JAN 10, 2013 Record Date:NOV 26, 2012 Meeting Type:SPECIAL Ticker:GGC Security ID:373200302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Adjourn Meeting Management For For GNC HOLDINGS, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:GNC Security ID:36191G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip E. Mallott Management For For 1.2 Elect Director C. Scott O'Hara Management For For 1.3 Elect Director Richard J. Wallace Management For For 2 Eliminate Class of Common Stock Management For For 3 Establish Range For Board Size Management For For 4 Declassify the Board of Directors Management For For 5 Amendment to Delete Various Provisions Related to the Company's Former 'Sponsors' which are Now Inapplicable Management For For 6 Provide Right to Act by Written Consent Management For For 7 Ratify Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For H.B. FULLER COMPANY Meeting Date:APR 11, 2013 Record Date:FEB 13, 2013 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dante C. Parrini Management For For 1.2 Elect Director John C. van Roden, Jr. Management For For 1.3 Elect Director James J. Owens Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Omnibus Stock Plan Management For For HANCOCK HOLDING COMPANY Meeting Date:APR 12, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:HBHC Security ID:410120109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James B. Estabrook, Jr. Management For For 1.2 Elect Director Hardy B. Fowler Management For For 1.3 Elect Director Randall W. Hanna Management For For 1.4 Elect Director Eric J. Nickelsen Management For For 1.5 Elect Director Robert W. Roseberry Management For For 1.6 Elect Director Anthony J. Topazi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HEARTWARE INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:HTWR Security ID:422368100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas Godshall Management For For 1.2 Elect Director Seth Harrison Management For For 1.3 Elect Director Robert Stockman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Restricted Stock Unit Grants to Douglas Godshall Management For Against 5 Approve Restricted Stock Unit and Stock Option Grants to Robert Thomas Management For For 6 Approve Restricted Stock Unit and Stock Option Grants to Seth Harrison Management For For 7 Approve Restricted Stock Unit and Stock Option Grants to Timothy Barberich Management For For 8 Approve Restricted Stock Unit and Stock Option Grants to Cynthia Feldman Management For For 9 Approve Restricted Stock Unit and Stock Option Grants to Charles Raymond Larkin, Jr. Management For For 10 Approve Restricted Stock Unit and Stock Option Grants to Robert Stockman Management For For 11 Approve Restricted Stock Unit and Stock Option Grants to Denis Wade Management For For 12 Ratify Past Issuance of 1,725,000 Shares Management For For HEXCEL CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:HXL Security ID:428291108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David E. Berges Management For For 1.2 Elect Director Joel S. Beckman Management For For 1.3 Elect Director Lynn Brubaker Management For For 1.4 Elect Director Jeffrey C. Campbell Management For For 1.5 Elect Director Sandra L. Derickson Management For For 1.6 Elect Director W. Kim Foster Management For For 1.7 Elect Director Thomas A. Gendron Management For For 1.8 Elect Director Jeffrey A. Graves Management For For 1.9 Elect Director David C. Hill Management For For 1.10 Elect Director David L. Pugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For HITTITE MICROWAVE CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:HITT Security ID:43365Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest L. Godshalk Management For For 1.2 Elect Director Rick D. Hess Management For For 1.3 Elect Director Adrienne M. Markham Management For For 1.4 Elect Director Brian P. McAloon Management For For 1.5 Elect Director Cosmo S. Trapani Management For For 1.6 Elect Director Franklin Weigold Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOMEAWAY, INC. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian H. Sharples Management For For 1.2 Elect Director Charles ("Lanny") Baker Management For For 1.3 Elect Director Tina B. Sharkey Management For For 2 Ratify Auditors Management For For HOSPIRA, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Connie R. Curran Management For For 1b Elect Director William G. Dempsey Management For For 1c Elect Director Dennis M. Fenton Management For For 1d Elect Director Heino von Prondzynski Management For For 1e Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HUBBELL INCORPORATED Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:HUB.B Security ID:443510201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carlos M. Cardoso Management For For 1.2 Elect Director Lynn J. Good Management For For 1.3 Elect Director Anthony J. Guzzi Management For For 1.4 Elect Director Neal J. Keating Management For For 1.5 Elect Director John F. Malloy Management For For 1.6 Elect Director Andrew McNally, IV Management For For 1.7 Elect Director David G. Nord Management For For 1.8 Elect Director Timothy H. Powers Management For For 1.9 Elect Director G. Jackson Ratcliffe Management For For 1.10 Elect Director Carlos A. Rodriguez Management For For 1.11 Elect Director John G. Russell Management For For 1.12 Elect Director Richard J. Swift Management For For 2 Ratify Auditors Management For For ICONIX BRAND GROUP, INC. Meeting Date:AUG 15, 2012 Record Date:JUN 18, 2012 Meeting Type:ANNUAL Ticker:ICON Security ID:451055107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil Cole Management For For 1.2 Elect Director Barry Emanuel Management For Withhold 1.3 Elect Director Drew Cohen Management For Withhold 1.4 Elect Director F. Peter Cuneo Management For Withhold 1.5 Elect Director Mark Friedman Management For Withhold 1.6 Elect Director James A. Marcum Management For For 1.7 Elect Director Laurence N. Charney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For IHS INC. Meeting Date:APR 10, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:IHS Security ID:451734107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger Holtback Management For For 1.2 Elect Director Jean-Paul Montupet Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ILLUMINA, INC. Meeting Date:MAY 29, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald Moller Management For For 1.2 Elect Director David R. Walt Management For For 1.3 Elect Director Robert S. Epstein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For INTERCONTINENTALEXCHANGE, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:ICE Security ID:45865V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles R. Crisp Management For For 1b Elect Director Jean-Marc Forneri Management For For 1c Elect Director Judd A. Gregg Management For For 1d Elect Director Fred W. Hatfield Management For For 1e Elect Director Terrence F. Martell Management For For 1f Elect Director Callum McCarthy Management For For 1g Elect Director Robert Reid Management For For 1h Elect Director Frederic V. Salerno Management For Against 1i Elect Director Jeffrey C. Sprecher Management For For 1j Elect Director Judith A. Sprieser Management For For 1k Elect Director Vincent Tese Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Non-Employee Director Stock Option Plan Management For For 5 Ratify Auditors Management For For INTERCONTINENTALEXCHANGE, INC. Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:ICE Security ID:45865V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2A Increase Authorized Preferred and Common Stock Management For For 2B Approve Stock Ownership Limitations Management For For 2C Provisions Related to Disqualification of Officers and Directors and Certain Powers of the Board of Directors Management For For 2D Provisions Related to Considerations of the Board of Directors Management For For 2E Amend ICE Group Certificate of Incorporation Management For For 3 Adjourn Meeting Management For For INTERFACE, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TILE Security ID:458665304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward C. Callaway Management For For 1.2 Elect Director Andrew B. Cogan Management For For 1.3 Elect Director Dianne Dillon-Ridgeley Management For For 1.4 Elect Director Carl I. Gable Management For For 1.5 Elect Director Daniel T. Hendrix Management For For 1.6 Elect Director June M. Henton Management For For 1.7 Elect Director Christopher G. Kennedy Management For For 1.8 Elect Director K. David Kohler Management For For 1.9 Elect Director James B. Miller, Jr. Management For For 1.10 Elect Director Harold M. Paisner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 25, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas G. Duncan Management For For 2 Elect Director Francesca M. Edwardson Management For For 3 Elect Director Wayne Garrison Management For For 4 Elect Director Sharilyn S. Gasaway Management For For 5 Elect Director Gary C. George Management For For 6 Elect Director Bryan Hunt Management For Against 7 Elect Director Coleman H. Peterson Management For For 8 Elect Director John N. Roberts III Management For For 9 Elect Director James L. Robo Management For For 10 Elect Director Kirk Thompson Management For For 11 Elect Director John A. White Management For For 12 Ratify Auditors Management For For JARDEN CORPORATION Meeting Date:MAY 30, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:JAH Security ID:471109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian G. H. Ashken Management For Withhold 1.2 Elect Director William P. Lauder Management For For 1.3 Elect Director Robert L. Wood Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Declassify the Board of Directors Shareholder Against For JONES LANG LASALLE INCORPORATED Meeting Date:MAY 30, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:JLL Security ID:48020Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hugo Bague Management For For 1b Elect Director Colin Dyer Management For For 1c Elect Director Dame DeAnne Julius Management For For 1d Elect Director Kate S. Lavelle Management For For 1e Elect Director Ming Lu Management For For 1f Elect Director Martin H. Nesbitt Management For For 1g Elect Director Sheila A. Penrose Management For For 1h Elect Director David B. Rickard Management For For 1i Elect Director Roger T. Staubach Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KANSAS CITY SOUTHERN Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:KSU Security ID:485170302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrence P. Dunn Management For For 1.2 Elect Director Antonio O. Garza, Jr. Management For For 1.3 Elect Director David L. Starling Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Declassify the Board of Directors Shareholder Against For KOHL'S CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Boneparth Management For For 1b Elect Director Steven A. Burd Management For For 1c Elect Director Dale E. Jones Management For For 1d Elect Director Kevin Mansell Management For For 1e Elect Director John E. Schlifske Management For For 1f Elect Director Frank V. Sica Management For For 1g Elect Director Peter M. Sommerhauser Management For Against 1h Elect Director Stephanie A. Streeter Management For For 1i Elect Director Nina G. Vaca Management For For 1j Elect Director Stephen E. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Policy on Animal Cruelty Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For LAZARD LTD Meeting Date:APR 23, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:LAZ Security ID:G54050102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Laurent Mignon as Director Management For For 1.2 Elect Richard D. Parsons as Director Management For For 1.3 Elect Hal S. Scott as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For LIBERTY MEDIA CORPORATION Meeting Date:JUN 04, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:LMCA Security ID:531229102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Malone Management For For 1.2 Elect Director Robert R. Bennett Management For For 1.3 Elect Director M. Ian G. Gilchrist Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For LINKEDIN CORPORATION Meeting Date:JUN 13, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:LNKD Security ID:53578A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George "Skip" Battle Management For For 1.2 Elect Director Michael J. Moritz Management For For 2 Ratify Auditors Management For For LULULEMON ATHLETICA INC. Meeting Date:JUN 11, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:LULU Security ID:550021109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Bensoussan Management For For 1.2 Elect Director William H. Glenn Management For For 1.3 Elect Director Thomas G. Stemberg Management For For 1.4 Elect Director Dennis J. Wilson Management For For 2 Ratify Auditors Management For For MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Peter Kasper Jakobsen Management For For 1i Elect Director Peter G. Ratcliffe Management For For 1j Elect Director Elliott Sigal Management For For 1k Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDIVATION, INC. Meeting Date:JUL 13, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For Withhold 1.2 Elect Director Gregory H. Bailey Management For For 1.3 Elect Director Kim D. Blickenstaff Management For For 1.4 Elect Director David T. Hung Management For For 1.5 Elect Director W. Anthony Vernon Management For For 2 Amend Omnibus Stock Plan Management For For 3 Increase Authorized Common Stock Management For For 4 Approve Stock Split Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MEDIVATION, INC. Meeting Date:JUN 28, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:MDVN Security ID:58501N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel D. Adams Management For For 1.2 Elect Director Kim D. Blickenstaff Management For For 1.3 Elect Director Kathryn E. Falberg Management For For 1.4 Elect Director Dawn Graham Management For For 1.5 Elect Director David T. Hung Management For For 1.6 Elect Director W. Anthony Vernon Management For For 1.7 Elect Director Wendy L. Yarno Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Executive Incentive Bonus Plan Management For For METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Spoerry Management For For 1.2 Elect Director Wah-Hui Chu Management For For 1.3 Elect Director Francis A. Contino Management For For 1.4 Elect Director Olivier A. Filliol Management For For 1.5 Elect Director Michael A. Kelly Management For For 1.6 Elect Director Martin D. Madaus Management For For 1.7 Elect Director Hans Ulrich Maerki Management For For 1.8 Elect Director George M. Milne, Jr. Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For NATIONAL INSTRUMENTS CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:NATI Security ID:636518102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James J. Truchard Management For For 1.2 Elect Director John M. Berra Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Auditors Management For For 4 Other Business Management For Against NETSUITE INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:N Security ID:64118Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Beane III Management For For 1.2 Elect Director Deborah Farrington Management For For 1.3 Elect Director Edward Zander Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For NIELSEN HOLDINGS N.V. Meeting Date:MAY 07, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:NLSN Security ID:N63218106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3a Elect Director David L. Calhoun Management For For 3b Elect Director James A. Attwood, Jr. Management For For 3c Elect Director Richard J. Bressler Management For For 3d Elect Director Patrick Healy Management For For 3e Elect Director Karen M. Hoguet Management For For 3f Elect Director James M. Kilts Management For For 3g Elect Director Alexander Navab Management For For 3h Elect Director Robert Pozen Management For For 3i Elect Director Vivek Ranadive Management For Against 3j Elect Director Robert Reid Management For For 3k Elect Director Javier G. Teruel Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Appoint Ernst and Young Accountants LLP to Audit the Dutch Statutory Annual Accounts Management For For 6 Amend Omnibus Stock Plan Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Advisory Vote to Approve Remuneration of Executives Management For For NUANCE COMMUNICATIONS, INC. Meeting Date:JAN 25, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:NUAN Security ID:67020Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul A. Ricci Management For For 1b Elect Director Robert G. Teresi Management For For 1c Elect Director Robert J. Frankenberg Management For Against 1d Elect Director Katharine A. Martin Management For Against 1e Elect Director Patrick T. Hackett Management For For 1f Elect Director William H. Janeway Management For For 1g Elect Director Mark B. Myers Management For Against 1h Elect Director Philip J. Quigley Management For For 1i Elect Director Mark R. Laret Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For NXP SEMICONDUCTORS NV Meeting Date:MAY 30, 2013 Record Date:MAY 02, 2013 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Adopt Financial Statements and Statutory Reports Management For For 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Approve Discharge of Board of Directors Management For For 3a Elect R.L. Clemmer as Director Management For For 3b Elect Peter Bonfield as Director Management For For 3c Elect J.P. Huth as Director Management For For 3d Elect E. Durban as Director Management For For 3e Elect K.A. Goldman as Director Management For For 3f Elect J. Kaeser as Director Management For For 3g Elect I. Loring as Director Management For For 3h Elect M. Plantevin as Director Management For For 3i Elect V. Bhatia as Director Management For For 3j Elect R. MacKenzie as Director Management For For 3k Elect Jean-Pierre Saad as Director Management For For 4 Authorize Repurchase of Up to 50 Percent of Issued Share Capital Management For For 5 Other Business (Non-Voting) Management None None OCEANEERING INTERNATIONAL, INC. Meeting Date:APR 26, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OII Security ID:675232102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Murphy, Jr. Management For For 1.2 Elect Director Harris J. Pappas Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PALL CORPORATION Meeting Date:DEC 12, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:PLL Security ID:696429307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy E. Alving Management For For 1.2 Elect Director Robert B. Coutts Management For For 1.3 Elect Director Mark E. Goldstein Management For For 1.4 Elect Director Cheryl W. Grise Management For For 1.5 Elect Director Ronald L. Hoffman Management For For 1.6 Elect Director Lawrence D. Kingsley Management For For 1.7 Elect Director Dennis N. Longstreet Management For For 1.8 Elect Director B. Craig Owens Management For For 1.9 Elect Director Katharine L. Plourde Management For For 1.10 Elect Director Edward Travaglianti Management For For 1.11 Elect Director Bret W. Wise Management For For 2 Ratify Auditors Management For For 3 Amend Bylaws Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEET'S COFFEE & TEA, INC. Meeting Date:OCT 26, 2012 Record Date:SEP 19, 2012 Meeting Type:SPECIAL Ticker:PEET Security ID:705560100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against PETSMART, INC. Meeting Date:JUN 14, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:PETM Security ID:716768106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angel Cabrera Management For For 1b Elect Director Rita V. Foley Management For For 1c Elect Director Rakesh Gangwal Management For For 1d Elect Director Joseph S. Hardin, Jr. Management For For 1e Elect Director Gregory P. Josefowicz Management For For 1f Elect Director Richard K. Lochridge Management For For 1g Elect Director Robert F. Moran Management For For 1h Elect Director Barbara Munder Management For For 1i Elect Director Thomas G. Stemberg Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PHARMACYCLICS, INC. Meeting Date:NOV 09, 2012 Record Date:SEP 12, 2012 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For Withhold 1.2 Elect Director Kenneth A. Clark Management For Withhold 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For Withhold 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PHARMACYCLICS, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:PCYC Security ID:716933106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Booth Management For Withhold 1.2 Elect Director Kenneth A. Clark Management For Withhold 1.3 Elect Director Robert W. Duggan Management For For 1.4 Elect Director Eric H. Halvorson Management For For 1.5 Elect Director Minesh P. Mehta Management For For 1.6 Elect Director David D. Smith Management For For 1.7 Elect Director Richard A. van den Broek Management For For 2 Amend Qualified Employee Stock Purchase Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For RALPH LAUREN CORPORATION Meeting Date:AUG 09, 2012 Record Date:JUN 21, 2012 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Steven P. Murphy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For RANGE RESOURCES CORPORATION Meeting Date:MAY 22, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:RRC Security ID:75281A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony V. Dub Management For For 1b Elect Director V. Richard Eales Management For For 1c Elect Director Allen Finkelson Management For For 1d Elect Director James M. Funk Management For For 1e Elect Director Jonathan S. Linker Management For For 1f Elect Director Mary Ralph Lowe Management For For 1g Elect Director Kevin S. McCarthy Management For For 1h Elect Director John H. Pinkerton Management For For 1i Elect Director Jeffrey L. Ventura Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Methane Emissions Shareholder Against Against RED HAT, INC. Meeting Date:AUG 09, 2012 Record Date:JUN 15, 2012 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Marye Anne Fox Management For For 2 Elect Director Donald H. Livingstone Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Shareholder Against For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 23, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For For 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry C. Johnson Management For For 1.2 Elect Director William T. McCormick,Jr. Management For For 1.3 Elect Director Keith D. Nosbusch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER INDUSTRIES, INC. Meeting Date:MAY 24, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Devonshire Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For ROSS STORES, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Sharon D. Garrett Management For For 1d Elect Director Michael J. Bush Management For For 1e Elect Director Norman A. Ferber Management For Against 1f Elect Director Gregory L. Quesnel Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SBA COMMUNICATIONS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SBAC Security ID:78388J106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin L. Beebe Management For For 1.2 Elect Director Jack Langer Management For For 1.3 Elect Director Jeffrey A. Stoops Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SEMTECH CORPORATION Meeting Date:JUN 20, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:SMTC Security ID:816850101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glen M. Antle Management For For 1.2 Elect Director W. Dean Baker Management For For 1.3 Elect Director James P. Burra Management For For 1.4 Elect Director Bruce C. Edwards Management For For 1.5 Elect Director Rockell N. Hankin Management For For 1.6 Elect Director James T. Lindstrom Management For For 1.7 Elect Director Mohan R. Maheswaran Management For For 1.8 Elect Director John L. Piotrowski Management For For 1.9 Elect Director Carmelo J. Santoro Management For For 1.10 Elect Director Sylvia Summers Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against SHORETEL, INC. Meeting Date:NOV 02, 2012 Record Date:SEP 21, 2012 Meeting Type:ANNUAL Ticker:SHOR Security ID:825211105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary J. Daichendt Management For For 1.2 Elect Director Michael Gregoire Management For For 1.3 Elect Director Charles D. Kissner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGNATURE BANK Meeting Date:APR 24, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judith Huntington Management For For 1.2 Elect Director Michael Pappagallo Management For For 1.3 Elect Director John Tamberlane Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SILICON LABORATORIES INC. Meeting Date:APR 16, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William G. Bock Management For For 1.2 Elect Director R. Ted Enloe, III Management For For 1.3 Elect Director Jack R. Lazar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SM ENERGY COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SM Security ID:78454L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director Anthony J. Best Management For For 1.3 Elect Director Larry W. Bickle Management For For 1.4 Elect Director Stephen R. Brand Management For For 1.5 Elect Director William J. Gardiner Management For For 1.6 Elect Director Loren M. Leiker Management For For 1.7 Elect Director Julio M. Quintana Management For For 1.8 Elect Director John M. Seidl Management For For 1.9 Elect Director William D. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 21, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Harold M. Korell Management For For 1.5 Elect Director Vello A. Kuuskraa Management For For 1.6 Elect Director Kenneth R. Mourton Management For For 1.7 Elect Director Steven L. Mueller Management For For 1.8 Elect Director Elliott Pew Management For For 1.9 Elect Director Alan H. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For ST. JUDE MEDICAL, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stuart M. Essig Management For For 1b Elect Director Barbara B. Hill Management For For 1c Elect Director Michael A. Rocca Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frits van Paasschen Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director Adam M. Aron Management For For 1.4 Elect Director Charlene Barshefsky Management For For 1.5 Elect Director Thomas E. Clarke Management For For 1.6 Elect Director Clayton C. Daley, Jr. Management For For 1.7 Elect Director Lizanne Galbreath Management For For 1.8 Elect Director Eric Hippeau Management For For 1.9 Elect Director Aylwin B. Lewis Management For For 1.10 Elect Director Stephen R. Quazzo Management For For 1.11 Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For STEREOTAXIS, INC. Meeting Date:JUL 10, 2012 Record Date:JUN 07, 2012 Meeting Type:SPECIAL Ticker:STXS Security ID:85916J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Approve Reverse Stock Split Management For For 3 Approve Conversion of Securities and Exercisability of Warrants Management For For 4 Approve Issuance of Warrants Exercisable in Accordance with Nasdaq Listing Rule 5635(b) Management For For STEREOTAXIS, INC. Meeting Date:AUG 22, 2012 Record Date:JUN 29, 2012 Meeting Type:ANNUAL Ticker:STXS Security ID:85916J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph D. Keegan Management For For 1.2 Elect Director Robert J. Messey Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For STEREOTAXIS, INC. Meeting Date:JUN 05, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:STXS Security ID:85916J409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred A. Middleton Management For For 1.2 Elect Director William C. Mills, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Reduce Authorized Common Stock Management For For STRATASYS LTD. Meeting Date:JUN 21, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles Re: Increase the Number of Directors from Nine to Ten Management For For 2 Elect Ziva Patir as Director and Approve Her Remuneration Management For For 3.1 Approve Compensation of Edward J. Fierko Management For Against 3.2 Approve Compensation of John J. McEleney Management For Against 3.3 Approve Compensation of Clifford H. Schwieter Management For Against 4 Grant Options to S. Scott Crump, the Chairman and Chief Innovation Officer Management For Against 5 Approve Cash Award to CEO Management For For 6 Increase the Coverage under Directors and Officers Liability Insurance Policy Management For For 7 Increase Authorized Common Stock and Issued Capital Management For Against 8 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against SUPERIOR ENERGY SERVICES, INC. Meeting Date:JUN 06, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:SPN Security ID:868157108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold J. Bouillion Management For For 1.2 Elect Director Enoch L. Dawkins Management For Withhold 1.3 Elect Director David D. Dunlap Management For For 1.4 Elect Director James M. Funk Management For For 1.5 Elect Director Terence E. Hall Management For For 1.6 Elect Director Ernest E. 'Wyn' Howard, III Management For Withhold 1.7 Elect Director Peter D. Kinnear Management For For 1.8 Elect Director Michael M. McShane Management For For 1.9 Elect Director W. Matt Ralls Management For For 1.10 Elect Director Justin L. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Stock Ownership Limitations Management For For 6 Ratify Auditors Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 23, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward C. Bernard Management For For 1b Elect Director James T. Brady Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Alfred Sommer Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TENNECO INC. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:TEN Security ID:880349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas C. Freyman Management For For 1.2 Elect Director Dennis J. Letham Management For For 1.3 Elect Director Hari N. Nair Management For For 1.4 Elect Director Roger B. Porter Management For For 1.5 Elect Director David B. Price, Jr. Management For For 1.6 Elect Director Gregg M. Sherrill Management For For 1.7 Elect Director Paul T. Stecko Management For For 1.8 Elect Director Jane L. Warner Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BOSTON BEER COMPANY, INC. Meeting Date:MAY 29, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:SAM Security ID:100557107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Burwick Management For For 1.2 Elect Director Pearson C. Cummin, III Management For Withhold 1.3 Elect Director Jeanne-Michel Valette Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 07, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joan K. Chow Management For For 1.2 Elect Director Kenneth W. Krueger Management For For 1.3 Elect Director Robert C. Stift Management For For 2 Approve Omnibus Stock Plan Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SHERWIN-WILLIAMS COMPANY Meeting Date:APR 17, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:SHW Security ID:824348106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur F. Anton Management For For 1.2 Elect Director Christopher M. Connor Management For For 1.3 Elect Director David F. Hodnik Management For For 1.4 Elect Director Thomas G. Kadien Management For For 1.5 Elect Director Richard J. Kramer Management For For 1.6 Elect Director Susan J. Kropf Management For For 1.7 Elect Director Richard K. Smucker Management For For 1.8 Elect Director John M. Stropki Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt Majority Voting for Uncontested Election of Directors Management For For 4 Ratify Auditors Management For For TIFFANY & CO. Meeting Date:MAY 16, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Kowalski Management For For 1.2 Elect Director Rose Marie Bravo Management For Against 1.3 Elect Director Gary E. Costley Management For For 1.4 Elect Director Lawrence K. Fish Management For For 1.5 Elect Director Abby F. Kohnstamm Management For For 1.6 Elect Director Charles K. Marquis Management For For 1.7 Elect Director Peter W. May Management For For 1.8 Elect Director William A. Shutzer Management For For 1.9 Elect Director Robert S. Singer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRACTOR SUPPLY COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TSCO Security ID:892356106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Wright Management For For 1.2 Elect Director Johnston C. Adams Management For For 1.3 Elect Director Peter D. Bewley Management For For 1.4 Elect Director Jack C. Bingleman Management For For 1.5 Elect Director Richard W. Frost Management For For 1.6 Elect Director Cynthia T. Jamison Management For For 1.7 Elect Director George MacKenzie Management For For 1.8 Elect Director Edna K. Morris Management For For 1.9 Elect Director Gregory A. Sandfort Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 25, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George V. Bayly Management For For 1.2 Elect Director Diana S. Ferguson Management For For 1.3 Elect Director Gary D. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Mark S. Peek Management For For 1.8 Elect Director Nickolas W. Vande Steeg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ULTA SALON, COSMETICS & FRAGRANCE, INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:ULTA Security ID:90384S303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Heilbronn Management For Withhold 1.2 Elect Director Michael R. MacDonald Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNDER ARMOUR, INC. Meeting Date:APR 30, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:UA Security ID:904311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin A. Plank Management For For 1.2 Elect Director Byron K. Adams, Jr. Management For For 1.3 Elect Director Douglas E. Coltharp Management For For 1.4 Elect Director Anthony W. Deering Management For For 1.5 Elect Director A.B. Krongard Management For For 1.6 Elect Director William R. McDermott Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Brenda Piper Management For For 1.9 Elect Director Harvey L. Sanders Management For For 1.10 Elect Director Thomas J. Sippel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For UNITED RENTALS, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:URI Security ID:911363109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jenne K. Britell Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Bobby J. Griffin Management For For 1.4 Elect Director Michael J. Kneeland Management For For 1.5 Elect Director Pierre E. Leroy Management For For 1.6 Elect Director Singleton B. McAllister Management For For 1.7 Elect Director Brian D. McAuley Management For For 1.8 Elect Director John S. McKinney Management For For 1.9 Elect Director James H. Ozanne Management For For 1.10 Elect Director Jason D. Papastavrou Management For For 1.11 Elect Director Filippo Passerini Management For For 1.12 Elect Director Donald C. Roof Management For For 1.13 Elect Director Keith Wimbush Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VARIAN MEDICAL SYSTEMS, INC. Meeting Date:FEB 14, 2013 Record Date:DEC 18, 2012 Meeting Type:ANNUAL Ticker:VAR Security ID:92220P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Andrew Eckert Management For For 1.2 Elect Director Mark R. Laret Management For For 1.3 Elect Director Erich R. Reinhardt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Shareholder Against For VERISIGN, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:VRSN Security ID:92343E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director D. James Bidzos Management For For 1.2 Elect Director William L. Chenevich Management For For 1.3 Elect Director Kathleen A. Cote Management For For 1.4 Elect Director Roger H. Moore Management For For 1.5 Elect Director John D. Roach Management For For 1.6 Elect Director Louis A. Simpson Management For For 1.7 Elect Director Timothy Tomlinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Lehman, Jr. Management For For 1.2 Elect Director Andrew G. Mills Management For For 1.3 Elect Director Constantine P. Iordanou Management For For 1.4 Elect Director Scott G. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For VERTEX PHARMACEUTICALS INCORPORATED Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Boger Management For For 1.2 Elect Director Terrence C. Kearney Management For Withhold 1.3 Elect Director Yuchun Lee Management For For 1.4 Elect Director Elaine S. Ullian Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VIASAT, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:VSAT Security ID:92552V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Johnson Management For For 1.2 Elect Director John Stenbit Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For WALTER ENERGY, INC. Meeting Date:APR 25, 2013 Record Date:MAR 05, 2013 Meeting Type:PROXY CONTEST Ticker:WLT Security ID:93317Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1.1 Elect Director David R. Beatty Management For For 1.2 Elect Director Mary R. Henderson Management For For 1.3 Elect Director Jerry W. Kolb Management For For 1.4 Elect Director Patrick A. Kriegshauser Management For For 1.5 Elect Director Joseph B. Leonard Management For Withhold 1.6 Elect Director Graham Mascall Management For For 1.7 Elect Director Bernard G. Rethore Management For For 1.8 Elect Director Walter J. Scheller Management For For 1.9 Elect Director Michael T. Tokarz Management For Withhold 1.10 Elect Director A.J. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1.1 Elect Director Edward G. Scholtz Shareholder For Did Not Vote 1.2 Elect Director Mark H. Lochtenberg Shareholder For Did Not Vote 1.3 Elect Director Robert H. Stan Shareholder For Did Not Vote 1.4 Elect Director Lawrence M. Clark, Jr. Shareholder For Did Not Vote 1.5 Elect Director Julian A. Treger Shareholder For Did Not Vote 1.6 Management Nominee - David R. Beatty Shareholder For Did Not Vote 1.7 Management Nominee - Mary R. Henderson Shareholder For Did Not Vote 1.8 Management Nominee - Patrick A. Kriegshauser Shareholder For Did Not Vote 1.9 Management Nominee - Graham Mascall Shareholder For Did Not Vote 1.10 Management Nominee - Walter J. Scheller Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management None Did Not Vote 3 Ratify Auditors Management None Did Not Vote WATERS CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Michael J. Berendt Management For For 1.3 Elect Director Douglas A. Berthiaume Management For For 1.4 Elect Director Edward Conard Management For For 1.5 Elect Director Laurie H. Glimcher Management For For 1.6 Elect Director Christopher A. Kuebler Management For For 1.7 Elect Director William J. Miller Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WHOLE FOODS MARKET, INC. Meeting Date:MAR 15, 2013 Record Date:JAN 15, 2013 Meeting Type:ANNUAL Ticker:WFM Security ID:966837106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John Elstrott Management For For 1.2 Elect Director Gabrielle Greene Management For For 1.3 Elect Director Shahid 'Hass' Hassan Management For For 1.4 Elect Director Stephanie Kugelman Management For For 1.5 Elect Director John Mackey Management For For 1.6 Elect Director Walter Robb Management For For 1.7 Elect Director Jonathan Seiffer Management For For 1.8 Elect Director Morris 'Mo' Siegel Management For For 1.9 Elect Director Jonathan Sokoloff Management For For 1.10 Elect Director Ralph Sorenson Management For For 1.11 Elect Director William 'Kip' Tindell, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against WOLVERINE WORLD WIDE, INC. Meeting Date:APR 18, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:WWW Security ID:978097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Boromisa Management For For 1.2 Elect Director David T. Kollat Management For For 1.3 Elect Director Timothy J. O'Donovan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For WORKDAY, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WDAY Security ID:98138H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. George ('Skip') Battle Management For For 1.2 Elect Director Michael M. McNamara Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For WYNN RESORTS, LIMITED Meeting Date:NOV 02, 2012 Record Date:SEP 12, 2012 Meeting Type:ANNUAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Chen Management For For 1.2 Elect Director Marc D. Schorr Management For For 1.3 Elect Director J. Edward (Ted) Virtue Management For For 1.4 Elect Director Elaine P. Wynn Management For Withhold 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For WYNN RESORTS, LIMITED Meeting Date:FEB 22, 2013 Record Date:JAN 15, 2013 Meeting Type:SPECIAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Remove Director Kazuo Okada Management For For 2 Adjourn Meeting Management For For WYNN RESORTS, LIMITED Meeting Date:MAY 07, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:WYNN Security ID:983134107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ray R. Irani Management For For 1.2 Elect Director Alvin V. Shoemaker Management For For 1.3 Elect Director D. Boone Wayson Management For For 1.4 Elect Director Stephen A. Wynn Management For For 2 Ratify Auditors Management For For XILINX, INC. Meeting Date:AUG 08, 2012 Record Date:JUN 11, 2012 Meeting Type:ANNUAL Ticker:XLNX Security ID:983919101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Philip T. Gianos Management For For 2 Elect Director Moshe N. Gavrielov Management For For 3 Elect Director John L. Doyle Management For For 4 Elect Director Jerald G. Fishman Management For For 5 Elect Director William G. Howard, Jr. Management For For 6 Elect Director J. Michael Patterson Management For For 7 Elect Director Albert A. Pimentel Management For For 8 Elect Director Marshall C. Turner Management For For 9 Elect Director Elizabeth W. Vanderslice Management For For 10 Amend Qualified Employee Stock Purchase Plan Management For For 11 Amend Omnibus Stock Plan Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For Franklin Strategic Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Series By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
